Exhibit 10.1

 

 

 

Published CUSIP Number: 23314TAN9

AMENDED AND RESTATED CREDIT AND TERM LOAN AGREEMENT

Dated as of February 20, 2013

among

DCT INDUSTRIAL OPERATING PARTNERSHIP LP,

a Delaware limited partnership,

as the Borrower

The Lenders Party Hereto

and

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

WELLS FARGO BANK, NATIONAL ASSOCIATION

PNC BANK, NATIONAL ASSOCIATION

as Syndication Agents,

CITIBANK, N.A.,

JPMORGAN CHASE BANK, N.A.,

REGIONS BANK,

U.S. BANK NATIONAL ASSOCIATION

as Documentation Agents

and

CAPITAL ONE, N.A.,

UNION BANK, N.A.

as Managing Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC

PNC CAPITAL MARKETS LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01 DEFINED TERMS

     1   

1.02 OTHER INTERPRETIVE PROVISIONS

     32   

1.03 ACCOUNTING TERMS

     32   

1.04 ROUNDING

     33   

1.05 TIMES OF DAY

     33   

1.06 LETTER OF CREDIT AMOUNTS

     33   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     34   

2.01 THE LOANS

     34   

2.02 BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS

     34   

2.03 BID LOANS

     36   

2.04 LETTERS OF CREDIT

     39   

2.05 SWING LINE LOANS

     47   

2.06 PREPAYMENTS

     50   

2.07 REDUCTION OR TERMINATION OF COMMITMENTS

     51   

2.08 REPAYMENT OF LOANS

     52   

2.09 INTEREST

     52   

2.10 FEES

     53   

2.11 COMPUTATION OF INTEREST AND FEES; RETROACTIVE ADJUSTMENTS OF APPLICABLE
RATE

     54   

2.12 EVIDENCE OF DEBT

     54   

2.13 PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK

     55   

2.14 SHARING OF PAYMENTS BY LENDERS

     57   

2.15 EXTENSION OF MATURITY DATE IN RESPECT OF THE REVOLVING CREDIT FACILITY AND
THE DELAYED DRAW TERM     FACILITY

     58   

2.16 INCREASE IN COMMITMENTS

     58   

2.17 CASH COLLATERAL

     60   

2.18 DEFAULTING LENDERS

     61   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     63   

3.01 TAXES

     63   

3.02 ILLEGALITY

     67   

3.03 INABILITY TO DETERMINE RATES

     68   

3.04 INCREASED COSTS; RESERVES ON EURODOLLAR RATE LOANS

     68   

3.05 COMPENSATION FOR LOSSES

     70   

3.06 MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

     70   

3.07 SURVIVAL

     71   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     71   

4.01 CONDITIONS OF INITIAL CREDIT EXTENSION

     71   

4.02 CONDITIONS TO ALL CREDIT EXTENSIONS

     73   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     73   

5.01 EXISTENCE, QUALIFICATION AND POWER

     73   

5.02 AUTHORIZATION; NO CONTRAVENTION

     73   

5.03 GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS

     74   

5.04 BINDING EFFECT

     74   

5.05 FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT

     74   

5.06 LITIGATION

     74   

5.07 NO DEFAULT

     74   

5.08 OWNERSHIP OF PROPERTY; LIENS

     75   

5.09 ENVIRONMENTAL COMPLIANCE

     75   

5.10 TAXES

     75   

5.11 ERISA COMPLIANCE

     75   

 

- i -



--------------------------------------------------------------------------------

5.12 SUBSIDIARIES; EQUITY INTERESTS

     76   

5.13 MARGIN REGULATIONS; INVESTMENT COMPANY ACT

     76   

5.14 DISCLOSURE

     76   

5.15 COMPLIANCE WITH LAWS

     77   

5.16 TAXPAYER IDENTIFICATION NUMBER

     77   

5.17 INTELLECTUAL PROPERTY; LICENSES, ETC.

     77   

5.18 REIT STATUS

     77   

5.19 UNENCUMBERED PROJECTS

     77   

5.20 OFAC

     79   

ARTICLE VI. AFFIRMATIVE COVENANTS

     79   

6.01 FINANCIAL STATEMENTS AND OTHER INFORMATION

     79   

6.02 NOTICES

     81   

6.03 PAYMENT OF TAXES

     81   

6.04 PRESERVATION OF EXISTENCE, ETC.

     81   

6.05 MAINTENANCE OF PROPERTIES

     81   

6.06 MAINTENANCE OF INSURANCE

     82   

6.07 COMPLIANCE WITH LAWS

     82   

6.08 BOOKS AND RECORDS

     82   

6.09 INSPECTION RIGHTS

     82   

6.10 USE OF PROCEEDS AND LETTERS OF CREDIT

     82   

6.11 REIT STATUS

     82   

6.12 SUBSIDIARY GUARANTEES

     82   

ARTICLE VII. NEGATIVE COVENANTS

     83   

7.01 LIENS

     83   

7.02 INVESTMENTS

     83   

7.03 SANCTIONS

     84   

7.04 FUNDAMENTAL CHANGES

     84   

7.05 INTENTIONALLY DELETED

     85   

7.06 RESTRICTED PAYMENTS

     85   

7.07 CHANGE IN NATURE OF BUSINESS

     85   

7.08 TRANSACTIONS WITH AFFILIATES

     85   

7.09 INTENTIONALLY DELETED

     85   

7.10 USE OF PROCEEDS

     85   

7.11 FINANCIAL COVENANTS

     85   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     86   

8.01 EVENTS OF DEFAULT

     86   

8.02 REMEDIES UPON EVENT OF DEFAULT

     88   

8.03 APPLICATION OF FUNDS

     88   

ARTICLE IX. ADMINISTRATIVE AGENT

     89   

9.01 APPOINTMENT AND AUTHORITY

     89   

9.02 RIGHTS AS A LENDER

     90   

9.03 EXCULPATORY PROVISIONS

     90   

9.04 RELIANCE BY ADMINISTRATIVE AGENT

     91   

9.05 DELEGATION OF DUTIES

     91   

9.06 RESIGNATION OR REMOVAL OF ADMINISTRATIVE AGENT

     91   

9.07 NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS

     92   

9.08 NO OTHER DUTIES, ETC.

     92   

9.09 ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM

     92   

9.10 LENDER REPLY PERIOD

     93   



--------------------------------------------------------------------------------

ARTICLE X. MISCELLANEOUS

     94   

10.01 AMENDMENTS, ETC.

     94   

10.02 NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION

     95   

10.03 NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT

     97   

10.04 EXPENSES; INDEMNITY; DAMAGE WAIVER

     98   

10.05 PAYMENTS SET ASIDE

     100   

10.06 SUCCESSORS AND ASSIGNS

     100   

10.07 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

     105   

10.08 RIGHT OF SETOFF

     105   

10.09 INTEREST RATE LIMITATION

     106   

10.10 COUNTERPARTS; INTEGRATION; EFFECTIVENESS

     106   

10.11 SURVIVAL OF REPRESENTATIONS AND WARRANTIES

     107   

10.12 SEVERABILITY

     107   

10.13 REPLACEMENT OF LENDERS

     107   

10.14 GOVERNING LAW; JURISDICTION; ETC.

     108   

10.15 WAIVER OF JURY TRIAL

     109   

10.16 NO ADVISORY OR FIDUCIARY RESPONSIBILITY

     109   

10.17 ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS

     109   

10.18 USA PATRIOT ACT

     110   

10.19 TIME OF THE ESSENCE

     110   

10.20 ENTIRE AGREEMENT

     110   

10.21 AMENDMENT AND RESTATEMENT

     110   

SCHEDULES

  

2.01      Commitments and Applicable Percentages

  

5.06      Litigation

  

5.12      Subsidiaries; Other Equity Investments; Equity Interests in the
Borrower

  

5.20      Unencumbered Projects

  

10.02    Administrative Agent’s Office; Certain Addresses for Notices

  

EXHIBITS

  

    Form of

  

A           Committed Loan Notice

  

B-1       Bid Request

  

B-2       Competitive Bid

  

C           Swing Line Loan Notice

  

D-1       Term Note

  

D-2       Revolving Credit Note

  

E           Compliance Certificate

  

F-1        Assignment and Assumption

  

F-2        Administrative Questionnaire

  

G-1       Guaranty

  

G-2       Subsidiary Guaranty

  

H           Forms of U.S. Tax Compliance Certificates

  

I             Opinion Matters

  



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AND TERM LOAN AGREEMENT

This AMENDED AND RESTATED CREDIT AND TERM LOAN AGREEMENT is entered into as of
February 20, 2013, among DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware
limited partnership (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

Certain of the Lenders have made available to the Borrower a revolving credit
facility pursuant to the terms of that certain Credit Agreement dated as of
August 17, 2010, as amended by First Amendment to Credit Agreement dated as of
June 3, 2011 (the “Existing Revolving Credit Agreement”);

Certain of the Lenders have made a term loan to the Borrower pursuant to the
terms of that certain Term Loan Agreement dated as of June 3, 2011 (the
“Existing Term Loan Agreement”);

The Borrower has requested that the Lenders amend the terms of the revolving
credit facility, and amend the terms of the term loan, including providing an
additional delayed term loan facility, and the Lenders are willing to do so on
the terms and conditions set forth herein;

The parties have elected to amend and restate the terms of the Existing
Revolving Credit Agreement and the Existing Term Loan Agreement into a single
agreement as provided herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.

“Adjusted Funds From Operations” means, for any period, Funds From Operations
for such period plus, to the extent deducted in determining such Funds From
Operations, impairment charges, amounts deducted as a result of the application
of FAS 141 and non-cash expenses related to employee and trustee stock and stock
options.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

- 1 -



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified, provided, however, in no
event shall the Administrative Agent or any Lender or any of their respective
Affiliates be an Affiliate of the Borrower or other Loan Parties.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Amended and Restated Credit and Term Loan Agreement.

“Applicable Laws” has the meaning specified in Section 5.19.

“Applicable Percentage” means (a) in respect of the Closing Date Term Facility
or Delayed Draw Term Facility, with respect to any Term Lender at any time, the
percentage (carried out to the ninth decimal place) of the applicable Term
Facility represented by the principal amount of such Term Lender’s Term Loans in
such Facility at such time (provided that for each such Facility such percentage
shall be based on the Commitments of the Lenders under such Facility until the
disbursement of the Term Loans under such Facility), and (b) in respect of the
Revolving Credit Facility, with respect to any Revolving Credit Lender at any
time, the Applicable Revolving Credit Percentage. The initial Applicable
Percentage of each Lender for each Facility is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, subject to the following paragraph, the following
percentages per annum, based upon the Consolidated Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.01(c):

Applicable Rate

 

Pricing

Level

  

Consolidated
Leverage Ratio

   Facility Fee
for
Revolving
Credit
Facility    Revolving
Credit
Facility    Revolving
Credit
Facility    Term
Facility    Term
Facility          Eurodollar
Rate Loans    Base Rate
Loans and
Swing Line
Loans    Eurodollar
Rate Loans    Base Rate
Loans I    £ 40%    25.0 bps    135.0 bps    35.0 bps    155.0 bps    55.0 bps

 

- 2 -



--------------------------------------------------------------------------------

II    > 40% and £ 50%    30.0 bps    140.0 bps    40.0 bps    165.0 bps    65.0
bps III    > 50% and £ 55%    35.0 bps    155.0 bps    55.0 bps    185.0 bps   
85.0 bps IV    > 55%    35.0 bps    180.0 bps    80.0 bps    210.0 bps    110.0
bps

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level IV shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. The Applicable Rate in effect from the Closing Date
through the date of the next change in the Applicable Rate pursuant to the
preceding sentence shall be determined based upon Pricing Level II. Thereafter,
such Applicable Rate shall be adjusted from time to time as set forth in this
definition.

If either the Borrower or the Trust has received two (2) Investment Grade
Ratings, the Borrower shall have a one-time option to make an election to the
effect that the Applicable Rate shall be the rate set forth in the table below
corresponding to the level (each a “Level”) into which the Investment Grade
Ratings then fall by sending written irrevocable notice to the Administrative
Agent that either the Borrower or the Trust has received two (2) such Investment
Grade Ratings. After Administrative Agent receives such notice from the
Borrower, the Applicable Rate shall be the rate set forth in the table below
corresponding Level into which the Investment Grade Ratings then fall. The
Applicable Rates set forth below are based upon the Credit Ratings of the
Borrower or the Trust, as applicable, and any change in the Credit Ratings which
would cause the Applicable Rate to move to a different Level shall be effective
as of the date of such change in such Credit Ratings as described in the written
irrevocable notice delivered by the Borrower in accordance with Section 6.02(e)
that such Credit Ratings have been received or changed; provided, however, if
the Borrower has not delivered the notice required by such Section but the
Administrative Agent becomes aware that such Credit Ratings have changed, then
the Administrative Agent may, in its sole discretion, adjust the Level effective
as of the date of such change in the Credit Ratings. During any period that the
Borrower or the Trust has only two Credit Ratings that are not equivalent, then
(A) if the difference between such Credit Ratings is one ratings category (e.g.
Baa2 by Moody’s and BBB—by S&P or Fitch, Inc.), the Applicable Rate shall be the
rate per annum that would be applicable if the higher of the Credit Ratings were
used; and (B) if the difference between such Credit Ratings is two ratings
categories (e.g. Baa1 by Moody’s and BBB—by S&P) or more, the Applicable Rate
shall be the rate per annum that would be applicable to the median of the
applicable Credit Ratings, provided that if such median is not a recognized
rating category, then the Applicable Rate shall be the rate per annum that would
be applicable if the Credit Rating that is one level below the highest Credit
Rating were used. If the Borrower or the Trust has three (3) Credit Ratings, and
such Credit

 

- 3 -



--------------------------------------------------------------------------------

Ratings are split, then: (A) if the difference between the highest and the
lowest such Credit Ratings is one ratings category (e.g. Baa2 by Moody’s and
BBB—by S&P or Fitch, Inc.), the Applicable Rate shall be the rate per annum that
would be applicable if the highest of the Credit Ratings were used; and (B) if
the difference between such Credit Ratings is two ratings categories (e.g. Baa1
by Moody’s and BBB—by S&P or Fitch, Inc.) or more, the Applicable Rate shall be
the rate per annum that would be applicable if the average of the two
(2) highest Credit Ratings were used, provided that if such average is not a
recognized rating category, then the Applicable Rate shall be the rate per annum
that would be applicable if the second highest Credit Rating of the three were
used.

 

Credit Rating

  

Facility Fee

For

Revolving

Credit

Facility

   Revolving
Credit
Facility    Revolving
Credit
Facility    Term
Facility    Term
Facility       Eurodollar Rate
Loans    Base Rate
Loans and
Swing Line
Loans    Eurodollar Rate
Loans    Base Rate Loans ³A-/A3    15.0 bps    100.0 bps    0.0 bps    110.0 bps
   10.0 bps BBB+/Baa1    17.5 bps    107.5 bps    7.5 bps    120.0 bps    20.0
bps BBB/Baa2    22.5 bps    117.5 bps    17.5 bps    135.0 bps    35.0 bps
BBB-/Baa3    30.0 bps    145.0 bps    45.0 bps    170.0 bps    70.0 bps
<BBB-/Baa3    35.0 bps    175.0 bps    75.0 bps    205.0 bps    105.0 bps

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.11(b).

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s percentage (carried
out to the ninth decimal place) of the Revolving Credit Facility represented by
such Revolving Credit Lender’s Revolving Credit Commitment at such time, as may
be adjusted as provided in Section 2.18. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Revolving Credit Commitments have expired, then the
Applicable Revolving Credit Percentage of each Revolving Credit Lender shall be
determined based on the Applicable Revolving Credit Percentage of such Revolving
Credit Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Revolving Credit Percentage of each
Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Revolving Credit Lender becomes a party hereto.

 

- 4 -



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Term Loan
under such Facility or a Revolving Credit Loan, respectively, at such time,
(b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells
Fargo Securities, LLC and PNC Capital Markets LLC, in their capacities as joint
lead arrangers and joint bookrunners.

“Asset Under Development” means a Project treated as an asset under development
under GAAP.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F-1 or any other form approved by the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Trust, the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2011, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Trust, the Borrower and its Subsidiaries, including the notes thereto.

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date with respect to the Revolving Credit Facility, (b) the date of termination
of the Revolving Credit Commitments pursuant to Section 2.07, and (c) the date
of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

 

- 5 -



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate for a one-month Interest Period
commencing on such day plus 1.00%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

“Bid Loan” has the meaning specified in Section 2.03(a).

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Borrower.

“Bid Loan Sublimit” means an amount equal to 50% of the aggregate amount of the
Revolving Credit Commitments. The Bid Loan Sublimit is part of, and not in
addition to, the Revolving Credit Commitments.

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 10.02 (c).

“Borrowing” means a Revolving Credit Borrowing, a Bid Borrowing, a Swing Line
Borrowing or a Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capitalization Rate” means seven and one-quarter percent (7.25%).

 

- 6 -



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable). “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“Cash Equivalents” means, as of any date:

(i) securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof having maturities of
not more than one year from such date;

(ii) mutual funds organized under the Investment Company Act rated AAm or AAm-G
by S&P and P-1 by Moody’s;

(iii) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal Reserve System
having a short term unsecured debt rating of not less than A-1 by S&P and not
less than P-1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;

(iv) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal Reserve System
having a short term unsecured debt rating of not less than A-1+ by S&P, and not
less than P-1 by Moody’s and which has a long term unsecured debt rating of not
less than A1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three months from the date of their
purchase;

(v) bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of
not less than A1 by Moody’s issued by or by authority of any state of the United
States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;

(vi) repurchase agreements issued by an entity rated not less than A-1+ by S&P,
and not less than P-1 by Moody’s which are secured by U.S. Government securities
of the type described in clause (i) of this definition maturing on or prior to a
date one month from the date the repurchase agreement is entered into;

 

- 7 -



--------------------------------------------------------------------------------

(vii) short term promissory notes rated not less than A-1+ by S&P, and not less
than P-1 by Moody’s maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one month from the date of their purchase; and

(viii) commercial paper (having original maturities of not more than 365 days)
rated at least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation (including Regulation D
of the Board of Governors of the Federal Reserve System) or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means (i) any change in the ownership of Trust which results
in more than twenty-five percent (25%) of Trust’s Equity Interests being
acquired by any one Person, or group of Persons which are Affiliates of each
other, or (ii) the Trust is no longer the general partner of the Borrower.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Closing Date Term Facility” means the Closing Date Term Loans which the Term
Lenders have agreed to make in accordance with the terms of this Agreement and
all related Term Commitments.

“Closing Date Term Loan” means any advance made by any Term Lender on the
Closing Date under the Closing Date Term Facility and all related Term
Commitments.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A.

 

- 8 -



--------------------------------------------------------------------------------

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Consolidated Debt Service” means, for any period, without duplication,
(a) Recurring Interest Expense for such period plus (b) the aggregate amount of
scheduled principal payments attributable to Total Indebtedness (excluding
optional prepayments and scheduled principal payments in respect of any such
Indebtedness which is not amortized through periodic installments of principal
and interest over the term of such Indebtedness) required to be made during such
period by any member of the Consolidated Group plus (c) a percentage of all such
scheduled principal payments required to be made during such period by any
Investment Affiliate on Indebtedness taken into account in calculating Recurring
Interest Expense, equal to the greater of (x) the percentage of the principal
amount of such Indebtedness for which any member of the Consolidated Group is
liable and (y) the Consolidated Group Pro Rata Share of such Investment
Affiliate.

“Consolidated EBITDA” means, Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (i) Recurring
Interest Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) impairment charges, (vi) amounts deducted as a result of
the application of FAS 141, (vii) non-cash expenses related to employee and
trustee stock and stock option plans and (viii) extraordinary losses incurred
other than in the ordinary course of business, minus, to the extent included in
Consolidated Net Income, extraordinary gains realized other than in the ordinary
course of business, all calculated for the Consolidated Group on a consolidated
basis; provided that gains or losses resulting from the sale, exchange or other
disposition of any Project, through the Borrower’s merchant building operations
shall be deemed to occur in the ordinary course of business for purposes of this
definition.

“Consolidated Group” shall mean the Trust, the Borrower and all Subsidiaries
which are required to be consolidated with them for financial reporting purposes
under GAAP.

“Consolidated Group Pro Rata Share” shall mean, with respect to any Investment
Affiliate, the pro rata share of the economic ownership interests held by the
Consolidated Group, in the aggregate, in such Investment Affiliate, without
duplication.

“Consolidated Leverage Ratio” means, at any time, Total Indebtedness divided by
Total Asset Value, expressed as a percentage.

“Consolidated Net Income” shall mean, for any period, the sum, without
duplication, of (i) net earnings (or loss) after taxes (from continuing
operations) of the Consolidated Group (adjusted by eliminating any such earnings
or loss attributable to Investment Affiliates) plus (ii) the applicable
Consolidated Group Pro Rata Share of net earnings (or loss) of all Investment
Affiliates for such period, in each case determined in accordance with GAAP
(provided, however, that lease payments attributable to Sale-Leaseback Master
Leases which are generally excluded from “consolidated net income” in accordance
with GAAP shall nonetheless be included as earnings for purposes of this
definition).

 

- 9 -



--------------------------------------------------------------------------------

“Consolidated Tangible Net Worth” means, at any time, total assets (excluding
accumulated depreciation and intangible assets) minus total liabilities,
calculated in accordance with GAAP. However, for the purpose of this
calculation, intangible lease assets shall not be excluded from Consolidated
Tangible Net Worth.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Rating” means the non-credit enhanced, senior unsecured long-term debt
rating assigned by S&P, Moody’s, or Fitch, Inc. to the Borrower or the Trust.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower, the Administrative Agent or any Lender
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Administrative
Agent (based on the reasonable belief that it may not fulfill its funding
obligation), to confirm in a manner reasonably satisfactory to the
Administrative Agent that it will comply with its funding obligations provided
that any such Lender shall cease to be a Defaulting Lender under this clause
(c) upon receipt of such confirmation by the Administrative Agent provided that
such Lender’s right to give such confirmation and cease to be a Defaulting

 

- 10 -



--------------------------------------------------------------------------------

Lender shall terminate if prior to receipt of such confirmation Administrative
Agent has given a second notice requesting such confirmation and such Lender
failed to provide the required confirmation within three Business Days after
such second notice, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof or of the exercise of Control of such Lender or any Person Controlling
such Lender by a Governmental Authority; provided, further, that such ownership,
acquisition, or Control does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender. The determination by
the Administrative Agent as to whether a Lender is a Defaulting Lender shall not
be required but shall, if made reasonably, be determinative.

“Delayed Draw Term Facility” means the Delayed Draw Term Loans which the Term
Lenders have agreed to make in accordance with the terms of this Agreement and
all related Term Commitments.

“Delayed Draw Term Loan” means any advance made by any Term Lender during the
Delayed Draw Term Loan Availability Period under the Delayed Draw Term Facility.

“Delayed Draw Term Loan Availability Period” means the 90 day period following
the Closing Date.

“Designated Jurisdiction” means country or territory to the extent that such
country or territory itself is the subject of any Sanction issued by OFAC.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

- 11 -



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA or the determination that any Multiemployer Plan is
considered a plan in endangered or critical status within the meaning of
Sections 431 and 432 of the Code or Sections 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“Eurodollar Bid Margin” means the margin above or below the Eurodollar Rate to
be added to or subtracted from the Eurodollar Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

 

- 12 -



--------------------------------------------------------------------------------

“Eurodollar Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurodollar Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurodollar Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period.

“Eurodollar Rate Committed Loan” means a Loan that bears interest at a rate
based upon the Eurodollar Rate, other than a Eurodollar Margin Bid Loan.

“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a Eurodollar
Margin Bid Loan.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Foreign Subsidiary” means (i) any Subsidiary that is treated as a
partnership or an entity that is disregarded as separate from its owner for U.S.
federal income tax purposes (a “disregarded entity”) and whose assets are
substantially comprised of Equity Interests in controlled foreign corporations,
(ii) any Subsidiary that is a controlled foreign corporation within the meaning
of Section 957 of the Code, (iii) any Subsidiary that is a Subsidiary of a
controlled foreign corporation and (iv) a Subsidiary of the Borrower that is a
Foreign Subsidiary if such Foreign Subsidiary’s execution of the Subsidiary
Guaranty would cause material adverse tax consequences for the Borrower provided
that a Foreign Subsidiary shall not be an Excluded Foreign Subsidiary if the
historical cost of all Investments made by the Borrower and its Subsidiaries
(other than Foreign Subsidiaries) less cash returns thereon in such Foreign
Subsidiary together with the historical cost of all Investments in all other
Excluded Foreign Subsidiaries would be more than 10% of Total Asset Value.

“Excluded Subsidiary” means a Subsidiary of the Borrower that does not own an
Unencumbered Project and (i) is prohibited (e.g. pursuant to its organizational
documents or pursuant to loan documents to which it is a party) from
guaranteeing Indebtedness of other Persons, or (ii) is not a Material
Subsidiary. If a Subsidiary is a party to the Subsidiary Guaranty and later
becomes an Excluded Subsidiary, such Excluded Subsidiary shall be released from
the Subsidiary Guaranty.

 

- 13 -



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“Existing Delayed Draw Maturity Date” has the meaning specified in
Section 2.15(b).

“Existing Revolver Maturity Date” has the meaning specified in Section 2.15(a).

“Facility” means the Closing Date Term Facility, the Delayed Draw Term Facility
or the Revolving Credit Facility, as the context may require.

“Facility Fee” has the meaning specified in Section 2.10.

“FAS 141” means Statement No. 141 issued by the Financial Accounting Standards
Board.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Federal Reserve System” means the Federal Reserve System of the United States.

 

- 14 -



--------------------------------------------------------------------------------

“Fee Letter” means collectively the (a) letter agreement, dated February 11,
2013, among the Borrower, the Administrative Agent and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as an arranger, (b) letter agreement, dated
January 10, 2013, among the Borrower and PNC Capital Markets LLC and (c) letter
agreement, dated January 28, 2013, among the Borrower and Wells Fargo
Securities, LLC.

“Financeable Ground Lease” means, a ground lease that provides protections for a
potential leasehold mortgagee (“Mortgagee”) which include, among other things
(a) a remaining term, including any optional extension terms exercisable
unilaterally by the tenant, of no less than twenty-five (25) years from the
Closing Date, (b) that the ground lease will not be terminated until the
Mortgagee has received notice of a default, has had a reasonable opportunity to
cure or complete foreclosure, and has failed to do so, (c) provision for a new
lease on the same terms to the Mortgagee as tenant if the ground lease is
terminated for any reason or other protective provisions reasonably acceptable
to the Administrative Agent, (d) non-merger of the fee and leasehold estates,
(e) transferability of the tenant’s interest under the ground lease without any
requirement for consent of the ground lessor unless based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee, and (f) that insurance proceeds and condemnation
awards (from the fee interest as well as the leasehold interest) will be applied
pursuant to the terms of the applicable leasehold mortgage.

“Fixed Charges” means, for any period, the sum of (i) Consolidated Debt Service
and (ii) all dividends payable on account of preferred stock or preferred
operating partnership units of the Borrower or any other Person in the
Consolidated Group (including dividends payable to Investment Affiliates but
excluding dividends payable to members of the Consolidated Group).

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means each Subsidiary of the Borrower organized under the
laws of any jurisdiction other than the United States or any jurisdiction
therein.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

 

- 15 -



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” shall have the meaning promulgated by the National
Association of Real Estate Investment Trusts at the time of closing which is the
basis of the Trust’s publicly filed financial statements.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantors” means, collectively, the Trust and all Subsidiary Guarantors.

 

- 16 -



--------------------------------------------------------------------------------

“Guaranty” means collectively the Guaranty from the Trust and the Subsidiary
Guaranty from the Subsidiary Guarantors made in favor of the Administrative
Agent and the Lenders, substantially in the form of Exhibits G-1 and G-2, as the
same may be amended, supplemented or otherwise modified from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person at any date, means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all Capital Lease Obligations, (e) all Guarantee Obligations of such Person
in respect of Indebtedness of another Person (excluding in any calculation of
consolidated Indebtedness of the Consolidated Group, Guarantee Obligations of
one member of the Consolidated Group in respect of primary obligations of any
other member of the Consolidated Group), (f) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
unreimbursed amounts drawn thereunder, (g) all obligations of such Person in
respect of any binding, unconditional forward purchase commitment to purchase
real property, and (h) any net mark-to-market exposure with respect to rate
management transactions and other financial contracts. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under this Agreement, and (b) to the extent not described in (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

 

- 17 -



--------------------------------------------------------------------------------

“Interest Period” means (a) as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or (in the case of
any Eurodollar Rate Committed Loan) converted to or continued as a Eurodollar
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Borrower in its Committed Loan Notice or Bid Request, as the
case may be; and (b) as to each Absolute Rate Loan, a period of not less than
seven (7) days and not more than 180 days as selected by the Borrower in its Bid
Request; provided that:

                (i) any Interest Period that would otherwise end on a day that
is not a Business Day shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Rate Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

                (ii) any Interest Period pertaining to a Eurodollar Rate Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and

                (iii) no Interest Period shall extend beyond the Maturity Date
of the Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee Obligation or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.

“Investment Affiliate” means, any Person in which the Consolidated Group,
directly or indirectly, has any ownership interest of $1,000,000 or more (valued
at the historical cost thereof), whose financial results are not consolidated
under GAAP with the financial results of the Consolidated Group.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Investment Grade Rating” means a public credit rating of BBB-/Baa3 (or the
equivalent) or higher from Fitch, Inc., Moody’s or S&P.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

- 18 -



--------------------------------------------------------------------------------

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lender Reply Period” has the meaning specified in Section 9.10.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

- 19 -



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date then in effect for the Revolving Credit Facility.

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

“Letter of Credit Sublimit” means an amount equal to 15% of the aggregate amount
of the Revolving Credit Commitments. The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan, a Bid Loan or a Swing Line
Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 of this Agreement, the Fee Letter and the Guaranty.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means a material adverse effect on (i) the business,
property or financial condition of the Consolidated Group, (ii) the ability of
the Borrower or the Trust to perform its obligations under the Loan Documents to
which it is a party, (iii) the ability of the Loan Parties collectively taken as
a whole to perform their obligations under the Loan Documents, or (iv) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent and the Lenders thereunder.

“Material Non-Recourse Indebtedness” means Indebtedness (other than the Loans)
or obligations in respect of one or more Swap Contracts, of any one or more of
the Borrower and its Subsidiaries that (a) constitutes Non-Recourse
Indebtedness, and (b) is in an aggregate principal amount exceeding $50,000,000.
For purposes of determining Material Non-Recourse Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Contracts at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Contract were terminated at such time.

“Material Recourse Indebtedness” means Indebtedness (other than the Loans and
Non-Recourse Indebtedness) or obligations in respect of one or more Swap
Contracts, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Recourse Indebtedness, the “principal amount” of the obligations of the
Borrower or any Subsidiary in respect of any Swap Contracts at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Contract were
terminated at such time.

 

- 20 -



--------------------------------------------------------------------------------

“Material Subsidiary” means any Subsidiary of the Borrower with assets having a
fair market value of $1,000,000 or more.

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
February 20, 2017, subject to extension in accordance with Section 2.15;
(b) with respect to the Closing Date Term Facility, February 20, 2018; and
(c) with respect to the Delayed Draw Term Facility, February 20, 2015, subject
to extension in accordance with Section 2.15; provided, however, that, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgagee” has the meaning specified in the definition of the term “Financeable
Ground Lease” in this Section 1.01.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Operating Income” means, with respect to any Project for any period,
(i) revenues therefrom (including, without limitation, lease termination fees
appropriately amortized to the extent there is no new tenant in the space for
which the lease termination fee was paid), calculated, in each case, in
accordance with GAAP, less (ii) the costs of maintaining such Project,
including, without limitation, real estate taxes, insurance, repairs,
maintenance, actual management fees paid to third parties or charged internally
at a market rate and bad debt expense but excluding depreciation, amortization,
Recurring Interest Expense, capital expenditures and rents paid pursuant to
ground leases, calculated, in each case, in accordance with GAAP (provided,
however, that lease payments attributable to Sale-Leaseback Master Leases which
are generally excluded from “consolidated net income” in accordance with GAAP
shall nonetheless be included as earnings for purposes of this definition).

“Non-Recourse Indebtedness” of a Person means any Indebtedness of such Person,
the recourse for which is limited to the asset or assets securing such
Indebtedness, other than in respect of environmental liabilities, fraud,
misrepresentation and other similar matters.

“Note” means a Term Note or a Revolving Credit Note, as the context requires.

 

- 21 -



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06).

“Outstanding Amount” means (i) with respect to Closing Date Term Loans, Delayed
Draw Term Loans, Revolving Credit Loans and Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Closing Date Term Loans, Delayed
Draw Term Loans, Revolving Credit Loans and Swing Line Loans, as the case may
be, occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

 

- 22 -



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan and other than a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Permitted Encumbrances” means:

(a) Liens imposed by Law for taxes, assessments or governmental charges or
levies that are not yet due or are being contested in compliance with
Section 6.03;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens, arising in the ordinary course of business and securing obligations
that are not overdue by more than 60 days or are being contested in good faith
and by appropriate proceedings;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.01(h);

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) Liens in existence on the date hereof, and extensions, renewals and
replacements of such Liens, as long as such extension, renewal and replacement
Liens do not spread to any property other than property encumbered by such Liens
on the date hereof;

(h) Liens on Projects first acquired by the Borrower or a Subsidiary after the
date hereof and which are in place at the time such Projects are so acquired;

 

- 23 -



--------------------------------------------------------------------------------

(i) Liens and rights of setoff of banks and securities intermediaries in respect
of deposit accounts and securities accounts maintained in the ordinary course of
business;

(j) assignments of past due receivables for collection purposes only;

(k) leases or subleases granted in the ordinary course of business;

(l) additional Liens on property or assets securing additional obligations not
to exceed $3,000,000 at any time outstanding; and

(m) Liens arising in connection with any Indebtedness permitted hereunder.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained by the Borrower or, with respect to
any such plan subject to Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 10.02(c).

“Project” means any real estate asset owned by the Borrower, any Subsidiary, or
an Investment Affiliate and operated or intended to be operated as an industrial
property.

“Project Investment Value” means, at any time with respect to any Project in
which a person has an ownership interest, the undepreciated book value of such
interest determined in accordance with GAAP.

“Project Value” means: (i) with respect to any Project owned by the Borrower, a
Subsidiary, or an Investment Affiliate for less than four full calendar
quarters, the current Project Investment Value of such Project; and (ii) with
respect to any Project owned by the Borrower, a Subsidiary or an Investment
Affiliate for four or more full calendar quarters, the greater of (i) the Net
Operating Income for such Project for the most recently completed calendar
quarter annualized divided by the Capitalization Rate and (ii) zero. A Project
contributed to an Investment Affiliate by the Borrower or a Subsidiary shall be
deemed to have been owned by such Investment Affiliate from the date of such
contribution.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the L/C
Issuer, as applicable.

“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, subject to customary limited exceptions for certain acts or
types of liability.

“Recurring Interest Expense” means, for any period without duplication, the sum
of (a) the amount of interest (without duplication, whether accrued, paid or
capitalized) on Total Indebtedness actually payable by members of the
Consolidated Group during such period, plus (b) the applicable Consolidated
Group Pro Rata Share of any interest (without duplication, whether accrued, paid
or capitalized) on Indebtedness actually payable by Investment Affiliates during
such period, whether recourse or non-recourse.

 

- 24 -



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to a Bid Loan, a Bid Request, (c) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (d) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the Revolving Credit Exposure
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Revolving Credit Lender for purposes of this definition). The
unused Revolving Credit Commitment of, and the portion of the Total Revolving
Credit Outstandings of, any Defaulting Lender shall be disregarded in
determining Required Revolving Credit Lenders at any time; provided that, the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Loans on such date. The portion of the Term
Loans held by any Defaulting Lender shall be disregarded in determining Required
Term Lenders at any time.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

- 25 -



--------------------------------------------------------------------------------

“Restricted Payment” means any cash dividend, distribution or other payment with
respect to any equity interests in the Borrower or any Subsidiary, excluding
(i) any dividend, distribution or other payment by a member of the Consolidated
Group to another member of the Consolidated Group (including in connection with
the issuance of equity interests), (ii) any redemption of equity interests by a
member of the Consolidated Group (including pursuant to a share buyback
program); (iii) any distribution or other payment by an Investment Affiliate to
a member of the Consolidated Group (including promote payments in connection
with development joint ventures and regular distributions of cash flow from
Investment Affiliates); and (iv) any distribution or other payment by any
Subsidiary or Investment Affiliate which is a joint venture and operated in the
ordinary course of business.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Exposure” means, at any time, the sum of (a) the unused
portion of the aggregate Revolving Credit Commitments at such time and (b) the
Total Revolving Credit Outstandings at such time.

“Revolving Credit Facility” means, at any time, the Revolving Credit Loans which
the Revolving Credit Lenders have agreed to make in accordance with the terms of
this Agreement in the aggregate amount of the Revolving Credit Lenders’
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means (a) at any time prior to the last day of the
Availability Period in respect of the Revolving Credit Facility, any Lender that
has a Revolving Credit Commitment at such time and (b) at any time thereafter,
any Lender that holds Revolving Credit Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit D-2.

 

- 26 -



--------------------------------------------------------------------------------

“Sale-Leaseback Master Lease” shall mean a master lease entered into by a buyer
of a Project, as lessor, and the seller of such Project, as lessee, in
connection with a transaction whereby such seller leases all or a portion of
such Project after closing.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union or Her
Majesty’s Treasury.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means each Subsidiary that is not an Excluded Subsidiary
or an Excluded Foreign Subsidiary.

“Subsidiary Guaranty” means the guaranty to be executed and delivered by the
Subsidiary Guarantors, substantially in the form of Exhibit G-2, as the same may
be amended, supplemented or otherwise modified from time to time.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

 

- 27 -



--------------------------------------------------------------------------------

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.

“Swing Line Sublimit” means an amount equal to 15% of the aggregate amount of
the Revolving Credit Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make a
Delayed Draw Term Loan and Closing Date Term Loan, as applicable to the Borrower
pursuant to Section 2.01(a) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Term Lender’s name
on Schedule 2.01 under the caption “Delayed Draw Term Loan Commitment” or
“Closing Date Term Loan Commitment”, as applicable, or opposite such caption in
the Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Term Facility” means the Closing Date Term Facility and the Delayed Draw Term
Facility.

“Term Lender” means (a) at any time prior to the disbursement of any Term
Facility, any Lender that has a Term Commitment at such time and (b) at any time
thereafter, any Lender that holds Term Loans at such time.

“Term Loan” means the Delayed Draw Term Loan or the Closing Date Term Loan, as
the context may require.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit D-1.

“Total Asset Value” means, as of the date of calculation, the aggregate, without
duplication, of: (a) the Project Value of all Projects (other than Assets Under
Development) owned by members of the Consolidated Group; plus (b) the
Consolidated Group Pro Rata Share of the Project Value of all Projects (other
than Assets Under Development) owned by Investment Affiliates; plus (c) an
amount equal to the then current book value of each Asset Under Development
owned by members of the Consolidated Group; plus (d) an amount equal to
Consolidated Group Pro Rata Share of the then current book value of each Asset
Under

 

- 28 -



--------------------------------------------------------------------------------

Development owned by an Investment Affiliate; plus (e) all Unrestricted Cash and
Cash Equivalents owned by members of the Consolidated Group; plus (f) the
applicable Consolidated Group Pro Rata Share of all Unrestricted Cash and Cash
Equivalents owned by any Investment Affiliate; plus (g) Investments in mortgage
notes receivable; plus (h) the Consolidated Group Pro Rata Share of Investments
in all mortgage notes receivable owned by Investment Affiliates; plus (i) the
amount of Indebtedness under clause (g) of the definition thereof.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Total Outstandings of such Lender at such time.

“Total Indebtedness” shall mean, as of any date of determination, without
duplication, the sum of: (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis; plus (b) the
greater of (i) the applicable Consolidated Group Pro Rata Share of all
Indebtedness of each Investment Affiliate (other than Indebtedness of such
Investment Affiliate to a member of the Consolidated Group) and (ii) the amount
of Indebtedness of such Investment Affiliate which is also Recourse Indebtedness
of a member of the Consolidated Group.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans, Bid Loans and L/C Obligations.

“Total Secured Indebtedness” means, as of any date of determination, that
portion of Total Indebtedness which is secured by a Lien on a Project, any
ownership interests in any Subsidiary or Investment Affiliate or any other
assets which had, in each case, in the aggregate, a value in excess of the
amount of the applicable Indebtedness at the time such Indebtedness was
incurred. Such Indebtedness that is secured only with a pledge of ownership
interests and is also recourse to the Borrower or any Guarantor shall not be
treated as secured Indebtedness.

“Total Secured Recourse Indebtedness” means, as of any date of determination,
that portion of Total Secured Indebtedness with respect to which the liability
of the obligor is not limited to the obligor’s interest in specified assets
securing such Indebtedness (subject to customary limited exceptions for certain
acts or types of liability such as environmental liability, fraud and other
customary non-recourse carve-outs); provided that Indebtedness of a
single-purpose entity which is secured by substantially all of the assets of
such single-purpose entity but for which there is no recourse to another Person
(other than with respect to customary limited exceptions for certain acts or
types of liability such as environmental liability, fraud and other customary
non-recourse carve-outs) shall not be considered a part of Total Secured
Recourse Indebtedness even if such Indebtedness is fully recourse to such
single-purpose entity and any unsecured guarantees provided by the Borrower or
the Trust of mortgage loans to Subsidiaries or Investment Affiliates shall not
be included in Total Secured Recourse Indebtedness.

“Total Unencumbered Project Pool Value” shall mean, as of any date of
calculation, the aggregate, without duplication, of: (a) the Unencumbered
Project Values of all Unencumbered Projects (other than any that are Assets
Under Development); plus (b) an amount equal to one hundred percent (100%) of
the then-current book value of each Unencumbered Project that is an

 

- 29 -



--------------------------------------------------------------------------------

Asset Under Development; plus (c) all Unrestricted Cash and Cash Equivalents
owned by a member of the Consolidated Group not subject to any restrictions on
use by virtue of any contract or agreement (other than rights of banks and
securities intermediaries with respect to deposit accounts and securities
accounts) in favor of any party (whether a creditor, seller or otherwise) having
a claim (whether liquidated or not) against a member of the Consolidated Group;
plus (d) the applicable Consolidated Group Pro Rata Share of Unrestricted Cash
and Cash Equivalents owned by any Investment Affiliate not subject to any
restrictions on use by virtue of any contract or agreement (other than rights of
banks and securities intermediaries with respect to deposit accounts and
securities accounts) in favor of any party (whether a creditor, seller or
otherwise) having a claim (whether liquidated or not) against such Investment
Affiliate; provided that no more than twenty five percent (25%) of Total
Unencumbered Project Pool Value may be attributable to, (i) Assets Under
Development, (ii) Unencumbered Projects that are ground leased under Financeable
Ground Leases (as opposed to being owned in fee simple by the Borrower or a
Subsidiary Guarantor), or (iii) Projects located outside of the United States.

“Total Unsecured Indebtedness” means, as of any date of determination, that
portion of Total Indebtedness which does not constitute Total Secured
Indebtedness and is not Indebtedness under clause (g) of the definition thereof.

“Trust” means DCT Industrial Trust Inc., the general partner of the Borrower,
and formerly known as Dividend Capital Trust, Inc.

“Type” means (a) with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan, and (b) with respect to a Bid Loan, its character as an
Absolute Rate Loan or a Eurodollar Margin Bid Loan.

“Unencumbered Debt Yield” means, at any time, Unencumbered Project NOI for the
most recent quarter annualized divided by Total Unsecured Indebtedness
(expressed as a percentage).

“Unencumbered Project” means a Project that: (i) is completed and located in the
United States or, subject to the limitations described in the definition of
Total Unencumbered Project Pool Value, which is an Asset Under Development
and/or located outside the United States; (ii) is 100% owned in fee simple (or,
subject to the limitation set forth in the definition of Total Unencumbered
Project Pool Value, is ground leased pursuant to a Financeable Ground Lease) by
the Borrower or a Guarantor; (iii) is not subject to any Liens or encumbrances
other than those identified in clauses (a), (b), (c), (d), (f), (j), (k) and
(l) of the definition of Permitted Encumbrances provided that Liens identified
in clause (e) of the definition of Permitted Encumbrances shall also be
permissible if the Unencumbered Project Value of such Project is reduced by the
amount of such judgment; (iv) is not subject to any agreement (including (a) any
agreement governing Indebtedness incurred in order to finance or refinance the
acquisition of such Project, and (b) if applicable, the Organization Documents
of the Borrower or any Subsidiary Guarantor) which prohibits or limits the
ability of the Borrower or any Subsidiary Guarantor, as the case may be, to
create, incur, assume or suffer to exist any Lien upon any assets or Equity
Interests of the Borrower, or any Subsidiary Guarantor except for covenants that
are not materially more restrictive than the covenants contained in this
Agreement, in favor of holders of unsecured Indebtedness of the Borrower and the
Subsidiary Guarantors not prohibited hereunder; (v) is not subject to any
agreement (including (a) any agreement governing

 

- 30 -



--------------------------------------------------------------------------------

Indebtedness incurred in order to finance or refinance the acquisition of such
Project, and (b) if applicable, the Organization Documents of the Borrower or
any Subsidiary Guarantor) which entitles any Person to the benefit of any Lien
on any assets or Equity Interests of the Borrower or any Subsidiary Guarantor or
would entitle any Person to the benefit of any Lien on such assets or Equity
Interests upon the occurrence of any contingency (including, without limitation,
pursuant to an “equal and ratable” clause); (vi) is not subject to any agreement
(including (a) any agreement governing Indebtedness incurred in order to finance
or refinance the acquisition of such Project, and (b) if applicable, the
Organization Documents of the Borrower or any Subsidiary Guarantor) which
prohibits or limits the ability of the Borrower or any Subsidiary Guarantor, as
the case may be, to make distributions to the Borrower or any Guarantor or
prevents the Subsidiary from transferring such Project (other than (x) any
restriction with respect to a Project imposed pursuant to an agreement entered
into for the sale or disposition of such Project pending the closing of such
sale or disposition, and (y) any restriction with respect to a Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Equity Interests or assets of such Subsidiary pending
the closing of such sale or disposition); and (vii) is not the subject of any
issues that would make any of the representations and warranties in Section 5.19
with respect to such Project not true and correct in any material respect. No
Project owned by a Subsidiary shall be deemed to be an Unencumbered Project
unless (a) both such Project and all Equity Interests of the Subsidiary held
directly or indirectly by the Borrower are not subject to any Lien, (b) each
intervening entity between the Borrower and such Subsidiary does not have any
Indebtedness for borrowed money or, if such entity has any Indebtedness, such
Indebtedness is unsecured and such entity is a Subsidiary Guarantor, and (c) no
event has occurred or condition exists described in clauses (f) or (g) of
Section 8.01 with respect to such Subsidiary. A Project that is subject to an
option to purchase shall not be disqualified by the requirement in clause
(vi) from being an Unencumbered Project so long as the Project can be
transferred subject to the rights of the optionee provided that if the option to
purchase is for a fixed price as distinguished from a market price, the
Unencumbered Project Value for such Project shall be equal to the lesser of
(x) the amount determined in accordance with the definition of Unencumbered
Project Value, or (y) the option price for such Project.

“Unencumbered Project NOI” means, with respect to any Unencumbered Project for
any period, the Net Operating Income for such Unencumbered Project for such
period, less an assumed capital reserve expenditure equal to $0.10 per square
foot of leasable space (as annualized).

“Unencumbered Project Value” means: (i) with respect to any Unencumbered Project
owned by the Borrower or a Subsidiary Guarantor for less than four full calendar
quarters, the current Project Investment Value for such Unencumbered Project;
and (ii) with respect to any Unencumbered Project owned by the Borrower or a
Subsidiary Guarantor for four or more full calendar quarters, the greater of
(i) Unencumbered Project NOI for such Unencumbered Project for the most recently
completed calendar quarter annualized divided by the Capitalization Rate and
(ii) zero.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash and Cash Equivalents” means, in the aggregate, all cash and
Cash Equivalents which are not pledged for the benefit of any party (whether a
creditor, seller or otherwise) having a claim (whether liquidated or not)
against a member of the Consolidated Group, to be valued for purposes of this
Agreement at 100% of its then-current book value, as determined under GAAP.

 

- 31 -



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(e).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in

 

- 32 -



--------------------------------------------------------------------------------

effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Trust, the Borrower and its
Subsidiaries or to the determination of any amount for the Trust, the Borrower
and its Subsidiaries on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that the Trust or
the Borrower, as applicable, is required to consolidate pursuant to FASB ASC 810
as if such variable interest entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

- 33 -



--------------------------------------------------------------------------------

ARTICLE II. THE COMMITMENTS AND CREDIT

EXTENSIONS

2.01 The Loans.

(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower, (i) on
the Closing Date, in an amount equal to such Term Lender’s Term Commitment in
respect of the Closing Date Term Facility and (ii) during the Delayed Draw Term
Loan Availability Period, in an amount not to exceed such Term Lender’s Term
Commitment in respect of the Delayed Draw Term Facility. Any such Term Borrowing
shall consist of Term Loans made simultaneously by the Term Lenders in
accordance with their respective Applicable Percentages of the Closing Date Term
Facility or the Delayed Draw Term Facility, as applicable. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that, after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
aggregate Revolving Credit Commitments and (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.06, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Committed Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Committed Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 12:00 p.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Committed Loans,
and (ii) on the requested date of any Borrowing of or conversion to Base Rate
Loans. Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans shall be in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. Except as provided in Sections
2.04(c) and 2.05(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof provided that the amount of a Base Rate Loan may be in an amount equal
to the entire unpaid balance of the Commitments or the amount that is required
to finance the reimbursement of an L/C Borrowing. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or

 

- 34 -



--------------------------------------------------------------------------------

Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Committed Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Term Loans or
Revolving Credit Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans or Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection. In the case of a Term Borrowing or
a Revolving Credit Borrowing, each Appropriate Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 12:00 noon on the Business Day
specified in the applicable Committed Loan Notice, provided that for a Base Rate
Borrowing such funds shall be made available not later than 2:00 p.m. on such
Business Day. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to a Revolving Credit Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Credit Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

- 35 -



--------------------------------------------------------------------------------

(e) After giving effect to (i) all Term Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type and (ii) all Revolving Credit Borrowings, all conversions of Revolving
Credit Loans from one Type to the other, and all continuations of Revolving
Credit Loans of the same Type, there shall not be more than seven (7) Interest
Periods in effect with respect to the Revolving Credit Facility, two
(2) Interest Periods in effect with respect to the Closing Date Term Facility
and two (2) Interest Periods in effect for the Delayed Term Facility.

2.03 Bid Loans.

(a) General. Subject to the terms and conditions set forth herein and as long as
the Trust receives two Investment Grade Ratings, and so long as it maintains
such Investment Grade Ratings, each Revolving Credit Lender agrees that the
Borrower may from time to time request the Lenders to submit offers to make
revolving loans (each such loan, a “Bid Loan”) to the Borrower prior to the
Maturity Date for the Revolving Credit Facility pursuant to this Section 2.03;
provided, however, that after giving effect to any Bid Borrowing, (i) the Total
Revolving Credit Outstandings shall not exceed the aggregate Revolving
Commitments, and (ii) the aggregate Outstanding Amount of all Bid Loans shall
not exceed the Bid Loan Sublimit. There shall not be more than five
(5) different Interest Periods in effect with respect to Bid Loans at any time.

(b) Requesting Competitive Bids. The Borrower may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) four Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurodollar Margin Bid Loans. Each Bid Request shall specify (i) the requested
date of the Bid Borrowing (which shall be a Business Day), (ii) the aggregate
principal amount of Bid Loans requested (which must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof), (iii) the Type of Bid Loans
requested, (iv) the duration of the Interest Period with respect thereto, and
(v) whether such Bid Loan is subject to prepayment, and shall be signed by a
Responsible Officer of the Borrower. No Bid Request shall contain a request for
(i) more than one Type of Bid Loan or (ii) Bid Loans having more than three
different Interest Periods. Unless the Administrative Agent otherwise agrees in
its sole discretion, the Borrower may not submit a Bid Request if it has
submitted another Bid Request within the prior five Business Days.

(c) Submitting Competitive Bids.

(i) The Administrative Agent shall promptly notify each Lender of each Bid
Request received by it from the Borrower and the contents of such Bid Request.

(ii) Each Lender may (but shall have no obligation to) submit a Competitive Bid
containing an offer to make one or more Bid Loans in response to such Bid
Request. Such Competitive Bid must be delivered to the Administrative Agent not
later than 10:30 a.m. (A) on the requested date of any Bid Borrowing that is to
consist of Absolute Rate Loans, and (B) three Business Days prior to the
requested date of any Bid Borrowing that is to consist of Eurodollar Margin Bid
Loans; provided, however, that any Competitive Bid submitted by Bank of America
in its capacity as a Lender in response to any Bid Request must be submitted to
the Administrative Agent not later than 10:15 a.m. on the date on which
Competitive Bids are required to be delivered by the other Lenders

 

- 36 -



--------------------------------------------------------------------------------

in response to such Bid Request. Each Competitive Bid shall specify (A) the
proposed date of the Bid Borrowing; (B) the principal amount of each Bid Loan
for which such Competitive Bid is being made, which principal amount (x) may be
equal to, greater than or less than the Commitment of the bidding Lender,
(y) must be $5,000,000 or a whole multiple of $1,000,000 in excess thereof, and
(z) may not exceed the principal amount of Bid Loans for which Competitive Bids
were requested; (C) if the proposed Bid Borrowing is to consist of Absolute Rate
Bid Loans, the Absolute Rate offered for each such Bid Loan and the Interest
Period applicable thereto; (D) if the proposed Bid Borrowing is to consist of
Eurodollar Margin Bid Loans, the Eurodollar Bid Margin with respect to each such
Eurodollar Margin Bid Loan and the Interest Period applicable thereto; and
(E) the identity of the bidding Lender.

(iii) Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids. Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error. The Administrative Agent may, but shall not be required to, notify any
Lender of any manifest error it detects in such Lender’s Competitive Bid.

(iv) Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and
clause (iii) above, each Competitive Bid shall be irrevocable.

(d) Notice to Borrower of Competitive Bids. Not later than 11:00 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
or (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurodollar Margin Bid Loans, the Administrative Agent
shall notify the Borrower of the identity of each Lender that has submitted a
Competitive Bid that complies with Section 2.03(c) and of the terms of the
offers contained in each such Competitive Bid.

(e) Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurodollar Margin Bid Loans, the Borrower shall notify the
Administrative Agent of its acceptance or rejection of the offers notified to it
pursuant to Section 2.03(d). The Borrower shall be under no obligation to accept
any Competitive Bid and may choose to reject all Competitive Bids. In the case
of acceptance, such notice shall specify the aggregate principal amount of
Competitive Bids for each Interest Period that is accepted. The Borrower may
accept any Competitive Bid in whole or in part; provided that:

(i) the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;

 

- 37 -



--------------------------------------------------------------------------------

(ii) the principal amount of each Bid Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof;

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurodollar Bid Margins within each Interest Period; and

(iv) the Borrower may not accept any offer that is described in
Section 2.03(c)(iii) or that otherwise fails to comply with the requirements
hereof.

(f) Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurodollar Bid Margin, as the case
may be, for the same Interest Period, and the result of accepting all of such
Competitive Bids in whole (together with any other Competitive Bids at lower
Absolute Rates or Eurodollar Bid Margins, as the case may be, accepted for such
Interest Period in conformity with the requirements of Section 2.03(e)(iii))
would be to cause the aggregate outstanding principal amount of the applicable
Bid Borrowing to exceed the amount specified therefor in the related Bid
Request, then, unless otherwise agreed by the Borrower, the Administrative Agent
and such Lenders, such Competitive Bids shall be accepted as nearly as possible
in proportion to the amount offered by each such Lender in respect of such
Interest Period, with such accepted amounts being rounded to the nearest whole
multiple of $1,000,000.

(g) Notice to Lenders of Acceptance or Rejection of Bids. The Administrative
Agent shall promptly notify each Lender having submitted a Competitive Bid
whether or not its offer has been accepted and, if its offer has been accepted,
of the amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing. Any Competitive Bid or portion thereof that is not
accepted by the Borrower by the applicable time specified in Section 2.03(e)
shall be deemed rejected.

(h) Notice of Eurodollar Rate. If any Bid Borrowing is to consist of Eurodollar
Margin Bid Loans, the Administrative Agent shall determine the Eurodollar Rate
for the relevant Interest Period, and promptly after making such determination,
shall notify the Borrower and the Lenders that will be participating in such Bid
Borrowing of such Eurodollar Rate.

(i) Funding of Bid Loans. Each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by the Borrower shall make the amount of its Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent.

(j) Notice of Range of Bids. After each Competitive Bid auction pursuant to this
Section 2.03, the Administrative Agent shall notify each Lender that submitted a
Competitive Bid in such auction of the ranges of bids submitted (without the
bidder’s name) and accepted for each Bid Loan and the aggregate amount of each
Bid Borrowing.

(k) Fee. The Borrower shall pay the Administrative Agent a fee of $2,500 in
connection with each Bid Request.

 

- 38 -



--------------------------------------------------------------------------------

2.04 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.04, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the aggregate Revolving Credit Commitments,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if the expiry date of
the requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Revolving Credit Lenders have approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

- 39 -



--------------------------------------------------------------------------------

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally; provided that the
Borrower may replace the L/C Issuer upon any failure of the L/C Issuer to issue
a Letter of Credit in reliance on the clause (iii)(A) or (iii)(B) with another
institution that is a Lender;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Revolving Credit Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

- 40 -



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to

 

- 41 -



--------------------------------------------------------------------------------

be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.04(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Credit Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.04(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit

 

- 42 -



--------------------------------------------------------------------------------

Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.04(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied the Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Credit Lender in satisfaction of
its participation obligation under this Section 2.04.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.04(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.04(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against the L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.04(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.04(c) by the time specified in Section 2.04(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative,

 

- 43 -



--------------------------------------------------------------------------------

processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.04(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Applicable Revolving
Credit Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer (other than
the defense that all amounts required to reimburse the L/C Issuer had already
been paid) or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

- 44 -



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the Uniform Commercial Code or the ISP, as
applicable; any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Credit Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Revolving Credit Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any

 

- 45 -



--------------------------------------------------------------------------------

Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.04(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, the L/C Issuer shall not be responsible to the Borrower for, and
the L/C Issuer’s rights and remedies against the Borrower shall not be impaired
by, any action or inaction of the L/C Issuer required under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for
Revolving Credit Facility Eurodollar Rate Loans times the daily amount available
to be drawn under such Letter of Credit; provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.04 shall be
payable, to the maximum extent permitted by applicable Law, to the other
Revolving Credit Lenders in accordance with the upward adjustments in their
respective Applicable Revolving Credit Percentages allocable to such Letter of
Credit pursuant to Section 2.18(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on

 

- 46 -



--------------------------------------------------------------------------------

demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate for Revolving Credit Facility Eurodollar Rate Loans
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate for Revolving
Credit Facility Eurodollar Rate Loans separately for each period during such
quarter that such Applicable Rate for Revolving Credit Facility Eurodollar Rate
Loans was in effect. Notwithstanding anything to the contrary contained herein,
upon the request of the Required Revolving Credit Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the applicable Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Loan Parties Other than the Borrower.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a party other than the
Borrower, the Borrower shall be obligated to reimburse the L/C Issuer hereunder
for any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of the
parties other than the Borrower inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the issuance of such
Letter of Credit.

2.05 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.05, shall make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in Dollars in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Revolving Credit Lender acting as Swing Line Lender, may
exceed the amount of such Revolving Credit Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Revolving Credit Outstandings shall

 

- 47 -



--------------------------------------------------------------------------------

not exceed the aggregate Revolving Credit Commitments and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment; and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.05, prepay under
Section 2.06, and reborrow under this Section 2.05. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate

 

- 48 -



--------------------------------------------------------------------------------

Loans, but subject to the aggregate unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.05(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.05(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.05(c) by the time specified in Section 2.05(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Revolving Credit Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Credit Lender’s
Revolving Credit Loan included in the relevant Revolving Credit Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not

 

- 49 -



--------------------------------------------------------------------------------

similar to any of the foregoing; provided, however, that each Revolving Credit
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.05(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.05 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.06 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and, Revolving Credit Loans in
whole or in part without premium or penalty; provided that any (i) such notice
must be received by the Administrative Agent not later than 1:00 p.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Committed Loans
and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or increments of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Committed Loans are to be prepaid, the Interest Period(s) of
such Loans. Each notice of prepayment shall specify the

 

- 50 -



--------------------------------------------------------------------------------

Facility for which prepayment is being made. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.18, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages in respect of each of the Facilities for which
a prepayment is being made. If an Event of Default exists, all prepayments must
be applied on a pro rata basis among all Facilities.

(b) No Bid Loan may be prepaid without the prior consent of the applicable Bid
Loan Lender.

(c) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(d) If for any reason the Total Revolving Credit Outstandings at any time exceed
the aggregate Revolving Credit Commitments at such time, then the Borrower shall
immediately prepay the Revolving Credit Loans, Swing Line Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.06(c) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans the Total Revolving Credit
Outstandings exceed the aggregate Revolving Credit Commitments at such time.

2.07 Reduction or Termination of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 1:00 pm. three (3) Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the aggregate Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Credit Outstandings would exceed the aggregate
Revolving Credit Commitments, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit.

 

- 51 -



--------------------------------------------------------------------------------

(b) Mandatory.

(i) The aggregate Term Commitments for Closing Date Term Loans and Delayed Draw
Term Loans shall be automatically and permanently reduced to zero upon
disbursement of the applicable Term Facility.

(ii) If, after giving effect to any reduction of the Revolving Credit
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the aggregate amount of the Revolving Credit Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.

(iii) Unless terminated prior to such time, any unused Commitment to make a
Delayed Draw Term Loan shall terminate upon the expiration of the Delayed Draw
Term Loan Availability Period.

(c) Application of Commitment Reductions, Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitments under this Section 2.06. Upon any reduction of the aggregate
Revolving Credit Commitments, the Revolving Credit Commitment of each Revolving
Credit Lender shall be reduced by such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of such reduction amount. All fees in respect of the
Revolving Credit Facility accrued until the effective date of any termination of
the Revolving Credit Commitments shall be paid on the effective date of such
termination.

2.08 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the applicable Term Lenders on the
Maturity Date with respect to the applicable Term Facility the aggregate
principal amount of all Term Loans in such Facility outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date with respect to the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.

(c) Bid Loans. The Borrower shall repay each Bid Loan on the last day of the
Interest Period in respect thereof.

(d) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date with respect to the Revolving Credit Facility.

2.09 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Committed Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Bid

 

- 52 -



--------------------------------------------------------------------------------

Loan shall bear interest on the outstanding principal amount thereof for the
Interest Period therefor at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus (or minus) the Eurodollar Bid Margin, or at the
Absolute Rate for such Interest Period, as the case may be; and (iv) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, during the continuance of an
Event of Default, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.04:

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a facility fee (the “Facility Fee”) equal to the
Applicable Rate times the actual daily amount of the aggregate Revolving Credit
Commitments (or, if the Revolving Credit Commitments have terminated, on the
Outstanding Amount of all Revolving Credit Loans, Swing Line Loans and L/C
Obligations), regardless of usage, subject to adjustment as provided in
Section 2.17. The Facility Fee shall accrue at all times during the Availability
Period (and thereafter so long as any Revolving Credit Loans, Swing Line Loans
or L/C Obligations remain outstanding), including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand). The Facility Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

- 53 -



--------------------------------------------------------------------------------

(b) Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the applicable Fee Letter among the Borrower, the
Administrative Agent and the Arrangers. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.11 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be prima facie evidence thereof.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.09(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

2.12 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence of the amount
of the Credit Extensions made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any

 

- 54 -



--------------------------------------------------------------------------------

error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of demonstrable error. Upon the request of
any Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.13 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office and any payment of
principal not distributed within one (1) Business Day following receipt by
Administrative Agent shall bear interest (payable by the Administrative Agent)
at the Federal Funds Rate. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the

 

- 55 -



--------------------------------------------------------------------------------

Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to the applicable Borrowing. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment

under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

- 56 -



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary Affiliate thereof (as to which the provisions of this Section shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

- 57 -



--------------------------------------------------------------------------------

2.15 Extension of Maturity Date in Respect of the Revolving Credit Facility and
the Delayed Draw Term Facility.

(a) Requests for Extension of the Revolving Credit Facility. The Borrower may,
by notice to the Administrative Agent (which shall promptly notify the Revolving
Credit Lenders) not earlier than one hundred and twenty (120) days and not later
than thirty (30) days prior to the Maturity Date in respect of the Revolving
Credit Facility then in effect hereunder (the “Existing Revolver Maturity
Date”), request that the Existing Revolver Maturity Date be extended for one
additional year from the Existing Revolver Maturity Date.

(b) Requests for Extension of the Delayed Draw Term Facility. The Borrower may,
by notice to the Administrative Agent (which shall promptly notify the Term
Lenders then holding Delayed Draw Term Loans) not earlier than one hundred and
twenty (120) days and not later than thirty (30) days prior to the Maturity Date
in respect of the Delayed Draw Term Facility then in effect hereunder (the
“Existing Delayed Draw Maturity Date”; it being understood that the Borrower may
submit such a notice prior to the original Maturity Date for the Delayed Draw
Term Facility and, if the Maturity Date shall have been extended pursuant to
this Section for an additional year, prior to such extended Maturity Date
requesting a second such extension), request that the Existing Delayed Draw
Maturity Date be extended for one additional year from the Existing Delayed Draw
Maturity Date.

(c) Conditions Precedent to Extensions. As a condition precedent to each such
extension described in this Section 2.15, the Borrower shall pay to
Administrative Agent for the pro rata benefit of the applicable Lenders an
extension fee equal to (A) 0.15% (15 basis points) multiplied by (B) the
Revolving Credit Exposure of all Revolving Credit Lenders with respect to an
extension request pursuant to Section 2.15(a) or the Outstanding Amount of all
Delayed Draw Term Loans with respect to an extension request pursuant to
Section 2.15(b), in each case at the time of extension and deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Existing
Delayed Draw Maturity Date or the Existing Revolver Maturity Date, as applicable
(in sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower, certifying that, immediately before and after giving effect to such
extension, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Existing Delayed Draw Maturity Date or the Existing Revolver Maturity Date,
as applicable, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, (B) the Borrower is in compliance with all of the financial
covenants set forth in Section 7.09, and (C) no Default exists.

(d) No Additional Conditions. Upon the satisfaction of the conditions precedent
specified in clause (c) above, the Existing Revolver Maturity Date or the
Existing Delayed Draw Maturity Date, as applicable, shall be extended, without
further action by any party hereto.

2.16 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, from time to time, request an increase in the Total Credit Exposure of all
Lenders (which increase may take the form of an increase in the aggregate
Revolving Credit Commitments by an amount (for all such requests) not exceeding
$200,000,000 (for a total of $500,000,000), an increase in the amount of the
Term Facilities by an amount (for all such requests) not exceeding $350,000,000

 

- 58 -



--------------------------------------------------------------------------------

(for a total of $700,000,000), or one or more additional term loan tranches);
provided that any such request for an increase shall be in a minimum amount of
$25,000,000, or such other amount as may be agreed upon by the Borrower and the
Administrative Agent; provided, further, that, after giving effect to such
increase, the Total Credit Exposure of all Lenders shall not exceed
$1,200,000,000. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections. Each Lender shall notify the Administrative Agent within
such time period whether or not it agrees to (x) increase its Commitment in the
applicable Facility or (y) provide new Commitments in respect of any Facility or
tranche and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase in Total Credit Exposure.
Any Lender not responding within such time period shall be deemed to have
declined to increase its (or to provide a new) Commitment in the applicable
Facility or tranche.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, and (in the case of an
increase in Revolving Credit Commitments) the L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld), the Borrower may
also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.

(d) Effective Date and Allocations. If the aggregate Revolving Commitments are
increased in accordance with this Section or the amount of any Term Facility is
increased or there shall be added any additional term loan tranche, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase in Total
Credit Exposure. The Administrative Agent shall promptly notify the Borrower and
the Lenders of the final allocation of such increase and the Increase Effective
Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to any
such increase or additional tranche, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower and the Trust dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase
or additional tranche, and (y) in the case of the Borrower, certifying that,
before and after giving effect to such increase or additional tranche, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.16, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. To the extent that the increase shall
take

 

- 59 -



--------------------------------------------------------------------------------

the form of a new term loan tranche, this Agreement shall be amended, in form
and substance satisfactory to the Administrative Agent and the Borrower. In the
case of any such increase in the Revolving Credit Commitments, the Borrower
shall prepay any Revolving Credit Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Revolving Credit Percentages arising from any nonratable
increase in the Revolving Credit Commitments under this Section, and the
Borrower and the Trust shall execute and deliver such documents or instruments
as the Administrative Agent may require to evidence such increase in the
Revolving Credit Commitment or Term Loans of any Lender and to ratify each such
Loan Party’s continuing obligations hereunder and under the other Loan
Documents, and shall pay such fees as may be due pursuant to the terms of the
Fee Letters.

(f) Increases Generally. Any increased or new Commitments and new tranches of
Term Loans established pursuant to this Section, and all Loans thereunder, shall
constitute Loans and Commitments under, shall be entitled to all the benefits
afforded by, this Agreement and the other Loan Documents and shall, without
limiting the foregoing, benefit equally and ratably with the Obligations of the
Guarantors.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.

2.17 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

- 60 -



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default (and following
application as provided in this Section 2.17 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.18 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders”, “Required
Revolving Credit Lenders” and “Required Term Lenders” and in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement; fifth, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this

 

- 61 -



--------------------------------------------------------------------------------

Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
Facility Fee for any period during which that Lender is a Defaulting Lender only
to extent allocable to the sum of (1) the Outstanding Amount of the Loans funded
by it and (2) its Applicable Revolving Credit Percentage of the stated amount of
Letters of Credit and Swing Line Loans for which it has provided Cash Collateral
pursuant to Section 2.04, Section 2.05, Section 2.17, or Section 2.18(a)(ii), as
applicable (and the Borrower shall (A) be required to pay to each of the L/C
Issuer and the Swing Line Lender, as applicable, the amount of such fee
allocable to its Fronting Exposure arising from that Defaulting Lender and
(B) not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.04(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Revolving Credit Percentage” of each
non-Defaulting Lender in the Revolving Credit Facility shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Loans of that Lender.

 

- 62 -



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages of
each applicable Facility (without giving effect to Section 2.18(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with applicable Laws, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

 

- 63 -



--------------------------------------------------------------------------------

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection (a)
or (b) above, the Borrower shall, and does hereby, indemnify the Administrative
Agent, each Lender and the L/C Issuer, and shall make payment in respect thereof
within 20 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 20 days
after demand therefor, against (I) any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e) and (II) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register. Each
Lender and the L/C Issuer hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

- 64 -



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; and

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

 

- 65 -



--------------------------------------------------------------------------------

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

- 66 -



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Committed Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such

 

- 67 -



--------------------------------------------------------------------------------

suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Committed Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Committed Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for (i) Indemnified Taxes, (ii) Other Connection Taxes that are imposed on or
measured by net income (however determined), branch profit Taxes or franchise
Taxes or (iii) any Excluded Tax payable by such Lender or the L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

- 68 -



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered. The L/C Issuer and each Lender agrees that, in the event that it
submits any demand for payment under this Section 3.04(b) it shall, as part of
making such demand, have made a good faith determination (which determination
shall be conclusive) that it is concurrently making similar demands of other
(but not necessarily all) customers similarly situated.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

- 69 -



--------------------------------------------------------------------------------

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any out-of-pocket loss, cost
or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained but excluding any loss of
anticipated profits. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject

 

- 70 -



--------------------------------------------------------------------------------

such Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii) a Revolving Credit Note executed by the Borrower in favor of each Revolving
Credit Lender requesting a Revolving Credit Note;

(iii) a Term Note executed by the Borrower in favor of each Term Lender
requesting a Term Note;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower and the Trust
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each of the Borrower and the Trust is duly organized or
formed, and that each of the Borrower and the Trust is validly existing, in good
standing and qualified to engage in business in its jurisdiction of
organization;

 

- 71 -



--------------------------------------------------------------------------------

(vi) a favorable opinion of Mayer Brown LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit H;

(vii) a certificate of a Responsible Officer of the Borrower and the Trust
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(viii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or would be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect and
(C) a calculation of the Consolidated Leverage Ratio as of the last day of the
fiscal quarter of the Borrower most recently ended prior to the Closing Date;

(ix) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower ended on September 30, 2012, signed by a Responsible
Officer of the Borrower; and

(x) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Any fees required to be paid to the Administrative Agent or any Lender in
connection with this Agreement or the Fee Letter on or before the Closing Date
shall have been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the date that is
three Business Days prior to the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

- 72 -



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Committed Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V. REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

- 73 -



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The unaudited consolidated balance sheets of the Trust and its Subsidiaries
dated September 30, 2012, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had a
Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

- 74 -



--------------------------------------------------------------------------------

5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property material to its business, except for such defects in title
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Borrower and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP, or (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

5.11 ERISA Compliance.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws and
(ii) each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination, opinion or
advisory letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by, or shall be timely submitted to, the IRS, and, to the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) Except as would not be reasonably by expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred, and neither the Borrower nor
any ERISA Affiliate is aware of any fact, event or circumstance that would
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension

 

- 75 -



--------------------------------------------------------------------------------

Plan, and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained; (iii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that would
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

5.12 Subsidiaries; Equity Interests. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.12, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.12 free and clear of all
Liens. The Borrower has no equity investments in any other corporation or entity
other than those specifically disclosed in Part (b) of Schedule 5.12. A majority
of the Equity Interests in the Borrower are owned by the Trust.

5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.14 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect. The reports, financial statements, certificates
and other information furnished in writing by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), taken as a whole, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances

 

- 76 -



--------------------------------------------------------------------------------

under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being recognized by the Administrative Agent and the
Lenders that actual results during the period or periods covered by any such
projections and forecasts may differ from the projected or forecasted results
and the differences may be material).

5.15 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

5.16 Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.

5.17 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or are licensed to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights that are material to their respective businesses. To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person, except for any infringement that
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect.

5.18 REIT Status. The Trust is qualified to elect or has elected status as a
real estate investment trust under Section 856 of the Code and currently is in
compliance in all material respects with all provisions of the Code applicable
to the qualification of the Trust as a real estate investment trust.

5.19 Unencumbered Projects. Schedule 5.19 hereto contains a complete and
accurate description of Unencumbered Projects as of the Closing Date and as
supplemented from time to time in connection with the delivery of a Compliance
Certificate pursuant to Section 6.01(c) hereof, including the entity that owns
each Unencumbered Project. With respect to each Project identified from time to
time as an Unencumbered Project, the Borrower hereby represents and warrants as
follows except to the extent disclosed in writing to the Lenders and approved by
the Required Lenders (which approval shall not be unreasonably withheld):

(a) No portion of any improvement on the Unencumbered Project is located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968 or the Flood Disaster Protection Act of
1973, as amended, or any successor law, or, if located within any such area, the
Borrower or the applicable Subsidiary, to the extent the same is available on
commercially reasonable terms, has obtained and will maintain insurance coverage
for flood and other water damage in the amount of the replacement cost of the
improvements at the Unencumbered Project.

 

- 77 -



--------------------------------------------------------------------------------

(b) To the Borrower’s knowledge, the Unencumbered Project and the present use
and occupancy thereof are in material compliance with all applicable zoning
ordinances (without reliance upon adjoining or other properties), building
codes, land use and Environmental Laws (“Applicable Laws”).

(c) The Unencumbered Project is served by all utilities required for the current
use thereof. All utility service is provided by public utilities and the
Unencumbered Project has accepted or is equipped to accept such utility service.

(d) All public roads and streets necessary for service of and access to the
Unencumbered Project for the current use thereof have been completed, are
serviceable and all-weather and are physically and legally open for use by the
public.

(e) The Unencumbered Project is served by public water and sewer systems or, if
the Unencumbered Project is not serviced by a public water and sewer system,
such alternate systems are adequate and meet, in all material respects, all
requirements and regulations of, and otherwise complies in all material respects
with, all Applicable Laws with respect to such alternate systems.

(f) The Borrower is not aware of any material latent or patent structural defect
in the Unencumbered Project. The Unencumbered Project is free of damage and
waste that would materially and adversely affect the value of the Unencumbered
Project, and is in adequate repair for its intended use. The Unencumbered
Project is free from material damage caused by fire or other casualty. There is
no pending or, to the actual knowledge of the Borrower, threatened condemnation
proceedings affecting the Unencumbered Project, or any material part thereof.

(g) To the Borrower’s knowledge, all liquid and solid waste disposal, septic and
sewer systems located on the Unencumbered Project are in a condition and repair
adequate for its intended use and, to the Borrower’s knowledge, in material
compliance with all Applicable Laws with respect to such systems.

(h) All improvements on the Unencumbered Project lie within the boundaries and
building restrictions of the legal description of record of the Unencumbered
Project other than encroachments that do not materially adversely affect the use
or occupancy of the Unencumbered Project, no such improvements encroach upon
easements benefiting the Unencumbered Project other than encroachments that do
not materially adversely affect the use or occupancy of the Unencumbered Project
and no improvements on adjoining properties encroach upon the Unencumbered
Project or easements benefiting the Unencumbered Project other than
encroachments that do not materially adversely affect the use or occupancy of
the Unencumbered Project. All access routes that materially benefit the
Unencumbered Project are available to the Borrower or the applicable Subsidiary
of the Borrower, constitute permanent easements that benefit all or part of the
Unencumbered Project or are public property, and the Unencumbered Project, by
virtue of such easements or otherwise, is contiguous to a physically open,
dedicated all weather public street, and has any necessary permits for ingress
and egress.

(i) There are no material delinquent taxes, ground rents, water charges, sewer
rents, assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the Unencumbered Project except to the extent such items are
being contested in good faith and as to which adequate reserves have been
provided.

 

- 78 -



--------------------------------------------------------------------------------

(j) Each Unencumbered Project satisfies each of the requirements set forth in
the definition of “Unencumbered Project”.

A breach of any of the representations and warranties contained in this
Section 5.19 with respect to a Project shall disqualify such Project from being
an Unencumbered Project for so long as such breach continues (unless otherwise
approved by the Required Lenders) but shall not constitute a Default (unless the
elimination of such Property as an Unencumbered Project results in a Default
under one of the other provisions of this Agreement).

5.20 OFAC. No Loan Party (a) is currently the subject of any Sanctions, or
(b) is located, organized or residing in any Designated Jurisdiction. No Loan,
nor the proceeds from any Loan, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Lender, any Arranger, the Administrative Agent, the L/C Issuer
or the Swing Line Lender of Sanctions.

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unasserted contingent indemnification obligations)
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01 Financial Statements and Other Information. The Borrower will furnish to
the Administrative Agent and each Lender:

(a) As soon as available, but in any event not later than 90 days after the
close of each fiscal year, for the Consolidated Group, audited financial
statements, including a consolidated balance sheet as at the end of such year
and the related consolidated statements of income and retained earnings and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, prepared
by Ernst & Young or other independent certified public accountants of nationally
recognized standing;

(b) As soon as available, but in any event not later than 45 days after the
close of each fiscal quarter (other than, at the Borrower’s option, the last
fiscal quarter of any fiscal year) for the Consolidated Group, an unaudited
consolidated balance sheet as of the close of each such period and the related
unaudited consolidated statements of income and retained earnings and of cash
flows of the Consolidated Group for such period and the portion of the fiscal
year through the end of such period, setting forth in each case in comparative
form the figures for the previous year, all certified by the Borrower’s chief
financial officer or chief accounting officer;

 

- 79 -



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating whether the Borrower is in
compliance with Sections 7.06 and 7.11, including an update of Schedule 5.19
listing all of the Unencumbered Projects as of such date, and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 5.05 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d) concurrently with the quarterly financial statements required under
(b) above, a schedule of the Unencumbered Projects comprising the Unencumbered
Project Value, summarizing total revenues, expenses, and Unencumbered Project
NOI.

(e) promptly following any request thereafter, copies of all periodic and
regular reports, registration statements (without exhibits unless expressly
requested by Administrative Agent) and prospectuses and all amendments thereto
filed by the Trust, the Borrower or any Subsidiary with the SEC, or with any
national securities exchange, or distributed by the Trust to its shareholders
generally, as the case may be; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Trust, the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

The Borrower may, in its sole discretion, satisfy its obligations under Sections
6.01(a) and (b) by filing with the SEC Annual Reports on Form 10-K and Quarterly
Reports on Form 10-Q and such other reports on other forms as may be appropriate
at such times and in accordance with the SEC’s rules and the instructions
accompanying such forms.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.01(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

- 80 -



--------------------------------------------------------------------------------

6.02 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event that would reasonably be expected to
result in a Material Adverse Effect;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

(e) of the Borrower’s or the Trust’s receipt of a Credit Rating or any change to
the Borrower’s or the Trust’s Credit Rating.

Each notice pursuant to this Section 6.02 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.02(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.03 Payment of Taxes. Pay and discharge as the same shall become due and
payable all tax liabilities, assessments and governmental charges or levies upon
it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary.

6.04 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

6.05 Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; provided that
this Section shall not prevent the Borrower or any Subsidiary from discontinuing
the operation and the maintenance of any of its

properties if such discontinuance is desirable in the conduct of its business
and the Borrower has concluded that such discontinuance would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

- 81 -



--------------------------------------------------------------------------------

6.06 Maintenance of Insurance. Maintain with insurance companies not Affiliates
of the Borrower that the Borrower reasonably believes to be financially sound
and reputable, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons.

6.07 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.

6.08 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be.

6.09 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(provided the Borrower is given the opportunity to be present for such
discussions), all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that unless an Event of Default exists the Borrower
shall only be required to pay the reasonable and documented expenses for one
visit during any calendar year.

6.10 Use of Proceeds and Letters of Credit. The Letters of Credit and the
proceeds of the Loans will be used only for general business purposes of the
Borrower (including capital needs, closing costs, and financing for property
acquisitions). No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the FRB, including Regulations T, U and X.

6.11 REIT Status. The Trust will at all times comply with all applicable
provisions of the Code necessary to allow the Trust to qualify for status as a
real estate investment trust.

6.12 Subsidiary Guarantees. The Borrower shall cause each of its Subsidiaries
other than Excluded Subsidiaries and Excluded Foreign Subsidiaries to execute
and deliver to the Administrative Agent the Subsidiary Guaranty as required
under Article IV above. The Borrower shall cause each Subsidiary (other than
Excluded Subsidiaries and Excluded Foreign Subsidiaries) first formed or
acquired after the date hereof to execute and deliver to the Administrative
Agent, on or prior to the date that the Borrower’s next quarterly Compliance

 

- 82 -



--------------------------------------------------------------------------------

Certificate is due pursuant to Section 6.01(c), a joinder in the Subsidiary
Guaranty, together with supporting organizational and authority documents and
opinions similar to those provided with respect to the Borrower and the initial
Subsidiary Guarantors under Section 4.01. Also, if any Subsidiary which had
previously been an Excluded Subsidiary or an Excluded Foreign Subsidiary ceases
to be an Excluded Subsidiary or an Excluded Foreign Subsidiary, the Borrower
shall, on or prior to the date that the Borrower’s next quarterly Compliance
Certificate is due pursuant to Section 6.01(c), cause such Subsidiary to execute
and deliver to the Administrative Agent a joinder to the Subsidiary Guaranty,
together with supporting organizational and authority documents similar to those
provided with respect to the Borrower and the initial Subsidiary Guarantors
under Section 4.01.

A Subsidiary shall be automatically released from its obligations under the
Subsidiary Guaranty if such Subsidiary shall subsequently become an Excluded
Subsidiary or Excluded Foreign Subsidiary, provided that if such Subsidiary owns
a Project that had been included as an Unencumbered Project, the Borrower must
provide an updated Compliance Certificate as a condition to such release,
demonstrating that the Borrower is in compliance with all of its covenants
without including such Project as an Unencumbered Project, or if there is a
Disposition of such Subsidiary or such Subsidiary’s assets permitted by
Section 7.04(b). Subject to the foregoing, the Administrative Agent shall, from
time to time, upon request from the Borrower, execute and deliver to the
Borrower a written acknowledgement that a Subsidiary has been released from its
obligations under the Subsidiary Guaranty and the Lenders and the L/C Issuer
hereby authorize the Administrative Agent to deliver such acknowledgement.

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unasserted contingent indemnification obligations)
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit the Trust or any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than Permitted Encumbrances.

7.02 Investments. Make any Investments, except:

(a) Cash and Cash Equivalents and deposit accounts and securities accounts
maintained in the ordinary course of business;

(b) Projects;

(c) Investments in Subsidiaries;

(d) Investments in Investment Affiliates whose primary operations consist of the
ownership, development, operation and management of industrial properties;

(e) Equity Interests holdings other than those described in clauses (c) and
(d) above;

(f) Mortgage loan holdings;

 

- 83 -



--------------------------------------------------------------------------------

(g) Ownership of unimproved land on which no material improvements have been
commenced;

(h) Ownership of Assets Under Development;

(i) Swap Contracts;

(j) Guarantee Obligations not prohibited hereunder; and

(k) Investments in debt or equity securities received from account debtors in
connection with the settlement of obligations owing by such account debtors;

provided that, after giving effect to such Investments: (i) the aggregate value
(valued as set forth in the definition of “Total Asset Value”) of Assets Under
Development plus the value of all assets described in clauses (d) through
(g) above, plus the value of all Projects located outside the United States
shall not at any time exceed thirty percent (30%) of Total Asset Value, (ii) the
aggregate value of all investments described in clause (f) above shall not
exceed 10% of Total Asset Value, and (iii) the aggregate value of all Assets
Under Development shall not exceed 20% of Total Asset Value.

7.03 Sanctions. Permit any Loan or the proceeds of any Loan, directly or
indirectly, (a) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction, (b) to knowingly fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or (c) in any
other manner that will knowingly result in any violation by any Person
(including any Lender, any Arranger, the Administrative Agent, the L/C Issuer or
the Swing Line Lender) of any Sanctions.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary that is not a Subsidiary Guarantor, the Subsidiary Guarantor
shall be the continuing or surviving Person;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise), and the Borrower may Dispose of its Equity
Interests in any Subsidiary, provided that if such Subsidiary owns a Project
that had been included as an Unencumbered Project, and the Project Value of such
Project together with the Project Value of any other Unencumbered Projects being
sold in the same or related transactions is $50,000,000 or more, the Borrower
must provide an updated Compliance Certificate as a condition to the Disposition
being permitted hereby, demonstrating that the Borrower is in compliance with
all of its covenants without including such Project as an Unencumbered Project;
and

(c) the Borrower or the Trust may enter into a merger in which such entity is
the survivor.

 

- 84 -



--------------------------------------------------------------------------------

7.05 INTENTIONALLY DELETED.

7.06 Restricted Payments.

(a) Make directly or indirectly any Restricted Payment, if such payment would
cause all Restricted Payments made in any period of four consecutive fiscal
quarters to exceed the greater of (x) 95% of Adjusted Funds From Operations for
such four fiscal quarter period and (y) the amount necessary for the Trust to
maintain its status as a real estate investment trust; or

(b) Declare any Restricted Payment which, when paid, would cause a violation of
clause (a) of this Section 7.06; or

(c) Make any Restricted Payments without the consent of the Required Lenders at
any time during which a Default under clause (a) of Section 8.01 is continuing,
except to the extent necessary for the Trust to maintain its status as a real
estate investment trust.

7.07 Change in Nature of Business. Engage to any material extent in any business
if, as a result, the general nature of the business in which the Borrower and
its Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Borrower and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement.

7.08 Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate and (c) Restricted Payments permitted by
Section 7.06.

7.09 INTENTIONALLY DELETED.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth to
be less than $1,754,739,108 plus seventy-five percent (75%) of the aggregate
proceeds received by the Borrower or the Trust (net of reasonable related fees
and expenses) in connection with any offering of stock or other equity after
September 30, 2012.

(b) Consolidated Fixed Charge Coverage. Permit Consolidated EBITDA to be less
than 1.50 times Fixed Charges at the end of any fiscal quarter, determined based
on information for the most recent quarter annualized.

 

- 85 -



--------------------------------------------------------------------------------

(c) Consolidated Leverage Ratio. Permit Total Indebtedness to be more than sixty
percent (60%) of Total Asset Value at any date of determination.

(d) Secured Indebtedness. Permit Total Secured Indebtedness to exceed
thirty-five percent (35%) of Total Asset Value at any date of determination.

(e) Unsecured Indebtedness. Permit Total Unsecured Indebtedness to exceed sixty
percent (60%) of Total Unencumbered Project Pool Value at any date of
determination.

(f) Unencumbered Interest Coverage. Permit the total Unencumbered Project NOI
for all Unencumbered Projects in the aggregate to be less than 1.75 times the
Recurring Interest Expense relating to Total Unsecured Indebtedness at the end
of any fiscal quarter, determined based on information for the most recent
quarter annualized.

(g) Secured Recourse Indebtedness. Permit Total Secured Recourse Indebtedness to
exceed ten percent (10%) of Total Asset Value.

(h) Unencumbered Debt Yield. Permit the Unencumbered Debt Yield to be less than
11.0% at any time.

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five (5) Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.02(a), 6.04 (with respect to
the Borrower’s existence), 6.10 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days provided that such period shall be extended for up to an
additional 30 days so long as such breach is reasonably susceptible of cure
within such additional period and the Borrower diligently and in good faith
continues to attempt to cure such breach; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be materially incorrect or
misleading when made or deemed made; or

 

- 86 -



--------------------------------------------------------------------------------

(e) Cross-Default. (i) Any event or condition occurs that (after giving effect
to any notice or grace periods applicable thereto) results in any Material
Recourse Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Recourse Indebtedness or any trustee
or agent on its or their behalf to cause any Material Recourse Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; or (ii) any event or condition occurs
that (after giving effect to any notice or grace periods applicable thereto)
results in any Material Non-Recourse Indebtedness becoming due prior to its
stated maturity or any other event occurs that causes any Material Non-Recourse
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Material Non-Recourse Indebtedness to be made,
prior to its stated maturity; provided that this clause (e) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 90 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 90 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding $25,000,000 (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which when taken together with all other ERISA Events that
have occurred has resulted or would reasonably be expected to result in a
Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$25,000,000; or

 

- 87 -



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

- 88 -



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX. ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

- 89 -



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

- 90 -



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation or Removal of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuer
and the Borrower or be removed by the Required Lenders for cause (which shall be
gross negligence or willful misconduct) by notice to the Borrower, the
Administrative Agent and the L/C Issuer. Upon receipt of any such notice of
resignation or removal, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation or after
the Required Lenders give notice of removal for cause, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided

 

- 91 -



--------------------------------------------------------------------------------

for above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

(b) Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Documentation Agents, Co-Documentation Agents,
Managing Agents, or Syndication Agent listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender, or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

- 92 -



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Lender Reply Period. All communications from Administrative Agent to the
Lenders requesting the Lenders’ determination, consent or approval (i) shall be
given in the form of a written notice to each Lender, (ii) shall be accompanied
by a description of the matter as to which such determination, consent or
approval is requested, (iii) shall include a legend substantially as follows,
printed in capital letters or boldface type:

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE. FAILURE TO RESPOND WITHIN
FIFTEEN (15) BUSINESS DAYS AFTER THE DELIVERY OF THIS COMMUNICATION SHALL
CONSTITUTE A DEEMED APPROVAL BY THE ADDRESSEE OF THE MATTER DESCRIBED ABOVE.”

and (iv) shall include Administrative Agent’s recommended course of action or
determination in respect thereof. Each Lender shall reply promptly to any such
request, but in any event within fifteen (15) Business Days after the delivery
of such request by Administrative Agent (the “Lender Reply Period”). Unless a
Lender shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent (together with a written
explanation of the reasons behind such objection) within the Lender Reply
Period, such Lender shall be deemed to have approved of or consented to such
recommendation or determination. With respect to decisions requiring the
approval of the Required Lenders or all Lenders, Administrative Agent shall
timely submit any required written notices to all Lenders and upon receiving the
required approval or consent shall follow the course of action or determination
recommended by Administrative Agent or such other course of action recommended
by the Required Lenders or all of the Lenders, as the case may be, and each
non-responding Lender shall be deemed to have concurred with such recommended
course of action.

 

- 93 -



--------------------------------------------------------------------------------

ARTICLE X. MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (ii) to amend or waive any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(e) change Section 2.14 or 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

(f) change the definition of “Applicable Percentage” or “Applicable Revolving
Credit Percentage”;

(g) change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (ii) the definition of “Required Revolving Credit
Lenders” or “Required Term Lenders” without the written consent of each Lender
under the Revolving Credit Facility or the Term Facilities, respectively;

(h) release the Trust as a Guarantor or, except as permitted by Section 6.12,
release all or substantially all of the Subsidiary Guarantors;

 

- 94 -



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; and (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) any Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent and the Borrower
(i) to add one or more additional term loan facilities to this Agreement subject
to the limitations in Section 2.16 and to permit the extensions of credit and
all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing Facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing Facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders, the Required Revolving Credit Lenders, the Required Term
Lenders or by any other number, percentage or class of Lenders hereunder.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

- 95 -



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. The Borrower hereby acknowledges that (a) the Administrative
Agent and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the borrower materials on
IntraLinks or another similar electronic system (the “Platform”). THE PLATFORM
IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities

 

- 96 -



--------------------------------------------------------------------------------

or expenses of any kind (whether in tort, contract or otherwise) arising out of
the Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan

 

- 97 -



--------------------------------------------------------------------------------

Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay all reasonable and documented out
of pocket expenses (i) incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented out of pocket fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all reasonable fees and time charges
for attorneys who may be employees of the Administrative Agent, any Lender or
the L/C Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or

 

- 98 -



--------------------------------------------------------------------------------

Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, and
without limiting the Borrower’s obligation to do so, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage of all of the Facilities (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.13(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

- 99 -



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of the Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided

 

- 100 -



--------------------------------------------------------------------------------

that (in each case with respect to any Facility) any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) of the applicable Facility or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 (and in
integral multiples of $1,000,000 in excess thereof) unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Bid Loans or the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans and shall not prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;

 

- 101 -



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding) if such assignment is to a Person that is not
a Lender, an Affiliate of such Lender or an Approved Fund; and

(D) the consent of the L/C Issuer and the Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

- 102 -



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Each Lender that sells a participating interest in any Loan, Commitment or other
interest to a Participant shall, as agent of the Borrower solely for the purpose
of this Section 10.06(d), record in book entries maintained by such Lender the
name and the amount of the participating interest of each Participant entitled
to receive payments in respect of such participating interest (a “Participant
Register”).

 

- 103 -



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.04(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

- 104 -



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by

 

- 105 -



--------------------------------------------------------------------------------

such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

- 106 -



--------------------------------------------------------------------------------

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.01, the consent of
the Required Lenders (or the requisite other percentage of Lenders under
Section 10.01) shall have been obtained but the consent of one or more of such
other Lenders whose consent is required shall not have been obtained, then the
Borrower may, at its sole expense and effort, upon notice to such Lender (for
greater clarity, a Lender whose consent was not obtained, in the case of any
proposed amendment, modification, termination, waiver or consent) and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

- 107 -



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE (WITHOUT
LIMITING THE RIGHT OF ANY PARTY TO APPEAL ANY JUDGMENT) AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

- 108 -



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent are arm’s-length commercial
transactions between the Borrower and its and Affiliates, on the one hand, and
the Administrative Agent the Arrangers, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, and the Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent nor the Arrangers has any obligation to the Borrower, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the Arrangers
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor the Arrangers has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by Law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

- 109 -



--------------------------------------------------------------------------------

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21 Amendment and Restatement. This Agreement amends and restates in its
entirety the terms set forth in both the Existing Revolving Credit Agreement and
the Existing Term Loan Agreement. Borrower (a) acknowledges and agrees that the
“Obligations” (as defined in the Existing Revolving Credit Agreement) and the
“Obligations” (as defined in the Existing Term Loan Agreement) are owing to
Administrative Agent and the Lenders; (b) reaffirms all of the “Obligations” (as
defined in the Existing Revolving Credit Agreement) and the “Obligations” (as
defined in the Existing Term Loan Agreement) owing to any of Administrative
Agent or the Lenders; (c) acknowledges and agrees that this Agreement does not
extinguish the obligations for the payment of money outstanding either under the
Existing Revolving Credit Agreement or the Existing Term Loan Agreement, or
discharge or release any such obligations; (d) acknowledges and agrees that
nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Existing Revolving Credit Agreement or the
Existing Term Loan Agreement, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith; and
(e) acknowledges and agrees that nothing expressed or implied in this Agreement
shall be construed as a release or other discharge of Borrower from any of its
obligations or liabilities under the Existing Revolving Credit Agreement or the
Existing Term Loan Agreement or any of the other loan documents executed in
connection therewith.

 

- 110 -



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

- 111 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited

partnership

By:   DCT Industrial Trust Inc., its sole general   partner   By:   /s/ Matthew
Murphy   Name:   Matthew Murphy   Title:   Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative

Agent

By:   /s/ Kurt Mathison Name:   Kurt Mathison Title:   Vice President

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender

By:   /s/ Kurt Mathison Name:   Kurt Mathison Title:   Vice President

 

S-3



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Syndication Agent and Lender

By:   /s/ Carl H. Skanderup Name:   Carl H. Skanderup Title:   Vice President

 

S-4



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as

Syndication Agent and Lender

By:   /s/ James A. Harmann Name:   James A. Harmann Title:   Senior Vice
President

 

S-5



--------------------------------------------------------------------------------

CITIBANK, N.A., as Documentation Agent and

Lender

By:   /s/ David L. Smith Name:   David L. Smith Title:   Vice President

 

S-6



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Documentation Agent and Lender

By:   /s/ Brendan Poe Name:   Brendan Poe Title:   Executive Director

 

S-7



--------------------------------------------------------------------------------

REGIONS BANK, as Documentation Agent and

Lender

By:   /s/ Lori Chambers Name:   Lori Chambers Title:   Vice President

 

S-8



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as

Documentation Agent and Lender

By:   /s/ Andrew Hyde Name:   Andrew Hyde Title:   Vice President

 

S-9



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as Managing Agent and

Lender

By:   /s/ Frederick H. Denecke Name:   Frederick H. Denecke Title:   Vice
President

 

S-10



--------------------------------------------------------------------------------

UNION BANK, N.A., as Managing Agent and

Lender

By:   /s/ Juliana Matson Name:   Juliana Matson Title:   Vice President

 

S-11



--------------------------------------------------------------------------------

CITY NATIONAL BANK By:   /s/ Bob Besser Name:   Bob Besser Title:   Senior Vice
President

 

S-12



--------------------------------------------------------------------------------

COMERICA BANK By:   /s/ Michael Thomas Shea Name:   Michael Thomas Shea Title:  
Vice President

 

S-13



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

  Closing Date
Term Loan
Commitment     Applicable
Percentage for
Closing Date
Term Facility     Delayed
Draw Term
Loan
Commitment     Applicable
Percentage for
Delayed Draw
Term Facility     Revolving
Credit
Commitment     Applicable
Revolving
Credit
Percentage     Aggregate
Applicable
Percentage in
all Facilities  

Bank of America

  $ 30,500,000        13.555555556      $ 23.500,000        13.428571429      $
41,000000        13.666666667        13.571428571   

Wells Fargo

    27,500,000        12.222222222        21,000,000        12.000000000       
36,500,000        12.166666667        12.142857143   

PNC Bank

    27,500,000        12.222222222        21,000,000        12.000000000       
36,500,000        12.166666667        12.142857143   

JPMorgan

    24,000,000        10.666666667        19,000,000        10.857142857       
32,000,000        10.666666667        10.714285714   

US Bank

    24,000,000        10.666666667        19,000,000        10.857142857       
32,000,000        10.666666667        10.714285714   

Regions Bank

    24,000,000        10.666666667        19,000,000        10.857142857       
32,000,000        10.666666667        10.714285714   

Citibank

    19,000,000        8.444444444        15,000,000        8.571428571       
26,000,000        8.666666667        8.571428571   

Capital One

    16,000,000        7.111111111        12,500,000        7.142857143       
21,500,000        7.166666667        7.142857143   

Union Bank

    16,000,000        7.111111111        12,500,000        7.142857143       
21,500,000        7.166666667        7.142857143   

Comerica Bank

    10,000,000        4.444444444        7,500,000        4.285714286       
12,500,000        4.166666667        4.285714286   

City National

    6,500,000        2.888888889        5,000,000        2.857142857       
8,500,000        2.833333333        2.857142857   

Total

  $ 225,000,000        100.000000000      $ 175,000,000        100.000000000   
  $ 300,000,000        100.000000000        100.000000000   



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 5.12

SUBSIDIARIES,

OTHER EQUITY INVESTMENTS

AND EQUITY INTERESTS IN THE BORROWER

Part (a). Subsidiaries.

 

Description

 

Legal Name

 

DCTOP Direct /

Indirect Ownership %

 

Domicile

Property

  ADC NORTH—DCT/SIP LLC   100.0%   DE

Property

  ADC NORTH—DCT/SIP PHASE 2 LLC   100.0%   DE

GP of Property

  ADC NORTH GP LLC   100.0%   DE

Property

  ADC NORTH LP   100.0%   DE

Property

  CABOT GREENWOOD HOLDINGS, LLC   100.0%   DE

Property

  CIVF I—CA1M01& CA1W01, LLC   100.0%   DE

Property

  CIVF I—CA1M02 & CA1M03, LLC   100.0%   DE

Property

  CIVF I—CA1M04, LLC   100.0%   DE

Property

  CIVF I—CA1M05, LLC   100.0%   DE

Property

  CIVF I—GA1M01, LLC   100.0%   DE

Property

  CIVF I—GA1M02, GA1M03 & GA1W08-GA1W10, LLC   100.0%   DE

Property

  CIVF I—GA1M04 & GA1M05, LLC   100.0%   DE

Property

  CIVF I—GA1W01, LLC   100.0%   DE

Property

  CIVF I—GA1W02-GA1W07, LLC   100.0%   DE

Property

  CIVF I—GA1W13, GA1W12 & GA1W11, LLC   100.0%   DE

Property

  CIVF I—GA1W14, LLC   100.0%   DE

Property

  CIVF I—GA1W15-W23, LLC   100.0%   DE

Property

  CIVF I—GA1W24, LLC   100.0%   DE

Property

  CIVF I—GA1W25, LLC   100.0%   DE

Property

  CIVF I—IL1B01 & IL1M01, LLC   100.0%   DE

Property

  CIVF I—IL1M02, LLC   100.0%   DE

Property

  CIVF I—IL1M03, LLC   100.0%   DE

Property

  CIVF I—IL1W01, LLC   100.0%   DE

Property

  CIVF I—IL1W02, LLC   100.0%   DE

Property

  CIVF I—KY1B01 & KYB02, LLC   100.0%   DE

Property

  CIVF I—KY1M01-KY1M06 & KY1W01, LLC   100.0%   DE

Property

  CIVF I—MA1M01, LLC   100.0%   DE

Property

  CIVF I—MD1M01, LLC   100.0%   DE

Property

  CIVF I—MD1M04, LLC   100.0%   DE

Property

  CIVF I—NC1B01, LLC   100.0%   DE

Property

  CIVF I—NC1M01, LLC   100.0%   DE

Property

  CIVF I—NC1M02, LLC   100.0%   DE

Property

  CIVF I—NJ1B02, LLC   100.0%   DE



--------------------------------------------------------------------------------

Property

  CIVF I—NJ1W01, LLC   100.0%   DE    

Property

  CIVF I—NJ1W02, LLC   100.0%   DE    

Property

  CIVF I—OH1B01, LLC   100.0%   DE    

Property

  CIVF I—OH1B02, LLC   100.0%   DE    

Property

  CIVF I—OH1B03, LLC   100.0%   DE    

Property

  CIVF I—OH2B01 & OH2M01, LLC   100.0%   DE    

Property

  CIVF I—TX GP, LLC   100.0%   DE    

Property

  CIVF I—TX1B01 & B02, M02-M05, W04, W07-W10, L.P.   100.0%   DE    

Property

  CIVF I—TX1L03, L.P.   100.0%   DE    

Property

  CIVF I—TX1L04, L.P.   100.0%   DE    

Property

  CIVF I—TX1M01, L.P.   100.0%   DE    

Property

  CIVF I—TX1W02, L.P.   100.0%   DE    

Property

  CIVF I—TX1W05-W06, L.P.   100.0%   DE    

Property

  CIVF I—TX1W11-TX1W17, LP   100.0%   DE    

Property

  CIVF I—TX1W18&TX1W19, L.P.   100.0%   DE    

Property

  CIVF I—TX1W20&TX1W21, L.P.   100.0%   DE    

Property

  CIVF I—TX1W22, L.P.   100.0%   DE    

Property

  CIVF I—TX1W23, L.P.   100.0%   DE    

Property

  CIVF I—WA1B01, LLC   100.0%   DE    

Property

  CIVF I—WA1M01—WA1M04, LLC   100.0%   DE    

Property

  CIVF I—WA1M05 & M06, LLC   100.0%   DE    

Property

  CIVF I—WA1M07, LLC   100.0%   DE    

Property

  CIVF I CHARWOOD SUB, LLC   100.0%   DE    

Property

  DCT—AZ 2004 RN PORTFOLIO D, LLC   100.0%   DE    

Property

  DCT—AZ 2004 RN PORTFOLIO L, LLC   100.0%   DE    

Property

  DCT—AZ 2004 RN PORTFOLIO U, LLC   100.0%   DE    

GP of Property

  DCT BAYSIDE GP LLC   100.0%   DE    

Property

  DCT – BUFORD II LLC   100.0%   DE    

GP of Property

  DCT—CA 2004 RN PORTFOLIO GP LLC   100.0%   DE    

Property

  DCT—CA 2004 RN PORTFOLIO L, LP   100.0%   DE    

GP of Property

  DCT—EASTPARK I GP LLC   100.0%   DE    

Property

  DCT—EASTPARK I LP   100.0%   DE    

GP of Property

  DCT—EASTPARK II GP LLC   100.0%   DE    

Property

  DCT—EASTPARK II LP   100.0%   DE    

Property

  DCT—GA 2004 RN PORTFOLIO L, LLC   100.0%   DE    

Property

  DCT—GA 2004 RN PORTFOLIO U, LLC   100.0%   DE    

Property

  DCT—IL S GARY LLC   100.0%   DE    

GP of Property

  DCT—SHELBY 18 GP LLC   100.0%   DE    

Property

  DCT—SHELBY 18 LP   100.0%   DE    

GP of Property

  DCT—SHELBY 19 GP LLC   100.0%   DE    



--------------------------------------------------------------------------------

Property

  DCT—SHELBY 19 LP   100.0%     DE       

GP of Property

  DCT—SHELBY 4 GP LLC   100.0%     DE       

Property

  DCT—SHELBY 4 LP   100.0%     DE       

GP of Property

  DCT—SHELBY 5 GP LLC   100.0%     DE       

Property

  DCT—SHELBY 5 LP   100.0%     DE       

Property

  DCT – SOUTHCREEK IV LLC   100.0%     DE       

GP of Property

  DCT—TECHNICOLOR II GP LLC   100.0%     DE       

Property

  DCT—TECHNICOLOR II LP   100.0%     DE       

GP of Property

  DCT—TX 2004 RN PORTFOLIO GP LLC   100.0%     DE       

GP of Property

  DCT—TX 2004 RN PORTFOLIO GREENBRIAR GP LLC   100.0%     DE       

Property

  DCT—TX 2004 RN PORTFOLIO GREENBRIAR LP   100.0%     DE       

Property

  DCT—TX 2004 RN PORTFOLIO L, LP   100.0%     DE       

GP of Property

  DCT—TX 2004 RN PORTFOLIO SHILOH GP LLC   100.0%     DE       

Property

  DCT—TX 2004 RN PORTFOLIO SHILOH LP   100.0%     DE       

Property

  DCT 101 RRNJ LLC   100.0%     DE       

Property

  DCT 1045 GREENS PARKWAY LLC   100.0%     DE       

Property

  DCT 11180 RANCH LLC   100.0%     DE       

Property

  DCT 11400 NW LLC   100.0%     DE       

Property

  DCT 115 GREENWOOD LLC   100.0%     DE       

Property

  DCT 1201 PERRY LLC   100.0%     DE       

GP of Property

  DCT 1615 DIPLOMAT GP LLC   100.0%     DE       

Property

  DCT 1615 DIPLOMAT LP   100.0%     DE       

Property

  DCT 228th STREET LLC   100.0%     DE       

Property

  DCT 30th TERRACE LLC   100.0%     DE       

Property

  DCT 4117 PINNACLE II LLC   100.0%     DE       

Property

  DCT 5800 COLISEUM LLC   100.0%     DE       

Property

  DCT 6th & ROCHESTER LLC   100.0%     DE       

Property

  DCT 700 MILWAUKEE LLC   100.0%     DE       

Property

  DCT 8701 WAREHOUSE TX LLC   100.0%     DE       

Property

  DCT 8th & VINEYARD LLC   91.0%     DE       

Property

  DCT ADC NORTH LLC   100.0%     DE       

Property

  DCT AIR CENTER LLC   100.0%     DE       

Property

  DCT AIRPORT DRIVE LLC   100.0%     DE       

Property

  DCT AIRTEX LLC   100.0%     DE       

GP of Property

  DCT AMERICAN WAY GP LLC   100.0%     DE       

Property

  DCT AMERICAN WAY LP   100.0%     DE       

Property

  DCT ANTOINE BELTWAY LLC   100.0%     DE       

Property

  DCT ATL PORTFOLIO LLC   100.0%     DE       

Property

  DCT ARTHUR AVENUE LLC   100.0%     DE       

GP of Property

  DCT BAYSIDE GP LLC   100.0%     DE       

Property

  DCT BAYSIDE LP   100.0%     DE       

Property

  DCT BECKLEY LLC   100.0%     DE       



--------------------------------------------------------------------------------

GP of Property

  DCT BELTWAY 8 II GP LLC   100.0%   DE    

Property

  DCT BELTWAY 8 II LP   100.0%   DE    

Property

  DCT BLACKHAWK CENTER LLC   100.0%   DE    

Property

  DCT BOBALI DRIVE LLC   100.0%   DE    

GP of Property

  DCT BOGGY CREEK FL GP LLC   100.0%   DE    

Property

  DCT BOGGY CREEK FL LP   100.0%   DE    

Property

  DCT BOLDT PARK LLC   100.0%   DE    

Property

  DCT BOLLMAN MD LLC   100.0%   DE    

GP of Property

  DCT BONDESEN— BELTWAY 8— RITTIMAN GP LLC   100.0%   DE    

Property

  DCT BONDESEN—BELTWAY 8—RITTIMAN LP   100.0%   DE    

GP of Property

  DCT BONDESEN NORTH GP LLC   100.0%   DE    

Property

  DCT BONDESEN NORTH LP   100.0%   DE    

Property

  DCT BORDERS LLC   100.0%   DE    

Property

  DCT BUFORD 200 LLC   100.0%   DE    

Property

  DCT BYRON ROAD LLC   100.0%   DE    

Property

  DCT CARGO LLC   100.0%   DE    

Property

  DCT CARGO MEMBER LLC   100.0%   DE    

Property

  DCT CARRIER DRIVE NC LLC   100.0%   DE    

Property

  DCT CENTER AVENUE LLC   100.0%   DE    

GP of Property

  DCT CENTRAL GREEN GP LLC   100.0%   DE    

Property

  DCT CENTRAL GREEN LP   100.0%   DE    

GP of Property

  DCT CF GP LLC   100.0%   DE    

Property

  DCT CF I LP   100.0%   DE    

GP of Property

  DCT CHERRY STREET CA GP LLC   100.0%   DE    

Property

  DCT CHERRY STREET CA LP   100.0%   DE    

Property

  DCT CHICKASAW A LP   100.0%   DE    

GP of Property

  DCT CHICKASAW GP A LLC   100.0%   DE    

GP of Property

  DCT CHICKASAW GP H LLC   100.0%   DE    

Property

  DCT CHICKASAW H LP   100.0%   DE    

Property

  DCT CHINO   100.0%   DE    

Property

  DCT CLAYMOORE LLC   100.0%   DE    

Property

  DCT COLOMBARD LLC   100.0%   DE    

Property

  DCT COMMERCE FARMS LLC   100.0%   DE    

Property

  DCT CREEK ROAD OH LLC   100.0%   DE    

Property

  DCT CREEKSIDE I LLC   100.0%   DE    

Property

  DCT CREEKSIDE II LLC   100.0%   DE    

Property

  DCT CREEKSIDE III LLC   100.0%   DE    

Property

  DCT CREEKSIDE IV LLC   100.0%   DE    

Property

  DCT CYPRESS PARK, LP   100.0%   DE    

Property

  DCT DELLA COURT LLC   100.0%   DE    

Property

  DCT DESOTO LLC   100.0%   DE    

GP of Property

  DCT DFW GP LLC   100.0%   DE    

Property

  DCT DFW LP   100.0%   DE    

Property

  DCT DIRECTORS ROW LLC   100.0%   DE    

Property

  DCT DULLES PHASE I LLC   100.0%   DE    



--------------------------------------------------------------------------------

Property

   DCT DULLES PHASE I I LLC    100.0%    DE    

Property

   DCT DULUTH LLC    100.0%    DE    

Cons Dev JV—OP Sub

   DCT DULLES SUMMIT LLC    100.0%    DE    

Cons Dev JV—Sub

   DCT DULLES TRS LLC    100.0%    DE    

GP of Property

   DCT EASTGATE GP LLC    100.0%    DE    

Property

   DCT EASTGATE LP    100.0%    DE    

Property

   DCT ECKHOFF STREET LLC    100.0%    DE    

Property

   DCT EVERGREEN LLC    100.0%    DE    

GP of Property

   DCT FAIRBANKS GP LLC    100.0%    DE    

Property

   DCT FAIRBANKS LP    100.0%    DE    

GP of Property

   DCT FITE COURT GP LLC    100.0%    DE    

Property

   DCT FITE COURT LP    100.0%    DE    

Property

   DCT FONTANA LLC    100.0%    DE    

GP of Property

   DCT FOOTHILL GP LLC    100.0%    DE    

Property

   DCT FOOTHILL LP    100.0%    DE    

Property

   DCT FRANKLIN ROAD LLC    100.0%    DE    

Property

   DCT FREDERICKSBURG LLC    100.0%    DE    

Property

   DCT FREEPORT DRIVE LLC    100.0%    DE    

GP of Property

   DCT GRAND RIVER GP LLC    100.0%    DE    

Property

   DCT GRAND RIVER LP    100.0%    DE    

Property

   DCT GREENLEAF LLC    100.0%    DE    

GP of Property

   DCT GREENS CROSSING GP LLC    100.0%    DE    

Property

   DCT GREENS CROSSING LP    100.0%    DE    

GP of Property

   DCT GSW GATEWAY 3 GP LLC    100.0%    DE    

Property

   DCT GSW GATEWAY 3 LP    100.0%    DE    

Property

   DCT GUADALAJARA 1 LLC    100.0%    DE    

Property

   DCT GUADALAJARA 2 LLC    100.0%    DE    

Property

   DCT GUADALAJARA 3 LLC    100.0%    DE    

Mexico Holding

   DCT GUADALAJARA HOLDING 1 LLC    100.0%    DE    

Mexico Holding

   DCT GUADALAJARA HOLDING 2 LLC    100.0%    DE    

Mexico Holding

   DCT GUADALAJARA HOLDING 3 LLC    100.0%    DE    

Property

   DCT GUION ROAD LLC    100.0%    DE    

Property

   DCT HANOVER LLC    100.0%    DE    

Property

   DCT HARLAN ROAD LLC    100.0%    DE    

Property

   DCT HAVEN A LLC    100.0%    DE    

Property

   DCT HAVEN G LLC    100.0%    DE    

Corporate—OP Sub

   DCT HEDGECO LLC    100.0%    DE    

Property

   DCT HIGH STREET LLC    100.0%    DE    

GP of Property

   DCT HOLMESCREST LANE GP LLC    100.0%    DE    

Property

   DCT HOLMESCREST LANE LP    100.0%    DE    

Property

   DCT INDEPENDENCE LLC    100.0%    DE    

TRT Fund I

   DCT INDUSTRIAL FUND II LLC    100.0%    DE    

TRT Fund II

   DCT INDUSTRIAL FUND II(2) LLC    100.0%    DE    

TRT Fund III

   DCT INDUSTRIAL FUND III LLC    100.0%    DE    

Corporate—OP Sub

   DCT INDUSTRIAL OPERATING LLC    100.0%    DE    

Corporate—TRS

   DCT INDUSTRIAL TRS INC.    100.0%    DE    



--------------------------------------------------------------------------------

Corporate—REIT

   DCT INDUSTRIAL VALUE FUND I, INC    100.0%    MD    

Corporate—OP

   DCT INDUSTRIAL VALUE FUND I, L.P.    100.0%    DE    

Property

   DCT INTERPARK 70 LLC    100.0%    DE    

Property

   DCT JAMIKE KY LLC    100.0%    DE    

Property

   DCT JEFFERSON LLC    100.0%    DE    

Property

   DCT KENNEDY LLC    100.0%    DE    

Property

   DCT LAKE PARK DRIVE LLC    100.0%    DE    

Property

   DCT LAPORTE LLC    100.0%    DE    

Property

   DCT LOGISTICS WAY    100.0%    DE    

Property

   DCT LOMBARD ROAD LLC    100.0%    DE    

Property

   DCT LOUISVILLE LOGISTICS LLC    100.0%    DE    

Property

   DCT LUNT AVENUE LLC    100.0%    DE    

Property

   DCT MALLARD LLC    100.0%    DE    

Payroll Entity

   DCT MANAGEMENT LLC    100.0%    DE    

Sole Member of DCT Management LLC

   DCT MANAGEMENT TRS LLC    100.0%    DE    

Property

   DCT MARKET STREET LLC    100.0%    DE    

Property

   DCT MARYLAND LLC    100.0%    DE    

Property

   DCT MASON MILL ROAD LLC    100.0%    DE    

GP of Property

   DCT MEMPHIS DELTAPOINT GP LLC    100.0%    DE    

GP of Property

   DCT MEMPHIS DISTRIPLEX GP LLC    100.0%    DE    

Property

   DCT MEMPHIS DISTRIPLEX LP    100.0%    DE    

Property

   DCT MERIDIAN DRIVE LLC    100.0%    DE    

Corporate—OP Sub

   DCT MEXICO MANAGEMENT GP LLC    100.0%    DE    

Corporate—OP Sub

   DCT MEXICO MANAGEMENT S de R.L. de C.V.    100.0%    DE    

Corporate—OP Sub

   DCT MEXICO MEMBER LLC    100.0%    DE    

Corporate

   DCT MEXICO REIT LLC    100.0%    DE    

GP of Property

   DCT MIAMI SERVICE GP LLC    100.0%    DE    

Property

   DCT MIAMI SERVICE LP    100.0%    DE    

GP of Property

   DCT MID SOUTH LOGISTICS V GP LLC    100.0%    DE    

Property

   DCT MID SOUTH LOGISTICS V LP    100.0%    DE    

Property

   DCT MISSION STREET LLC    100.0%    DE    

Property

   DCT MITCHELL COURT LLC    100.0%    DE    

Property

   DCT MN VALLEY LLC    100.0%    DE    

Property

   DCT MOHAWK LLC    100.0%    DE    

Property

   DCT MONTERREY 1 LLC    100.0%    DE    

Property

   DCT MONTERREY 2 LLC    100.0%    DE    

Property

   DCT MONTERREY 3 LLC    100.0%    DE    

Property

   DCT MONTERREY 4 LLC    100.0%    DE    

Property

   DCT MONTERREY 5 LLC    100.0%    DE    

Property

   DCT MONTERREY 6 LLC    100.0%    DE    

Property

   DCT MONTERREY 7 LLC    100.0%    DE    



--------------------------------------------------------------------------------

Property

   DCT MONTERREY 8 LLC    100.0%    DE    

Mexico Holding

   DCT MONTERREY HOLDING 1 LLC    100.0%    DE    

Mexico Holding

   DCT MONTERREY HOLDING 2 LLC    100.0%    DE    

Mexico Holding

   DCT MONTERREY HOLDING 3 LLC    100.0%    DE    

Mexico Holding

   DCT MONTERREY HOLDING 4 LLC    100.0%    DE    

Mexico Holding

   DCT MONTERREY HOLDING 5 LLC    100.0%    DE    

Mexico Holding

   DCT MONTERREY HOLDING 6 LLC    100.0%    DE    

Mexico Holding

   DCT MONTERREY HOLDING 7 LLC    100.0%    DE    

Mexico Holding

   DCT MONTERREY HOLDING 8 LLC    100.0%    DE    

Property

   DCT NEWPOINT LLC    100.0%    DE    

Property

   DCT NORTH 45TH AVENUE LLC    100.0%    DE    

Property

   DCT NORTHMONT 600 LLC    100.0%    DE    

Property

   DCT NORTHMONT LLC    100.0%    DE    

Property

   DCT NORTHWEST OH LLC    100.0%    DE    

GP of Property

   DCT NW PLACE TX GP LLC    100.0%    DE    

Property

   DCT NW PLACE TX LP    100.0%    DE    

Property

   DCT OAKLEY LLC    100.0%    DE    

Property

   DCT OKANELLA LLC    100.0%    DE    

Property

   DCT OPPORTUNITY BOULEVARD LLC    100.0%    DE    

GP of Property

   DCT ORLANDO 1 GP, LLC    100.0%    DE    

GP of Property

   DCT ORLANDO ADC GP LLC    100.0%    DE    

Property

   DCT ORLANDO ADC LP    100.0%    DE    

Property

   DCT OTA FARMS LLC    100.0%    DE    

Property

   DCT PALMER 1 LLC    100.0%    DE    

Property

   DCT PALMIOWA LLC    100.0%    DE    

Property

   DCT PALMYRITA LLC    100.0%    DE    

Property

   DCT PAN AMERICAN LLC    100.0%    DE    

Property

   DCT PARK WEST II, LLC    100.0%    DE    

Property

   DCT PARK WEST LLC    100.0%    DE    

Property

   DCT PECOS LLC    100.0%    DE    

Property

   DCT PEORIA STREET LLC    100.0%    DE    

Property

   DCT PERRY ROAD LLC    100.0%    DE    

Property

   DCT PHOENIX LLC    100.0%    DE    

Property

   DCT PINEMONT LLC    100.0%    DE    

GP of Property

   DCT PINNACLE GP LLC    100.0%    DE    

Property

   DCT PINNACLE LP    100.0%    DE    

Property

   DCT PLAINFIELD LLC    100.0%    DE    

Property

   DCT PLEASANTDALE ROAD LLC    100.0%    DE    

Property

   DCT PORT ROAD LLC    100.0%    DE    

Property

   DCT PORT UNION LLC    100.0%    DE    

Property

   DCT PRESIDENTS DRIVE LLC    100.0%    DE    

Property

   DCT PSA POMONA LLC    100.0%    DE    

Corporate—OP Sub

   DCT PROPERTY MANAGEMENT LLC    100.0%    DE    

Property

   DCT QUERETARO 1 LLC    100.0%    DE    

Mexico Holding

   DCT QUERETARO HOLDING 1 LLC    100.0%    DE    

GP of Property

   DCT RANCHO I GP LLC    100.0%    DE    



--------------------------------------------------------------------------------

Property

   DCT RANCHO I LP    100.0%    DE    

Property

   DCT RC 6TH STREET LLC    100.0%    DE    

Property

   DCT REGENTVIEW AVENUE LLC    100.0%    DE    

Property

   DCT RENAISSANCE RIALTO LLC    100.0%    DE    

Property

   DCT RENTON LLC    100.0%    DE    

Property

   DCT RICKENBACKER V LLC    100.0%    DE    

Property

   DCT RITTIMAN LLC    100.0%    DE    

Property

   DCT RIVER WEST LLC    100.0%    DE    

Property

   DCT RIVERPORT LLC    100.0%    DE    

Property

   DCT ROCKAWAY LLC    100.0%    DE    

GP of Property

   DCT ROCKDALE GP LLC    100.0%    DE    

Property

   DCT ROCKDALE LP    100.0%    DE    

Property

   DCT ROLLINS ROAD LLC    100.0%    DE    

Property

   DCT ROOSEVELT LLC    100.0%    DE    

Mexico Holding

   DCT SAN LUIS POTOSI HOLDING I LLC    100.0%    DE    

Property

   DCT SAN LUIS POTOSI I LLC    100.0%    DE    

Property

   DCT SKY HARBOR LLC    100.0%    DE    

Property

   DCT SLOVER II LLC    100.0%    DE    

Property

   DCT SLOVERLAND LLC    100.0%    DE    

Property

   DCT SOUTHCREEK—EAGLES LANDING, LLC    100.0%    DE    

Property

   DCT SOUTHFIELD HOLDINGS LLC    100.0%    DE    

Property

   DCT SOUTHFIELD LLC    100.0%    DE    

Property

   DCT SOUTHPARK FLEX A LLC    100.0%    DE    

Property

   DCT SOUTHPARK FLEX F LLC    100.0%    DE    

Property

   DCT SOUTHPARK XII LLC    100.0%    DE    

Property

   DCT STONEFIELD LLC    100.0%    DE    

Property

   DCT SUMMIT RIDGE GA LLC    100.0%    DE    

Property

   DCT SUMNER II LLC    100.0%    DE    

Property

   DCT SUMNER LLC    100.0%    DE    

Property

   DCT SYCAMORE CANYON LLC    100.0%    DE    

Property

   DCT TANNER BELTWAY 8 LLC    100.0%    DE    

Property

   DCT TIJUANA 1 LLC    100.0%    DE    

Property

   DCT TIJUANA 2 LLC    100.0%    DE    

Property

   DCT TIJUANA 3 LLC    100.0%    DE    

Mexico Holding

   DCT TIJUANA HOLDING 1 LLC    100.0%    DE    

Mexico Holding

   DCT TIJUANA HOLDING 2 LLC    100.0%    DE    

Mexico Holding

   DCT TIJUANA HOLDING 3 LLC    100.0%    DE    

Property

   DCT TRADECENTER III, LLC    100.0%    DE    

Property

   DCT VALLEY DISTRIBUTION CENTER LLC    100.0%    DE    

GP of Property

   DCT VALLEY DRIVE CA GP LLC    100.0%    DE    

Property

   DCT VALLEY DRIVE CA LP    100.0%    DE    

Property

   DCT VETERANS CORPORATE CENTER LLC    100.0%    DE    

GP of Property

   DCT WEST BY NORTHWEST GP LLC    100.0%    DE    



--------------------------------------------------------------------------------

Property

   DCT WEST BY NORTHWEST LP    100.0%    DE    

Property

   DCT WHITE BIRCH LLC    100.0%    DE    

Property

   DCT WHITE OAK CIRCLE LLC    100.0%    DE    

Property

   DCT WHITESTOWN LLC    100.0%    DE    

GP of Property

   DCT WILLOWBROOK GP LLC    100.0%    DE    

Property

   DCT WILLOWBROOK LP    100.0%    DE    

Property

   DCT WOLF ROAD LLC    100.0%    DE    

Property

   DCT WOODPARK NC LLC    100.0%    DE    

Property

   DCT WYOMING AVENUE LLC    100.0%    DE    

Property

   DCT ZANE TRACE LLC    100.0%    DE    

Uncons Dev JV—Ptrnship

   DCT/IDI BUFORD, LLC    75.0%    DE    

Property

   DELTA—GREENWOOD, LLC    100.0%    DE    

Property

   DELTA—JUNCTION DRIVE, LLC    100.0%    DE    

Property

   DELTA—MD1, LLC    100.0%    DE    

Property

   DELTA—MD2, LLC    100.0%    DE    

Cons Dev JV—Ptrnshp

   DULLES SUMMIT – DCT/SIP, LLC    95.0%    DE    

Cons Dev JV—Ptrnshp

   DULLES TRS – DCT/SIP, LLC    50.0%    DE    

Uncons Dev JV—Ptrnship

   IDI/DCT LIBERTY, LLC    50.0%    DE    

Uncons Dev JV—Ptrnship

   IDI/DCT PRAIRIE POINT, LLC    50.0%    DE    

Uncons Dev JV—Ptrnship

   IDI/DCT STOCKTON, LLC    50.0%    DE    

Uncons Dev JV—Ptrnship

   IDI/DCT WILSON, LLC    50.0%    DE    

Uncons Dev JV—Ptrnship

   IDI/DCT, LLC    50.0%    DE    

Corporate—OP Sub

   INDUSTRIAL PROPERTY FUNDING LLC    100.0%    DE    

Cons Dev JV—Sub

   LOGISTICS WAY DCT LWI LLC    100.0%    DE    

GP of Property

   MI COMMERCE CENTER GP LLC    100.0%    DE    

Property

   MI COMMERCE CENTER LP    100.0%    DE    

Property

   RIVERSIDE INVESTORS, L.L.C.    100.0%    DE    

Property

   ROUTE ONE HUNDRED LIMITED PARTNERSHIP    100.0%    MD    

Property

   RUN DEEP, L.L.C.    100.0%    DE    

Property

   SOUTHCREEK IV – ATLANTA LLC    100.0%    DE    

Uncons Dev JV—Ptrnship

   STIRLING CAPITAL INVESTMENTS LOT 1, LLC    50.0%    DE    

Uncons Dev JV—Ptrnship

   STIRLING CAPITAL INVESTMENTS LOT 13, LLC    50.0%    DE    

Uncons Dev JV—Ptrnship

   STIRLING CAPITAL INVESTMENTS LOT 15, LLC    50.0%    DE    

Uncons Dev JV—Ptrnship

   STIRLING CAPITAL INVESTMENTS LOT 18, LLC    50.0%    DE    

Uncons Dev JV—Ptrnship

   STIRLING CAPITAL INVESTMENTS LOT 19, LLC    50.0%    DE    



--------------------------------------------------------------------------------

Uncons Dev JV—Ptrnship

   STIRLING CAPITAL INVESTMENTS LOT 3, LLC    50.0%    DE    

Uncons Dev JV—Ptrnship

   STIRLING CAPITAL INVESTMENTS LOT 43, LLC    50.0%    DE    

Uncons Dev JV—Ptrnship

   STIRLING CAPITAL INVESTMENTS LOT 44, LLC    50.0%    DE    

Uncons Dev JV—Ptrnship

   STIRLING CAPITAL INVESTMENTS, LLC    50.0%    DE    

Uncons Dev JV—Ptrnship

   STIRLING CAPITAL PROPERTIES, LLC    50.0%    DE    

Uncons Dev JV—Ptrnship

   STIRLING CAPITAL SABRE, LLC    50.0%    DE    

Cons Dev JV—Sub

   SYCANYONS&SIERRA DCT/PDC, LLC    100.0%    DE    

Cons Dev JV—Sub

   VETERANS CORPORATE CENTER LLC    100.0%    DE    

Property

   WESTERN AVENUE ASSOCIATES, L.L.C    100.0%    DE    

Property

   WHITESTOWN DCT/PDC, LLC    100.0%    DE    

Part (b). Other Equity Investments.

 

BBK Fund I

   DCT 100 INTERSTATE SOUTH LLC    20.0%    DE    

BBK Fund I

   DCT MCCOOK INDUSTRIAL LLC    20.0%    DE    

BBK Fund I

   DCT MEMPHIS TRADE CENTER III GP, LLC    20.0%    DE    

BBK Fund I

   DCT MEMPHIS TRADE CENTER III, LP    20.0%    DE    

BBK Fund I

   DCT NORTHLAKE GP LLC    20.0%    DE    

BBK Fund I

   DCT NORTHLAKE LP    20.0%    DE    

BBK Fund I

   DCT SNOWDRIFT PA LLC    20.0%    DE    

JPM Fund

   DCT/SPF 55TH AVENUE LLC    20.0%    DE    

JPM Fund

   DCT/SPF BOGGY CREEK LLC    20.0%    DE    

JPM Fund

   DCT/SPF BORDERS GENERAL PARTNERSHIP    20.0%    DE    

JPM Fund

   DCT/SPF CENTERPARK LLC    20.0%    DE    

JPM Fund

   DCT/SPF COMMERCE FARMS GENERAL PARTNERSHIP    20.0%    DE    

JPM Fund

   DCT/SPF CYPRESS PARK LLC    20.0%    DE    

JPM Fund

   DCT/SPF HIGHWAY 121 GP LLC    20.0%    DE    

JPM Fund

   DCT/SPF HIGHWAY 121 LP    20.0%    DE    

JPM Fund

   DCT/SPF HOLTON DRIVE LLC    20.0%    DE    

JPM Fund

   DCT/SPF INDUSTRIAL OPERATING LLC    20.0%    DE    

JPM Fund

   DCT/SPF PARK WEST LLC    20.0%    DE    



--------------------------------------------------------------------------------

JPM Fund

   DCT/SPF PINNACLE IX LLC    20.0%    DE    

JPM Fund

   DCT/SPF PINNACLE VII LLC    20.0%    DE    

BBK Fund I

   FR FRANKLIN LLC    20.0%    DE    

TRT Fund II

   DCT 2401 MIDPOINT LLC    11.4%    DE    

TRT Fund II

   DCT CREEKSIDE V LLC    11.4%    DE    

TRT Fund II

   TRT-DCT 130 GREENWOOD II LLC    11.4%    DE    

TRT Fund II

   TRT-DCT 4155 PATRIOT DRIVE TX GP LLC    11.4%    DE    

TRT Fund II

   TRT-DCT 4155 PATRIOT DRIVE TX LP    11.4%    DE    

TRT Fund II

   TRT-DCT 4255 PATRIOT DRIVE TX GP LLC    11.4%    DE    

TRT Fund II

   TRT-DCT 4255 PATRIOT DRIVE TX LP    11.4%    DE    

TRT Fund II

   TRT-DCT CREEKSIDE V LLC    11.4%    DE    

TRT Fund II

   TRT-DCT INDUSTRIAL JV II GENERAL PARTNERSHIP    11.4%    DE    

TRT Fund II

   TRT-DCT PERRY ROAD LLC    11.4%    DE    

TRT Fund II

   TRT-DCT WESTPORT LLC    11.4%    DE    

TRT Fund III

   TRT-DCT 6900 RIVERPORT LLC    10.0%    DE    

TRT Fund III

   TRT-DCT 7000 RIVERPORT LLC    10.0%    DE    

TRT Fund III

   TRT-DCT 7050 RIVERPORT LLC    10.0%    DE    

TRT Fund III

   TRT-DCT 7100 RIVERPORT LLC    10.0%    DE    

TRT Fund III

   TRT-DCT 7201 INTERMODAL LLC    10.0%    DE    

TRT Fund III

   TRT-DCT INDUSTRIAL JV III GENERAL PARTNERSHIP    10.0%    DE    

TRT Fund I

   DCT MARINE DRIVE SC LLC    3.6%    DE    

TRT Fund I

   DCT SILVER SPRINGS LLC    3.6%    DE    

TRT Fund I

   TRT-DCT COMMERCE CIRCLE LLC    3.6%    DE    

TRT Fund I

   TRT-DCT EAGLE CREEK EAST LLC    3.6%    DE    

TRT Fund I

   TRT-DCT EAGLE CREEK WEST LLC    3.6%    DE    

TRT Fund I

   TRT-DCT HANSON WAY LLC    3.6%    DE    

TRT Fund I

   TRT-DCT INDUSTRIAL JV I GENERAL PARTNERSHIP    3.6%    DE    

TRT Fund I

   TRT-DCT MINNESOTA VALLEY III LLC    3.6%    DE    

TRT Fund I

   TRT-DCT PARK WEST L1 LLC    3.6%    DE    

TRT Fund I

   TRT-DCT PARK WEST Q LLC    3.6%    DE    

TRT Fund I

   TRT-DCT PENCADER LLC    3.6%    DE    

TRT Fund I

   TRT-DCT RICKENBACKER IV LLC    3.6%    DE    

TRT Fund I

   TRT-DCT VETERANS CORPORATE CENTER LLC    3.6%    DE    



--------------------------------------------------------------------------------

SCHEDULE 5.20

UNENCUMBERED PROJECTS

 

Owner Entity

  

Property

  

EIN #

DCT Chickasaw A LP

   Chickasaw A    42-1594365

DCT ChIckasaw H LP

   Chickasaw H    20-0072589

DCT DFW LP

   DFW H    20-0456580

DCT Mallard LLC

   Mallard Lake    82-0538522

DCT Park West LLC

   Park West O    20-0456451

DCT Park West LLC

   Park West P    20-0456451

DCT Park West LLC

   Park West T    20-0456451

DCT Pinnacle LP

   Pinnacle G    20-0456507

DCT Plainfield LLC

   Plainfield I    82-0538522

DCT Rancho I LP

   Rancho Technology Park    20-0312615

DCT West by Northwest LP

   West By Northwest    82-0538522

DCT Eastgate LP

   Eastgate    20-0829171

DCT Newpoint LLC

   Newpoint    75-3152727

DCT Northwest OH LLC

   Northwest Springdale    75-3152724

DCT Riverport LLC

   Riverport    75-3152731

DCT Bondesen Beltway 8 Rittiman LP

   Bondesen I    37-1490540

DCT Bondesen Beltway 8 Rittiman LP

   Bondesen II    37-1490540

DCT Bondesen Beltway 8 Rittiman LP

   Bondesen III    37-1490540

DCT Bondesen Beltway 8 Rittiman LP

   Bondesen A    37-1490540

DCT Bondesen Beltway 8 Rittiman LP

   Bondesen B    37-1490540

DCT Bondesen Beltway 8 Rittiman LP

   Bondesen C    37-1490540

DCT Bondesen Beltway 8 Rittiman LP

   Bondesen D    37-1490540

DCT Park West II LLC

   Park West A    52-2444439

DCT Park West II LLC

   Park West B    52-2444439

DCT Park West II LLC

   Park West G    52-2444439

DCT Mid South Logistics V LP

   Mid South Logistics Center    52-2444433

DCT Southcreek—Eagles Landing, LLC

   Eagles Landing Trade Ctr III    42-1631519

DCT Southcreek—Eagles Landing, LLC

   Southcreek Dist. Ctr. I    42-1631519

DCT Southcreek—Eagles Landing, LLC

   Southcreek Dist. Ctr. II    42-1631519



--------------------------------------------------------------------------------

DCT Southcreek—Eagles Landing, LLC

   Southcreek Dist. Ctr. III    42-1631519

Southcreek IV—Atlanta LLC

   Southcreek Dist. Ctr. IV    20-2802276

DCT Oakley LLC

   DCT Southcreek IV-Land    20-2802276

DCT—AZ 2004 RN Portfolio U LLC

   101 North 103rd Avenue    20-1644668

DCT—AZ 2004 RN Portfolio U LLC

   1402 South 40th Avenue    20-1644668

DCT—AZ 2004 RN Portfolio U LLC

   602 South 63rd Avenue    20-1644668

DCT—CA 2004 RN Portfolio L LP

   Eden Rock 9 3157_67 Corp Ave    20-1650094

DCT—GA 2004 RN Portfolio U LLC

   3435 Breckinridge Blvd.    20-1650220

DCT—GA 2004 RN Portfolio U LLC

   3445 Breckinridge Blvd.    20-1650220

DCT—GA 2004 RN Portfolio U LLC

   5000 Westpark Drive SW    20-1650220

DCT—GA 2004 RN Portfolio U LLC

   4300 Westpark Drive SW    20-1650220

DCT—TX 2004 RN Portfolio L LP

   Market II 2635 Market St.    20-1653551

DCT—TX 2004 RN Portfolio L LP

   Market II 2737 Market St.    20-1653551

DCT—TX 2004 RN Portfolio L LP

   Market III 2745 Market St.    20-1653551

DCT—TX 2004 RN Portfolio L LP

   Market III 2805 Market St.    20-1653551

DCT—TX 2004 RN Portfolio L LP

   Market III 2875 Market St.    20-1653551

DCT—TX 2004 RN Portfolio L LP

   Perimeter II 11910 Shiloh Rd    20-1653551

DCT—TX 2004 RN Portfolio L LP

   Perimeter IV 12555 Perimeter    20-1653551

DCT—TX 2004 RN Portfolio L LP

   Perimeter IV 12623 Perimeter    20-1653551

DCT—TX 2004 RN Portfolio L LP

   601_09 Avenue R    20-1653551

DCT—TX 2004 RN Portfolio L LP

   1302 Avenue R    20-1653551

DCT—TX 2004 RN Portfolio L LP

   Westfork Center 1475 Ave. S    20-1653551

DCT—TX 2004 RN Portfolio L LP

   Westfork Center 1515 Ave. S    20-1653551

DCT—TX 2004 RN Portfolio L LP

   Westfork Center 1555 Ave. S    20-1653551

DCT—GA 2004 RN Portfolio L LLC

   1075 Cobb Intl Place NW    20-1650153

DCT—GA 2004 RN Portfolio L LLC

   1150 Cobb Intl Place NW    20-1650153



--------------------------------------------------------------------------------

DCT—AZ 2004 RN Portfolio L LLC

   1102 West Southern    20-1644748

DCT—AZ 2004 RN Portfolio L LLC

   1219 West Geneva    20-1644748

DCT—AZ 2004 RN Portfolio L LLC

   1233 West Geneva    20-1644748

DCT—AZ 2004 RN Portfolio U LLC

   1245 West Geneva    20-1644668

DCT—AZ 2004 RN Portfolio U LLC

   645 West 24th Street    20-1644668

DCT—AZ 2004 RN Portfolio L LLC

   849 West 24th Street    20-1644748

DCT—GA 2004 RN Portfolio U LLC

   5945 Cabot Parkway    20-1650153

DCT Skyharbor LLC

   Sky Harbor Transit Center    20-1812734

DCT Grand River LP

   Coasters Distribution Center    11-3733167

DCT Northmont LLC

   Lotus Cars USA    11-3733161

DCT Foothill LP

   Foothill Business Center A    20-1864698

DCT Foothill LP

   Foothill Business Center C    20-1864698

DCT Foothill LP

   Foothill Business Center B    20-1864698

DCT—IL S Gary LLC

   250 South Gary Avenue    20-1737761

DCT—Eastpark II LP

   Eastpark II    20-2295196

DCT—Shelby 18 LP

   Shelby 18    20-2295439

DCT Miami Service LP

   Miami Service Center    20-2421514

Run Deep, LLC

   7151 Montevideo Road    20-2042932

Run Deep, LLC

   7155 Montevideo Road    20-2042932

Delta-Junction Drive, LLC

   9050 Junction Drive    20-2042932

Delta-Greenwood, LLC

   8869 Greenwood Place    20-2042932

Riverside Investors, LLC

   4611 Mercedes Drive    20-2042932

Route One Hundred, LP

   6940 San Tomas Rd    20-2042932

Western Avenue Associates, LLC

   1325-1381 Western Ave    20-2042932

DCT 1615 Diplomat LP

   1615 Diplomat Dr    20-2619189

DCT Blackhawk Center LLC

   1726-1850 Blackhawk Drive    20-2727819

DCT Blackhawk Center LLC

   1801 Hawthorne Lane    20-2727819

DCT Blackhawk Center LLC

   1700-1750 Harvester Road    20-2727819

DCT Blackhawk Center LLC

   1601-1701 Hawthorne Lane    20-2727819

DCT Blackhawk Center LLC

   1600 Harvester Road    20-2727819

DCT Greens Crossing LP

   Greens Crossing I    20-2768501

DCT Greens Crossing LP

   Greens Crossing II    20-2768501

DCT Greens Crossing LP

   Greens Crossing III    20-2768501

DCT Beltway 8 II LP

   Beltway 8 Service Center I    20-2993383

DCT Beltway 8 II LP

   Beltway 8 Service Center II    20-2993383

DCT Beltway 8 II LP

   Beltway 8 Distr Ctr    20-2993383

CIVF I—CA1M04, LLC

   250 Airport Circle    20-0561640



--------------------------------------------------------------------------------

CIVF I—CA1M05, LLC

   451 Cota Street    20-1095196

CIVF I—CA1M01& CA1W01, LLC

   660 Twin Oaks Valley Road    77-0602409

CIVF I—CA1M01& CA1W01, LLC

   664 Twin Oaks Valley Road    77-0602409

CIVF I—GA1M01, LLC

   5125 Fulton Industrial Blvd.    06-1705717

CIVF I—GA1M04 & GA1M05, LLC

   6215 Fulton Industrial Blvd.    61-1437970

CIVF I—GA1M04 & GA1M05, LLC

   6255 Fulton Industrial Blvd.    61-1437970

CIVF I—GA1W01, LLC

   170 Penney Road    06-1706345

CIVF I—GA1W13, GA1W12 & GA1W11, LLC

   814 Livingston Court    20-0277252

CIVF I—GA1W13, GA1W12 & GA1W11, LLC

   824 Livingston Court    20-0277252

CIVF I—GA1W02-GA1W07, LLC

   2827 Peterson Place    45-0522373

CIVF I—GA1W02-GA1W07, LLC

   2830-2840 Peterson Place    45-0522373

CIVF I—GA1W02-GA1W07, LLC

   2831-2837 Peterson Place    45-0522373

CIVF I—GA1W24, LLC

   7340 McGinnis Ferry Road    61-1437970

CIVF I—GA1W14, LLC

   5025 South Royal Atlanta Drive    20-1782076

CIVF I—IL1B01 & IL1M01, LLC

   1030 East Fabyan Parkway    61-1437970

CIVF I—IL1B01 & IL1M01, LLC

   1120 Frontenac Road    61-1437970

CIVF I—IL1W02, LLC

   3575 Stern Avenue    61-1437970

CIVF I—KY1M01-KY1M06 & KY1W01, LLC

   4400 Olympic Blvd    43-2036843

CIVF I—KY1M01-KY1M06 & KY1W01, LLC

   4600 Olympic Blvd    43-2036843

CIVF I—KY1M01-KY1M06 & KY1W01, LLC

   4800 Olympic Blvd    43-2036843

CIVF I—KY1M01-KY1M06 & KY1W01, LLC

   3233-3235 Mineola Pike    43-2036843

CIVF I—KY1M01-KY1M06 & KY1W01, LLC

   7107 Industrial Road    43-2036843

CIVF I—KY1M01-KY1M06 & KY1W01, LLC

   7115 Industrial Road    43-2036843

CIVF I—OH2B01 & OH2M01, LLC

   12111 Best Place    77-0607131

CIVF I—OH2B01 & OH2M01, LLC

   300 Distribution Circle    77-0607131

CIVF I—KY1M01-KY1M06 & KY1W01, LLC

   1600-1650 Dolwick Drive    43-2036843

CIVF I—NJ1B02, LLC

   47 Brunswick Avenue    61-1437970

CIVF I—NJ1W01, LLC

   390 Campus Drive    61-1437970



--------------------------------------------------------------------------------

CIVF I—OH1B01, LLC

   1500 Commodity Blvd    77-0607132

CIVF I—OH1B02, LLC

   1450 Commodity Boulevard    20-2434943

CIVF I—TX1B01 & B02, M02-M05, W04, W07-W10, L.P.

   1225 North 28th Street    20-1385859

CIVF I—TX1B01 & B02, M02-M05, W04, W07-W10, L.P.

   2700 Esters Blvd    20-1385859

CIVF I—TX1B01 & B02, M02-M05, W04, W07-W10, L.P.

   8300 Esters Blvd    20-1385859

CIVF I—TX1B01 & B02, M02-M05, W04, W07-W10, L.P.

   8304 Esters Blvd    20-1385859

CIVF I—TX1B01 & B02, M02-M05, W04, W07-W10, L.P.

   8400 Esters Blvd    20-1385859

CIVF I—TX1B01 & B02, M02-M05, W04, W07-W10, L.P.

   8404 Esters Blvd    20-1385859

CIVF I—TX1M01, LP

   3250 West Story Drive    61-1437970

CIVF I—TX1B01 & B02, M02-M05, W04, W07-W10, L.P.

   1921-2015 Meridian Drive    20-1385859

CIVF I—TX1B01 & B02, M02-M05, W04, W07-W10, L.P.

   3000 Gateway Drive    20-1385859

CIVF I—TX1B01 & B02, M02-M05, W04, W07-W10, L.P.

   1132 Valwood Parkway    20-1385859

CIVF I—TX1W02, LP

   1141 108th Street    61-1437970

CIVF I—TX1B01 & B02, M02-M05, W04, W07-W10, L.P.

   10817 Sanden Drive    20-1385859

CIVF I—TX1B01 & B02, M02-M05, W04, W07-W10, L.P.

   1100 Royal Lane    20-1385859

CIVF I—WA1M05 & M06, LLC

   6307-6215 South 228th Street    61-1437970

CIVF I—WA1M05 & M06, LLC

   7620 South 192nd Street    61-1437970

CIVF I—WA1M07, LLC

   6804-6930 South 212th Street    20-5398511

DCT Fite Court LP

   4727 Fite Court    20-8098039

DCT Freeport Drive LLC

   10610 Freeport Drive    20-8630588

DCT Central Green LP

   Gateway at Central Green I    20-3340749

DCT Central Green LP

   Gateway at Central Green II    20-3340749

Veterans Corporate Center LLC

   360 Veterans Parkway    20-3636331

DCT High Street LLC

   7072 Snowdrift    20-3636210

DCT High Street LLC

   7346 Penn Drive    20-3636210

DCT High Street LLC

   7384 Penn Drive    20-3636210

DCT Guion Road LLC

   Handleman Building    20-3881169

DCT Hanover LLC

   Hanover Corporate Center    20-4025619

DCT Rockdale LP

   Rockdale Distribution Center    20-4028848

DCT Rockaway LLC

   Rockaway I    20-3283599

DCT Rockaway LLC

   Rockaway II    20-3283599

DCT Rockaway LLC

   Rockaway III    20-3283599

DCT GSW Gateway 3 LP

   GSW Gateway Three    20-4004255

DCT Franklin Road LLC

   Franklin Road Distribution A    20-4345063

DCT Franklin Road LLC

   Franklin Road Distribution B    20-4345063



--------------------------------------------------------------------------------

DCT Franklin Road LLC

   Franklin Road Distribution C    20-4345063

DCT Zane Trace LLC

   DCT Zane Trace Drive    20-4263106

DCT Lunt Avenue LLC

   2400 Lunt Ave    20-4353218

DCT Fairbanks LP

   Fairbanks Center    20-4262951

DCT Perry Road LLC

   Plainfield II    20-4581146

DCT Harlan Road LLC

   California Logistics Centre    20-4694215

DCT Creekside I LLC

   Creekside I    20-4885013

DCT Creekside II LLC

   Creekside II    20-4885056

DCT Creekside IV LLC

   Creekside IV    20-4885377

DCT Rickenbacker V LLC

   Rickenbacker V    20-4890291

DCT SouthPark Flex A LLC

   Southpark A    20-4890338

DCT SouthPark Flex F LLC

   Southpark F    20-4890412

DCT SouthPark XII LLC

   Southpark XII    20-4890928

DCT Roosevelt LLC

   Roosevelt Distribution Center    20-4275224

DCT Market Street LLC

   452 Business Center I    20-4863350

DCT Market Street LLC

   452 Business Center II    20-4863350

DCT Cherry Street CA LP

   38503 Cherry Street    20-4996683

DCT Cherry Street CA LP

   38505 Cherry Street    20-4996683

DCT Cherry Street CA LP

   38507 Cherry Street    20-4996683

DCT Valley Drive CA LP

   4021 Pike Lane    20-4996775

DCT Valley Drive CA LP

   4030 Pike Lane    20-4996775

DCT Valley Drive CA LP

   4041 Pike Lane    20-4996775

DCT Valley Drive CA LP

   161 South Vasco Road    20-4996775

DCT Valley Drive CA LP

   930-950 McLaughlin Avenue    20-4996775

DCT Valley Drive CA LP

   60 Park Lane    20-4996775

DCT Valley Drive CA LP

   91-99 Park Lane    20-4996775

DCT Valley Drive CA LP

   105-115 Park Lane    20-4996775

DCT Valley Drive CA LP

   145 Park Lane    20-4996775

DCT Valley Drive CA LP

   150-159 Park Lane    20-4996775

DCT Valley Drive CA LP

   185 Valley Drive    20-4996775

DCT Valley Drive CA LP

   235 Valley Drive (185 Park Ln)    20-4996775

DCT Valley Drive CA LP

   240 Valley Drive    20-4996775

DCT Valley Drive CA LP

   280 Valley Drive    20-4996775

DCT Valley Drive CA LP

   280 Old County Road    20-4996775

DCT Valley Drive CA LP

   50-58 Cypress Lane    20-4996775

DCT Boggy Creek FL LP

   1600-1650 NW 70th Avenue    20-4996556

DCT Boggy Creek FL LP

   2003-2011 NW 70th Avenue    20-4996556

DCT Boggy Creek FL LP

   2500 N. Andrews Avenue    20-4996556

DCT Boggy Creek FL LP

   2425 E. Landstreet Road    20-4996556

DCT Boggy Creek FL LP

   2437 E. Landstreet Road    20-4996556

DCT Boggy Creek FL LP

   2544 E. Landstreet Road    20-4996556

DCT Boggy Creek FL LP

   8200 Boggy Creek Road    20-4996556

DCT Boggy Creek FL LP

   8810 Boggy Creek Road    20-4996556

DCT Boggy Creek FL LP

   8822 Boggy Creek Road    20-4996556

DCT Boggy Creek FL LP

   8870 Boggy Creek Road    20-4996556



--------------------------------------------------------------------------------

DCT Boggy Creek FL LP

   9025 Boggy Creek Road    20-4996556

DCT Boggy Creek FL LP

   9080 Boggy Creek Road    20-4996556

DCT Orlando ADC LP

   8310 Boggy Creek    20-5792721

DCT Orlando ADC LP

   8420 Boggy Creek Dr    20-5792721

DCT Summit Ridge GA LLC

   2232 Northmont Parkway    20-5000203

DCT Summit Ridge GA LLC

   2240 Northmont Parkway    20-5000203

DCT Bollman MD LLC

   12011 Guilford Road    20-5000149

DCT Bollman MD LLC

   8680 Greenwood Place    20-5000149

DCT Bollman MD LLC

   8705 Bollman Place    20-5000149

DCT Creek Road OH LLC

   4701 Creek Road    20-4998580

DCT Jamike KY LLC

   6840 Power Line Drive    20-4998580

DCT Jamike KY LLC

   7705 Foundation Drive    20-4998580

DCT Jamike KY LLC

   7765 Foundation Drive    20-4998580

DCT Jamike KY LLC

   7785 Foundation Drive    20-4998580

DCT Jamike KY LLC

   7850 Foundation Drive    20-4998580

DCT Jamike KY LLC

   1405 Jamike Drive    20-4998728

DCT Jamike KY LLC

   1420 Jamike Drive    20-4998728

DCT Jamike KY LLC

   1430 Jamike Drive    20-4998728

DCT Jamike KY LLC

   1440 Jamike Drive    20-4998728

DCT Jamike KY LLC

   1445 Jamike Drive    20-4998728

DCT Jamike KY LLC

   1455 Jamike Drive    20-4998728

DCT Fontana LLC

   14650 Meyer Canyon Drive    20-5069220

DCT Dulles Phase II LLC

   Dulles Phase II Building C    20-5308636

DCT Dulles Phase II LLC

   Dulles Phase II Building E    20-5308636

DCT Dulles Phase I LLC

   22725 Dulles Summit Court    45-2972168

DCT Dulles Phase I LLC

   22705 Dulles Summit Ct    45-2972168

DCT Dulles Phase I LLC

   22701 Dulles Summit Ct    45-2972168

DCT Dulles Phase I LLC

   22675 Dulles Summit Ct    45-2972168

DCT Rittiman LLC

   4530 Tejasco—Bldg 1A    20-5970664

DCT Rittiman LLC

   4514-4520 Tejasco—Bldg 1B    20-5970664

DCT Rittiman LLC

   5400 Rittiman Plaza—Bldg 2    20-5970664

DCT Rittiman LLC

   5510 Rittiman Plaza—Bldg 3    20-5970664

DCT Rittiman LLC

   5610 Rittiman Plaza—Bldg 4    20-5970664

DCT Rittiman LLC

   4400 Tejasco—Bldg 5    20-5970664

DCT Rittiman LLC

   5909 Business Park Dr—Bld 9    20-5970664

DCT Rittiman LLC

   5810 Business Park Dr—Bldg 10    20-5970664

DCT Rittiman LLC

   5704 Business Park Dr—Bldg 11    20-5970664

DCT Rittiman LLC

   5501 Business Park Dr—Bldg 12    20-5970664

DCT Rittiman LLC

   5602 Business Park Dr—Bldg 13    20-5970664

DCT Rittiman LLC

   5504 Business Park Dr—Bldg 14    20-5970664

DCT Rittiman LLC

   5401 Business Park Dr Bldg 15    20-5970664

DCT Independence LLC

   571 Independence Ave    20-8068290

ADC North DCT/SIP LLC

   ADC North Phase I Dev—Bld A    26-2712773

ADC North DCT/SIP LLC

   ADC North Ph I Dev—Bld B    26-2712773

ADC North DCT/SIP LLC

   ADC North Phase II Development    26-2712773



--------------------------------------------------------------------------------

DCT Bobali Drive LLC

   1515 Bobali Drive    20-5714120

DCT Bobali Drive LLC

   1520 Bobali Drive    20-5714120

DCT Bobali Drive LLC

   1530 Bobali Drive    20-5714120

DCT Bondeson North LP

   Bondesen North I    26-0188586

DCT Bondeson North LP

   Bondesen North II    26-0188586

DCT Bondeson North LP

   Bondesen North III    26-0188586

DCT Bondeson North LP

   Bondesen North IV    26-0188586

DCT NW Place TX LP

   Northwest Distribution Center    26-0188675

DCT Holmescrest Lane LP

   Deltapoint Business Park I    20-8937398

DCT American Way LP

   7730 American Way    26-0621397

DCT 1201 Perry LLC

   1201 Perry Rd    26-1114666

DCT Louisville Logistics LLC

   DCT Louisville Logistics    20-0757964

DCT Port Union LLC

   DCT Port Union Building 2    26-1347519

DCT Port Union LLC

   DCT Port Union Building 4    26-1347519

DCT Port Union LLC

   DCT Port Union Building 1    26-1347519

DCT Port Union LLC

   DCT Port Union Building 3    26-1347519

DCT Mission Street LLC

   440 Mission Street    26-3227968

DCT 11180 Ranch LLC

   11180 Cantu Gallaeano Ranch Rd    26-3810815

LOGISTICS WAY DCT/LWI LLC

   Logistics Way    20-5281128

DCT Sycamore Canyon LLC

   Sycamore Canyon Building A    20-4618346

DCT Sycamore Canyon LLC

   Sycamore Canyon Building B    20-4618346

DCT Whitestown LLC

   Boone Industrial Park—Land    26-1330982

DCT Stonefield LLC

   Stonefield Industrial Park-Lnd    26-2397351

DCT Kennedy LLC

   400 Kennedy Drive    27-2140383

DCT Beckley LLC

   6200 Beckley Ave    27-3360504

DCT Air Center LLC

   16303 Air Center    27-3835403

DCT Wolf Road LLC

   2392 S Wolf Rd    27-3941109

DCT Sumner LLC

   13610 52nd St    27-4036071

DCT Airport Drive LLC

   4215 E Airport Drive    27-4286921

DCT Eckhoff Street LLC

   700 N Eckhoff    27-4134309

DCT Peoria Street LLC

   11300 Peoria    27-4134371

DCT Regentview Avenue LLC

   11937 Regentview    27-4134497

DCT Chino LLC

   13780 Central Ave    27-4630933

DCT 101 RRNJ LLC

   101 Railroad Ave    27-4633259

DCT 30th Terrace LLC

   8551 NW 30th Terrace    27-4286977

DCT Directors Row LLC

   3001 Director’s Row    27-5138757

DCT Lombard Rd LLC

   450 S Lombard Rd    45-1454473

DCT Byron Road LLC

   8190 Byron Rd    45-1602154

DCT North 45th Ave

   4625 N 45th Ave    45-2440640

DCT Pleasantdale Road LLC

   2440 Pleasantdale    45-2683299

DCT Pan American LLC

   DCT Commerce Center at Pan American West Building A    45-2734177

DCT Pan American LLC

   DCT Commerce Center at Pan American West Building B    45-2734177



--------------------------------------------------------------------------------

DCT Sloverland LLC

   Slover Land    27-2594890

DCT Pecos LLC

   5330 Pecos    45-2843463

DCT Antoine Beltway LLC

   Beltway Antoine Bld 1—3403    45-2936049

DCT Antoine Beltway LLC

   Beltway Antoine Bld 2—3413    45-2936049

DCT Antoine Beltway LLC

   Beltway Antoine Bld 3—3423    45-2936049

DCT Antoine Beltway LLC

   Beltway Antoine Bld 4—3433    45-2936049

DCT Antoine Beltway LLC

   Beltway Antoine Bld 5—3443    45-2936049

DCT Antoine Beltway LLC

   Beltway Antoine Bld 6—3463    45-2936049

DCT Antoine Beltway LLC

   Beltway Antoine Bld 7—3453    45-2936049

DCT Presidents Drive LLC

   6855 Presidents Drive    45-3116419

DCT Presidents Drive LLC

   2126 West Landstreet    45-3116419

DCT Presidents Drive LLC

   2105 Viscount Road    45-3116419

DCT OKANELLA LLC

   Northwest 8 Distribution Center    45-3262484

DCT Renton LLC

   1100 SW 27th Street    45-3558529

DCT 1045 Greens Parkway LLC

   1045 Greens Parkway    45-3812365

DCT Airtex LLC

   Airtex    45-3931595

DCT Arthur Avenue LLC

   2201 Arthur Ave    45-4060321

DCT Phoenix LLC

   4802 Van Buren    45-4077776

DCT Boldt Park LLC

   DCT 55    45-4771151

DCT Northmont 600 LLC

   2995 Evergreen Drive    45-5013798

DCT Center Ave LLC

   785 Center Ave    45-4696538

DCT Claymoore LLC

   Claymoore Business Cntr I    45-5202218

DCT Claymoore LLC

   Claymoore Business Cntr II    45-5202218

DCT 11400 NW LLC

   11400 NW 34th St    45-5530225

DCT 4117 Pinnacle II LLC

   4117 Pinnacle Point Dr    45-5491626

DCT White Birch LLC

   11167 White Birch    45-5539022

DCT 700 MILWAUKEE LLC

   700 Milwaukee    46-0833670

DCT Sumner II

   5501 W Valley Highway    46-1154804

DCT Greenleaf LLC

   2567 Greenleaf    45-4413308

DCT PSA Pomona LLC

   3410-3416 Pomona Blvd A    45-4241028

DCT PSA Pomona LLC

   3420 Pomona Blvd—B    45-4241028

DCT PSA Pomona LLC

   3441 Temple—C    45-4241028

DCT PSA Pomona LLC

   3400-3406 Pomona Blvd—D    45-4241028

DCT WHITE OAK CIRCLE LLC

   2560 White Oak    46-1429578

DCT 5800 COLISEUM LLC

   5800 Coliseum Way    46-1425501

DCT DELLA COURT LLC

   110 Della Court    46-1512637

DCT San Luis Potosi 1 LLC

   DCT San Luis Potosi LLC    26-0563882

DCT Guadalajara 1 LLC

   DCT Guadalajara 1 LLC    26-0515083

DCT Guadalajara 2 LLC

   DCT Guadalajara 2 LLC    26-0516384

DCT Guadalajara 3 LLC

   DCT Guadalajara 3 LLC    26-0516423

DCT Monterrey 1 LLC

   DCT Monterrey 1 LLC    26-5853630

DCT Tijuana 1 LLC

   DCT Tijuana 1 LLC    26-1169075

DCT Tijuana 2 LLC

   DCT Tijuana 2 LLC    26-1169117



--------------------------------------------------------------------------------

DCT Tijuana 3 LLC

   DCT Tijuana 3 LLC    26-1169168

DCT Monterrey 2 LLC

   DCT Monterrey 2 LLC    20-5854143

DCT Monterrey 3 LLC

   DCT Monterrey 3 LLC    20-5854252

DCT Queretaro 1

   DCT Queretaro 1 LLC    26-3076750

DCT Monterrey 5 LLC

   DCT Monterrey 5 LLC    20-5854431

DCT Monterrey 6 LLC

   DCT Monterrey 6 LLC    26-0510846

DCT Monterrey 7 LLC

   DCT Monterrey 7 LLC    26-0191204

DCT Monterrey 8 LLC

   DCT Monterrey 8 LLC    26-0191259

DCT OTA Farms LLC

   OTA Land Phase I    46-1031843

DCT RENAISSANCE RIALTO LLC

   Rialto Land    46-1298886

DCT VALLEY DISTRIBUTION CENTER LLC

   Valley Dist. Center Land    46-1607883

DCT River West LLC

   River West    46-1094634

DCT SLOVER II LLC

   Slover II Land    46-0874595

DCT TANNER BELTWAY 8 LLC

   Tanner Rd Land    46-1521329

DCT OTA Farms LLC

   OTA Land Phase II    46-1031843



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

DCT INDUSTRIAL OPERATING PARTNERSHIP LP

518 17th Street, 8th Floor

Denver, Colorado 80202

Attention: Matthew T. Murphy, Chief Financial Officer

Telephone: (303) 597-2400

Telecopier: (303) 228-2201

Electronic Mail: mmurphy@dctindustrial.com

Website Address: www.dctindustrial.com

U.S. Taxpayer Identification Number: 82-0538522

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

901 Main Street, 14th Floor

Mail Code:TX1-492-14-11

Dallas, TX 75202-3714

Attention: Betty Coleman

Telephone: (214) 209-0993

Telecopier: (214) 290-9419

Electronic Mail: betty.coleman@baml.com

Account No.: 1292000883

Ref: DCT Industrial—REV

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A. Agency Management

901 Main Street, 14th Floor

Mail Code: TX1-492-14-11

Dallas, TX 75202-3714

Attention: Henry Pennell

Telephone: (214) 209-1226

Telecopier: (214) 290-9448

Electronic Mail: henry.pennell@baml.com



--------------------------------------------------------------------------------

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1000 W. Temple Street

Mail Code: CA9-705-07-05

Los Angeles, CA 90012

Attention: Stella Rosales

Telephone: (213) 481-7828

Telecopier: (213) 457-8841

Electronic Mail: stella.rosales@baml.com

SWING LINE LENDER:

Bank of America, N.A.

901 Main Street, 14th Floor

Mail Code: TX1-492-14-11

Dallas, TX 75202-3714

Attention: Betty Coleman

Telephone: (214) 209-0993

Telecopier: (214) 290-9419

Electronic Mail: betty.coleman@baml.com

Account No.: 1292000883

Ref: DCT Industrial - REV

ABA# 026009593



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                 ,         

To:     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit and Term Loan
Agreement, dated as of February         , 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among DCT Industrial Operating Partnership LP, a Delaware limited partnership
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

 

¨ Term Borrowing of [Closing Date Term Loans] [Delayed Draw Term Loans]    ¨ A
continuation of Eurodollar Rate Loans ¨ Revolving Credit Borrowing    ¨ A
conversion of a Term Loan or Revolving Credit Loan which is a Base Rate Loan
into a Eurodollar Rate Loan

 

1. On                 , 20        (a Business Day).

 

2. In the amount of $

 

3. Comprised of                 . [Type of Loans requested]

 

4. For Eurodollar Rate Loans: with an Interest Period         of months.

[The Revolving Credit Borrowing, if any, requested herein complies with the
proviso to the first sentence of Section 2.01 of the Agreement.]1

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP

 

By: DCT Industrial Trust, Inc., its sole general partner

By:     Name:     Title:    

 

1  Include for Revolving Borrowings only.



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BID REQUEST

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit and Term Loan
Agreement, dated as of February         , 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among DCT Industrial Operating Partnership LP, a Delaware limited partnership
(the “Borrower”), the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The Lenders are invited to make Bid Loans:

 

1. On                 , 20        (a Business Day).

 

2. In an aggregate amount not exceeding $                 (with any sublimits
set forth below).

 

3. Comprised of (select one):

 

        ¨ Bid Loans based on an Absolute Rate    ¨ Bid Loans based on Eurodollar
Rate

 

Bid Loan

No.

  

Interest Period

requested

   Maximum principal
amount requested  

1

   _______days/mos    $ ____________________   

2

   _______days/mos    $ ____________________   

3

   _______days/mos    $ ____________________   

The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of Section 2.03(a) of the Agreement.

 

Exhibit B-1 - Page 1



--------------------------------------------------------------------------------

The Borrower authorizes the Administrative Agent to deliver this Bid Request to
the Lenders. Responses by the Lenders must be in substantially the form of
Exhibit B-2 to the Agreement and must be received by the Administrative Agent by
the time specified in Section 2.03 of the Agreement for submitting Competitive
Bids.

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP

 

By: DCT Industrial Trust, Inc., its sole general partner

By:     Name:     Title:    

 

Exhibit B-1 - Page 2



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF COMPETITIVE BID

                ,         

To:     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit and Term Loan
Agreement, dated as of February     , 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among DCT Industrial Operating Partnership LP, a Delaware limited partnership
(the “Borrower”), the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

In response to the Bid Request dated                 ,         , the undersigned
offers to make the following Bid Loan(s):

 

1. Borrowing date:                 ,          (a Business Day).

 

2. In an aggregate amount not exceeding $                 (with any sublimits
set forth below).

 

3. Comprised of:

 

Bid Loan No.

  

Interest Period

offered

  

Bid Maximum

  

Absolute Rate

Bid or Eurodollar

Margin Bid

(expressed in

multiples of 1/100th

of a basis point)

1

   _______days/mos    $______________    (- +)_______%

2

   _______days/mos    $______________    (- +)_______%

3

   _______days/mos    $______________    (- +)_______%

 

Exhibit B-2 - Page 1



--------------------------------------------------------------------------------

Contact Person:         Telephone:

 

[LENDER] By:     Name:     Title:    

******************************************************************************

THIS SECTION IS TO BE COMPLETED BY THE BORROWER IF IT WISHES TO

ACCEPT ANY OFFERS CONTAINED IN THIS COMPETITIVE BID:

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Loan No.

  

Principal Amount Accepted

   $    $    $

DCT INDUSTRIAL OPERATING PARTNERSHIP LP

By: DCT Industrial Trust, Inc., its sole general partner

 

By:     Name:     Title:     Date:    

 

Exhibit B-2 - Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SWING LINE LOAN NOTICE

Date:                 ,         

 

To: Bank of America, N.A., as Swing Line Lender

     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit and Term Loan
Agreement, dated as of February     , 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among DCT Industrial Operating Partnership LP, a Delaware limited partnership
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

1. On                 , 20         (a Business Day).

 

2. In the amount of $                .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(a) of the Agreement.

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP

 

By: DCT Industrial Trust, Inc., its sole general partner

By:     Name:     Title:    

 

Exhibit C - Page 1



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF TERM NOTE

 

     

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Term Loan from time to time made by the Lender to the Borrower under
that certain Amended and Restated Credit and Term Loan Agreement, dated as of
February         , 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of the Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Term Note shall become, or may be declared to be immediately due and
payable all as provided in the Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[Remainder of Page Intentionally Left Blank]

 

Exhibit D-1 - Page 1



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP

 

By: DCT Industrial Trust, Inc., its sole general partner

By:     Name:     Title:    

 

Exhibit D-1 - Page 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Term

Loan Made

 

Amount of

Term Loan

Made

   End of
Interest Period    Amount of
Principal
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
   Made By   

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

Exhibit D-1 - Page 3



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF REVOLVING CREDIT NOTE

 

     

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit and Term Loan Agreement,
dated as of February         , 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.05(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, amount and maturity of its Revolving Credit Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

Exhibit D-2 - Page 1



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP

 

By: DCT Industrial Trust, Inc., its sole general partner

By:     Name:     Title:    

 

Exhibit D-2 - Page 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Revolving

Credit Loan

Made

 

Amount of
Revolving

Credit Loan

Made

   End of
Interest Period      Amount of  
Principal
Interest
Paid This
Date    Outstanding
Principal
Balance This
Date    Notation
    Made By    

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

 

 

 

  

 

  

 

  

 

  

 

 

Exhibit D-2 - Page 3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                 ,

To:     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit and Term Loan
Agreement, dated as of [                ,         ] (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among DCT Industrial Operating Partnership LP, a Delaware limited partnership
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

 

Exhibit E - Page 1



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except for disclosures contained in Schedule 3 attached hereto, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                ,         .

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP

 

By: DCT Industrial Trust, Inc., its sole general partner

By:     Name:     Title:    

 

Exhibit E - Page 2



--------------------------------------------------------------------------------

For the Quarter/Year ended                         (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

Exhibit E - Page 3



--------------------------------------------------------------------------------

EXHIBIT F-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]2 Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each]3 Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.] Capitalized terms used but
not defined herein shall have the meanings given to them in the Amended and
Restated Credit and Term Loan Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)] [the respective Assignors (in their respective capacities as
Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and

 

 

 

2  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

Exhibit F-1 - Page 1



--------------------------------------------------------------------------------

assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the] [any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.

 

1.      Assignor[s]:                     2.      Assignee[s]:                 
  

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

3. Borrower(s):                                                          

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Amended and Restated Credit and Term Loan Agreement, dated
as of February         , 2013, among DCT Industrial Operating Partnership LP,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer, and Swing Line Lender

 

6. Assigned Interest[s]:

 

[7. Trade Date:                     ]

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:       Title:

 

Exhibit F-1 - Page 2



--------------------------------------------------------------------------------

[Consented to and] Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent

 

By:       Title:

[Consented to:] [Add additional consents required by Credit Agreement]

 

By:       Title:

 

Exhibit F-1 - Page 3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[                         ]

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [[the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is an Eligible Assignee and it meets all the requirements to be an assignee
under Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the] [the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the] [such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the] [such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vii) attached hereto is any
documentation required

 

Exhibit F-1 - Page 4



--------------------------------------------------------------------------------

to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit F-1 - Page 5



--------------------------------------------------------------------------------

LOGO [g496869logo.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

EXHIBIT F-2

1. Borrower or Deal Name DCT INDUSTRIAL OPERATING PARTNERSHIP

E-mail this document with your commitment letter to: Henry Pennell, Agency
Management

E-mail address of recipient: henry.pennell@baml.com

 

 

2. Legal Name of Lender of Record for Signature Page:
                                                         

   Markit Entity Identifier (MEI) #                                 

     Fund Manager Name (if applicable)                             

     Legal Address from Tax Document of Lender of Record:

     Country                                                                    
                                         
                                         
                                         
                                                

     Address                                                                    
                                         
                                         
                                         
                                                

     City                                          State/Province
                                              Country
                                    

 

 

3. Domestic Funding Address:    4. Eurodollar Funding Address: Street
Address                                        
                                                                 Street
Address                                        
                                                         Suite/ Mail
Code                                        
                                                             Suite/ Mail
Code                                        
                                                    City
                         State                             City
                         State                          Postal Code
                     Country                     Postal Code
                     Country                 

 

 

5. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact:    First Name      Middle Name      Last Name      Title
     Street Address      Suite/Mail Code      City      State      Postal Code
     Country      Office Telephone #      Office Facsimile #     
Work E-Mail Address      IntraLinks/SyndTrak      E-Mail Address     
Secondary Credit Contact:    First Name      Middle Name      Last Name     
Title      Street Address      Suite/Mail Code      City      State      Postal
Code     

 

 

 

1 REV June 2012

Exhibit F-2 - Page 1



--------------------------------------------------------------------------------

LOGO [g496869logo.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

Country      Office Telephone #      Office Facsimile #      Work E-Mail Address
     IntraLinks/SyndTrak      E-Mail Address     

 

Primary Operations Contact:    Secondary Operations Contact: First
                 MI      Last                                      
                                           First                  MI     
Last                                                                        
Title                                                                    
                                                        
Title                                                                       
                                              Street
Address                                      
                                                                   Street
Address                                        
                                                         Suite/ Mail
Code                                       
                                                              Suite/ Mail
Code                                        
                                                    City
                             State                         City
                             State                      Postal Code
                         Country                     Postal Code
                         Country                  Telephone                 
Facsimile                     Telephone                  Facsimile
                 E-Mail Address                                      
                                                                 E-Mail
Address                                      
                                                        IntraLinks/SyndTrak
E-Mail    IntraLinks/SyndTrak E-Mail Address                           
                                         
                                                 
Address                                                                      
                                      

Does Secondary Operations Contact need copy of notices?             YES
            NO

 

Letter of Credit Contact:    Draft Documentation Contact or Legal Counsel: First
                 MI      Last                                      
                                           First                  MI     
Last                                                                        
Title                                                                    
                                                        
Title                                                                       
                                              Street
Address                                      
                                                                   Street
Address                                        
                                                         Suite/ Mail
Code                                       
                                                              Suite/ Mail
Code                                        
                                                    City
                             State                         City
                             State                      Postal Code
                         Country                     Postal Code
                         Country                  Telephone                 
Facsimile                     Telephone                  Facsimile
                 E-Mail Address                                      
                                                                 E-Mail
Address                                      
                                                       

6. Lender’s Fed Wire Payment Instructions:

Pay to:

Bank Name                                          
                                                          

ABA #                                          
                                                                  

City                                          
                               State                               

Account #                                          
                                                             

Account Name                                          
                                                      

Attention                                          
                                                               

 

 

7. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

Bank Name                                          
                                         
                                                   

 

 

2 REV June 2012

Exhibit F-2 - Page 2



--------------------------------------------------------------------------------

LOGO [g496869logo.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

ABA #                                          
                                         
                                               

City                                         
                                     State
                                               

Account #                                          
                                         
                                        

Account Name                                          
                                                                            

Attention                                          
                                         
                                           

Can the Lender’s Fed Wire Payment Instructions in Section 6 be used?         YES
         NO

 

 

8. Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):                  

 

  

 

   -                  

 

  

 

  

 

  

 

  

 

     

 

  

 

  

Tax Withholding Form Delivered to Bank of America (check applicable one):

         W-9         W-8BEN         W-8ECI                       W-8EXP        
                 W-8IMY

Tax Contact:

First                      MI      Last                         

Title                                                                  

Street Address                                                          

Suite/ Mail Code                                                      

City                                          State                 

Postal Code                          Country             

Telephone                      Facsimile                     

E-Mail Address                                         
                                             

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding

 

 

3 REV June 2012

Exhibit F-2 - Page 3



--------------------------------------------------------------------------------

LOGO [g496869logo.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

statement. Flow-through entities other than Qualified Intermediaries are
required to include tax forms for each of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

LOGO [g496869pdf_logo.jpg]

 

 

9. Bank of America’s Payment Instructions:

 

Pay to: Bank of America, N.A.

   ABA # 026009593

   New York, NY

   Account # 1292000883

   Attn: Corporate Credit Services

   Ref: DCT Industrial

 

 

4 REV June 2012

Exhibit F-2 - Page 4



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF GUARANTY

TRUST GUARANTY

This Guaranty is made as of February             , 2013, by DCT Industrial Trust
Inc., a Maryland corporation (“Guarantor”), to and for the benefit of Bank of
America, N.A., individually (“Bank of America”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Credit Agreement
(as defined below) and their respective successors and assigns (collectively,
the “Lenders”).

RECITALS

A. DCT Industrial Operating Partnership LP, a limited partnership organized
under the laws of the State of Delaware (“Borrower”), has requested that the
Lenders make unsecured credit facilities available to Borrower (the
“Facilities”).

B. The Lenders have agreed to make available the Facilities to Borrower pursuant
to the terms and conditions set forth in the Amended and Restated Credit and
Term Loan Agreement of even date herewith among Borrower, Bank of America,
individually, and as Administrative Agent, and the Lenders named therein (as
amended, modified or restated from time to time, the “Credit Agreement”). All
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Credit Agreement.

C. If requested to do so, Borrower has executed and delivered or will execute
and deliver to the Lenders promissory notes as evidence of Borrower’s
indebtedness to each such Lender with respect to the Facilities (the promissory
notes described above, together with any amendments or allonges thereto, or
restatements, replacements or renewals thereof, and/or new promissory notes to
new Lenders under the Credit Agreement, are collectively referred to herein as
the “Notes”).

D. Guarantor is the sole general partner of the Borrower. Guarantor acknowledges
that the extension of credit by the Administrative Agent and the Lenders to
Borrower pursuant to the Credit Agreement will benefit Guarantor by enhancing
the financial strength of the consolidated group of which Guarantor and Borrower
are members. The execution and delivery of this Guaranty by Guarantor is a
condition precedent to the performance by the Lenders of their obligations under
the Credit Agreement.

 

Exhibit G-1 - Page 1



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agree as follows:

1. Guarantor absolutely, unconditionally, and irrevocably guaranties to each of
the Lenders:

(a) the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the other Loan Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”

2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by the Administrative Agent, to pay all the Facility Indebtedness and to
perform all the Obligations as are then or thereafter become due and owing or
are to be performed under the terms of the Notes, the Credit Agreement, and the
other Loan Documents.

3. Guarantor does hereby waive (i) notice of acceptance of this Guaranty by the
Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of set-off or other claim which Guarantor may have
against Borrower or which Guarantor or Borrower may have against the
Administrative Agent or the Lenders or the holder of a Note, (iii) presentment
for payment, demand for payment (other than as provided for in Paragraph 2
above), notice of nonpayment (other than as provided for in Paragraph 2 above)
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge Guarantor
with liability, (iv) any failure by the Administrative Agent and the

 

Exhibit G-1 - Page 2



--------------------------------------------------------------------------------

Lenders to inform Guarantor of any facts the Administrative Agent and the
Lenders may now or hereafter know about Borrower, the Facilities, or the
transactions contemplated by the Credit Agreement, it being understood and
agreed that the Administrative Agent and the Lenders have no duty so to inform
and that Guarantor is fully responsible for being and remaining informed by
Borrower of all circumstances bearing on the existence or creation, or the risk
of nonpayment of the Facility Indebtedness or the risk of nonperformance of the
Obligations, and (v) any and all right to cause a marshalling of assets of
Borrower or any other action by any court or governmental body with respect
thereto, or to cause the Administrative Agent and the Lenders to proceed against
any other security given to a Lender in connection with the Facility
Indebtedness or the Obligations. Credit may be granted or continued from time to
time by the Lenders to Borrower without notice to or authorization from
Guarantor, regardless of the financial or other condition of Borrower at the
time of any such grant or continuation. The Administrative Agent and the Lenders
shall have no obligation to disclose or discuss with Guarantor the Lenders’
assessment of the financial condition of Borrower. Guarantor acknowledges that
no representations of any kind whatsoever have been made by the Administrative
Agent and the Lenders to Guarantor. No modification or waiver of any of the
provisions of this Guaranty shall be binding upon the Administrative Agent and
the Lenders except as expressly set forth in a writing duly signed and delivered
on behalf of the Administrative Agent and the Lenders. Guarantor further agrees
that any exculpatory language contained in the Credit Agreement, the Notes, and
the other Loan Documents shall in no event apply to this Guaranty, and will not
prevent the Administrative Agent and the Lenders from proceeding against
Guarantor to enforce this Guaranty.

4. Guarantor further agrees that Guarantor’s liability as a guarantor shall in
no way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Loan Document, or by the Administrative Agent or the Lenders’ failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in a Note, the Credit Agreement or any other Loan
Document, or by the acceptance by the Administrative Agent or the Lenders of any
security or any increase, substitution or change therein, or by the release by
the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantor shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all indebtedness has been
paid in full and the other terms, covenants and conditions of the Credit
Agreement, and other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing

 

Exhibit G-1 - Page 3



--------------------------------------------------------------------------------

which might otherwise operate as a legal or equitable discharge of a surety.
Guarantor further understands and agrees that the Administrative Agent and the
Lenders may at any time enter into agreements with Borrower to amend and modify
a Note, the Credit Agreement or any of the other Loan Documents, or any thereof,
including an amendment to increase the amount of the Facilities, and may waive
or release any provision or provisions of a Note, the Credit Agreement, or any
other Loan Document and, with reference to such instruments, may make and enter
into any such agreement or agreements as the Administrative Agent, the Lenders
and Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Administrative Agent and the Lenders’ rights hereunder or
any of Guarantor’s obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Guarantor agrees that its
obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facilities from time to time. Guarantor
agrees that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Credit Agreement, or any of the other Loan Documents or by or resorting to any
other guaranties, and Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Guarantor
further agrees that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Lenders from pursuing concurrently or successively
all rights and remedies available to them at law and/or in equity or under a
Note, the Credit Agreement or any other Loan Document, and the exercise of any
of their rights or the completion of any of their remedies shall not constitute
a discharge of any of Guarantor’s obligations hereunder, it being the purpose
and intent of Guarantor that the obligations of such Guarantor hereunder shall
be primary, absolute, independent and unconditional under any and all
circumstances whatsoever. Neither Guarantor’s obligations under this Guaranty
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Loan Document or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower. This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such payment.
The obligations of Guarantor pursuant to the preceding sentence shall survive
any termination, cancellation, or release of this Guaranty.

 

Exhibit G-1 - Page 4



--------------------------------------------------------------------------------

6. This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.

7. If: (i) this Guaranty, a Note, or any of the other Loan Documents are placed
in the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any other Loan Document; (iii) an
attorney is retained to enforce any of the other Loan Documents or to provide
advice or other representation with respect to the Loan Documents in connection
with an enforcement action or potential enforcement action; or (iv) an attorney
is retained to represent the Administrative Agent or any Lender in any other
legal proceedings whatsoever in connection with this Guaranty, a Note, the
Credit Agreement, any of the other Loan Documents, or any property securing the
Facility Indebtedness (other than any action or proceeding brought by any Lender
or participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Guarantor
shall pay to the Administrative Agent or such Lender upon demand all reasonable
and documented attorney’s fees, costs and expenses, including, without
limitation, court costs, filing fees and all other costs and expenses incurred
in connection therewith (all of which are referred to herein as “Enforcement
Costs”), in addition to all other amounts due hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.

9. Any indebtedness of Borrower to Guarantor now or hereafter existing is hereby
subordinated to the Facility Indebtedness. Guarantor will not seek, accept, or
retain for Guarantor’s own account, any payment from Borrower on account of such
subordinated debt at any time when a Default exists under the Credit Agreement
or the other Loan Documents, and any such payments to Guarantors made while any
Default then exists under the Credit Agreement or the other Loan Documents on
account of such subordinated debt shall be collected and received by Guarantor
in trust for the Lenders and shall be paid over to the Administrative Agent on
behalf of the Lenders on account of the Facility Indebtedness without impairing
or releasing the obligations of Guarantor hereunder.

 

Exhibit G-1 - Page 5



--------------------------------------------------------------------------------

10. Guarantor hereby subordinates to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantor
may have against Borrower arising from a payment made by Guarantor under this
Guaranty and agree that, until the entire Facility Indebtedness is paid in full,
not to assert or take advantage of any subrogation rights of Guarantor or the
Lenders or any right of Guarantors or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. It is expressly understood that the agreements of Guarantor set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.

11. Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

12. Guarantor hereby submits to personal jurisdiction in the State of New York
for the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantor hereby consents to the jurisdiction of any United States
Federal or New York State court sitting in New York, New York in any action,
suit, or proceeding which the Administrative Agent or a Lender may at any time
wish to file in connection with this Guaranty or any related matter. Guarantor
hereby agrees that an action, suit, or proceeding to enforce this Guaranty may
be brought in any state or federal court in the State of New York and hereby
waives any objection which Guarantor may have to the laying of the venue of any
such action, suit, or proceeding in any such court; provided, however, that the
provisions of this Paragraph shall not be deemed to preclude the Administrative
Agent or a Lender from filing any such action, suit, or proceeding in any other
appropriate forum.

13. All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by facsimile and
addressed or delivered to such party at its address set forth below or at such
other address as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted. Notice may be given as follows:

 

Exhibit G-1 - Page 6



--------------------------------------------------------------------------------

To Guarantor:

DCT Industrial Trust, Inc.

518 17th Street, 8th Floor

Denver, Colorado 80202

Attention: Matthew T. Murphy

Telephone:     303-597-2400

Facsimile:      303-228-2201

With a copy to:

Mayer Brown LLP

Hyatt Center

71 S. Wacker Drive

Chicago, IL l 60606

Attention: John Lawlor

Telephone:     312-701-7220

Facsimile:      312-706-8163

To Bank of America, N.A., as Administrative Agent and as a Lender:

Bank of America, N.A.

901 Main Street, 64th Floor

Dallas, TX 75202-3714

Attention:     Kurt Mathison

Facsimile:      (214) 209-0995

With a copy to:

Bank of America, N.A.

901 Main Street, 14th Floor

Dallas, TX 75202-3714

Attention:     Henry C. Pennell

Facsimile:     (214) 290-9448

If to any other Lender, to its address set forth in the Credit Agreement.

14. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of the Administrative Agent and the Lenders’ successors and assigns.

 

Exhibit G-1 - Page 7



--------------------------------------------------------------------------------

15. This Guaranty shall be construed and enforced under the laws of the State of
New York.

16. GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH IS
THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

[Remainder of Page Intentionally Blank]

 

Exhibit G-1 - Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.

 

DCT INDUSTRIAL TRUST INC., a

Maryland corporation

  By:       Its:    

 

Exhibit G-1 - Page 9



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY

This Subsidiary Guaranty is made as of February             , 2013, by the
parties identified in the signature pages thereto, and any Joinder to Guaranty
hereafter delivered (collectively, the “Subsidiary Guarantors”), to and for the
benefit of Bank of America, N.A., individually (“Bank of America”) and as
administrative agent (“Administrative Agent”) for itself and the lenders under
the Credit Agreement (as defined below) and their respective successors and
assigns (collectively, the “Lenders”).

RECITALS

A. DCT Industrial Operating Partnership LP, a limited partnership organized
under the laws of the State of Delaware (“Borrower”), has requested that the
Lenders make unsecured credit facilities available to Borrower (the
“Facilities”).

B. The Lenders have agreed to make available the Facilities to Borrower pursuant
to the terms and conditions set forth in the Amended and Restated Credit and
Term Loan Agreement of even date herewith among Borrower, Bank of America,
individually, and as Administrative Agent, and the Lenders named therein (as
amended, modified or restated from time to time, the “Credit Agreement”). All
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Credit Agreement.

C. If requested to do so, Borrower has executed and delivered or will execute
and deliver to the Lenders promissory notes as evidence of Borrower’s
indebtedness to each such Lender with respect to the Facilities (the promissory
notes described above, together with any amendments or allonges thereto, or
restatements, replacements or renewals thereof, and/or new promissory notes to
new Lenders under the Credit Agreement, are collectively referred to herein as
the “Notes”).

D. Subsidiary Guarantors are subsidiaries of Borrower. Subsidiary Guarantors
acknowledge that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Subsidiary
Guarantors by making funds available to Subsidiary Guarantors through Borrower
and by enhancing the financial strength of the consolidated group of which
Subsidiary Guarantors and Borrower are members. The execution and delivery of
this Guaranty by Subsidiary Guarantors are conditions precedent to the
performance by the Lenders of their obligations under the Credit Agreement.

 

Exhibit G-2 - Page 1



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:

1. Subsidiary Guarantors absolutely, unconditionally, irrevocably, jointly and
severally guaranty to each of the Lenders:

(a) the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the other Loan Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.” Each Subsidiary
Guarantor’s obligations hereunder are limited in the manner set forth in
Paragraph 17 below.

2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent, to pay all the Facility
Indebtedness and to perform all the Obligations as are then or thereafter become
due and owing or are to be performed under the terms of the Notes, the Credit
Agreement, and the other Loan Documents.

3. Subsidiary Guarantors do hereby waive (i) notice of acceptance of this
Guaranty by the Administrative Agent and the Lenders and any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (ii) any defense, right of set-off or other claim which Subsidiary
Guarantors may have against Borrower or which Subsidiary Guarantors or Borrower
may have against the Administrative Agent or the Lenders or the holder of a
Note, (iii) presentment for payment, demand for payment (other than as provided
for in Paragraph 2 above), notice of nonpayment (other than as provided for in
Paragraph 2 above) or

 

Exhibit G-2 - Page 2



--------------------------------------------------------------------------------

dishonor, protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge Subsidiary
Guarantors with liability, (iv) any failure by the Administrative Agent and the
Lenders to inform Subsidiary Guarantors of any facts the Administrative Agent
and the Lenders may now or hereafter know about Borrower, the Facilities, or the
transactions contemplated by the Credit Agreement, it being understood and
agreed that the Administrative Agent and the Lenders have no duty so to inform
and that Subsidiary Guarantors are fully responsible for being and remaining
informed by Borrower of all circumstances bearing on the existence or creation,
or the risk of nonpayment of the Facility Indebtedness or the risk of
nonperformance of the Obligations, and (v) any and all right to cause a
marshalling of assets of Borrower or any other action by any court or
governmental body with respect thereto, or to cause the Administrative Agent and
the Lenders to proceed against any other security given to a Lender in
connection with the Facility Indebtedness or the Obligations. Credit may be
granted or continued from time to time by the Lenders to Borrower without notice
to or authorization from Subsidiary Guarantors, regardless of the financial or
other condition of Borrower at the time of any such grant or continuation. The
Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Subsidiary Guarantors the Lenders’ assessment of the financial
condition of Borrower. Subsidiary Guarantors acknowledge that no representations
of any kind whatsoever have been made by the Administrative Agent and the
Lenders to Subsidiary Guarantors. No modification or waiver of any of the
provisions of this Guaranty shall be binding upon the Administrative Agent and
the Lenders except as expressly set forth in a writing duly signed and delivered
on behalf of the Administrative Agent and the Lenders. Subsidiary Guarantors
further agree that any exculpatory language contained in the Credit Agreement,
the Notes, and the other Loan Documents shall in no event apply to this
Guaranty, and will not prevent the Administrative Agent and the Lenders from
proceeding against Subsidiary Guarantors to enforce this Guaranty.

4. Subsidiary Guarantors further agree that Subsidiary Guarantors’ liability as
guarantors shall in no way be impaired by any renewals or extensions which may
be made from time to time, with or without the knowledge or consent of
Subsidiary Guarantors of the time for payment of interest or principal under a
Note or by any forbearance or delay in collecting interest or principal under a
Note, or by any waiver by the Administrative Agent and the Lenders under the
Credit Agreement, or any other Loan Document, or by the Administrative Agent or
the Lenders’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Document, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all

 

Exhibit G-2 - Page 3



--------------------------------------------------------------------------------

indebtedness has been paid in full and the other terms, covenants and conditions
of the Credit Agreement, and other Loan Documents and this Guaranty have been
performed, notwithstanding any act or thing which might otherwise operate as a
legal or equitable discharge of a surety. Subsidiary Guarantors further
understand and agree that the Administrative Agent and the Lenders may at any
time enter into agreements with Borrower to amend and modify a Note, the Credit
Agreement or any of the other Loan Documents, or any thereof, including an
amendment to increase the amount of the Facilities, and may waive or release any
provision or provisions of a Note, the Credit Agreement or any other Loan
Document and, with reference to such instruments, may make and enter into any
such agreement or agreements as the Administrative Agent, the Lenders and
Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Administrative Agent and the Lenders’ rights hereunder or
any of Subsidiary Guarantors’ obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Subsidiary Guarantors agree
that their obligations hereunder shall be joint and several with any and all
other guarantees given in connection with the Facilities from time to time.
Subsidiary Guarantors agree that this Guaranty may be enforced by the
Administrative Agent and the Lenders without the necessity at any time of
resorting to or exhausting any security or collateral, if any, given in
connection herewith or with a Note, the Credit Agreement, or any of the other
Loan Documents or by or resorting to any other guaranties, and Subsidiary
Guarantors hereby waive the right to require the Administrative Agent and the
Lenders to join Borrower in any action brought hereunder or to commence any
action against or obtain any judgment against Borrower or to pursue any other
remedy or enforce any other right. Subsidiary Guarantors further agree that
nothing contained herein or otherwise shall prevent the Administrative Agent and
the Lenders from pursuing concurrently or successively all rights and remedies
available to them at law and/or in equity or under a Note, the Credit Agreement
or any other Loan Document, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a discharge of any of
Subsidiary Guarantors’ obligations hereunder, it being the purpose and intent of
Subsidiary Guarantors that the obligations of such Subsidiary Guarantors
hereunder shall be primary, absolute, independent and unconditional under any
and all circumstances whatsoever. Neither Subsidiary Guarantors’ obligations
under this Guaranty nor any remedy for the enforcement thereof shall be
impaired, modified, changed or released in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of
Borrower under a Note, the Credit Agreement or any other Loan Document or by
reason of Borrower’s bankruptcy or by reason of any creditor or bankruptcy
proceeding instituted by or against Borrower. This Guaranty shall continue to be
effective and be deemed to have continued in existence or be reinstated (as the
case may be) if at any time payment of all or any part of any sum payable
pursuant to a Note, the Credit Agreement or any other Loan Document is rescinded
or otherwise required to be returned by the payee upon the insolvency,
bankruptcy, or reorganization of the payor, all as though such payment to such
Lender had not been made, regardless of whether such Lender contested the order
requiring the return of such payment. The obligations of Subsidiary Guarantors
pursuant to the preceding sentence shall survive any termination, cancellation,
or release of this Guaranty.

 

Exhibit G-2 - Page 4



--------------------------------------------------------------------------------

6. This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.

7. If: (i) this Guaranty, a Note, or any of the other Loan Documents are placed
in the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any other Loan Document; (iii) an
attorney is retained to enforce any of the other Loan Documents or to provide
advice or other representation with respect to the Loan Documents in connection
with an enforcement action or potential enforcement action; or (iv) an attorney
is retained to represent the Administrative Agent or any Lender in any other
legal proceedings whatsoever in connection with this Guaranty, a Note, the
Credit Agreement, any of the other Loan Documents, or any property securing the
Facility Indebtedness (other than any action or proceeding brought by any Lender
or participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Subsidiary
Guarantors shall pay to the Administrative Agent or such Lender upon demand all
reasonable and documented attorney’s fees, costs and expenses, including,
without limitation, court costs, filing fees and all other costs and expenses
incurred in connection therewith (all of which are referred to herein as
“Enforcement Costs”), in addition to all other amounts due hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.

9. Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter
existing is hereby subordinated to the Facility Indebtedness. Subsidiary
Guarantors will not seek, accept, or retain for Subsidiary Guarantors’ own
account, any payment from Borrower on account of such subordinated debt at any
time when a Default exists under the Credit Agreement or the

 

Exhibit G-2 - Page 5



--------------------------------------------------------------------------------

other Loan Documents, and any such payments to Subsidiary Guarantors made while
any Default then exists under the Credit Agreement or the other Loan Documents
on account of such subordinated debt shall be collected and received by
Subsidiary Guarantors in trust for the Lenders and shall be paid over to the
Administrative Agent on behalf of the Lenders on account of the Facility
Indebtedness without impairing or releasing the obligations of Subsidiary
Guarantors hereunder.

10. Subsidiary Guarantors hereby subordinate to the Facility Indebtedness any
and all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Subsidiary
Guarantors may have against Borrower arising from a payment made by Subsidiary
Guarantors under this Guaranty and agree that, until the entire Facility
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Subsidiary Guarantors or the Lenders or any right of Subsidiary
Guarantors or the Lenders to proceed against (i) Borrower for reimbursement, or
(ii) any other guarantor or any collateral security or guaranty or right of
offset held by the Lenders for the payment of the Facility Indebtedness and
performance of the Obligations, nor shall Subsidiary Guarantors seek or be
entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made by Subsidiary Guarantors hereunder. It is
expressly understood that the agreements of Subsidiary Guarantors set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.

11. Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

12. Subsidiary Guarantors hereby submit to personal jurisdiction in the State of
New York for the enforcement of this Guaranty and waive any and all personal
rights to object to such jurisdiction for the purposes of litigation to enforce
this Guaranty. Subsidiary Guarantors hereby consent to the jurisdiction of any
United States Federal or New York State court sitting in New York, New York in
any action, suit, or proceeding which the Administrative Agent or a Lender may
at any time wish to file in connection with this Guaranty or any related matter.
Subsidiary Guarantors hereby agree that an action, suit, or proceeding to
enforce this Guaranty may be brought in any state or federal court in the State
of New York and hereby waive any objection which Subsidiary Guarantors may have
to the laying of the venue of any such action, suit, or proceeding in any such
court; provided, however, that the provisions of this Paragraph shall not be
deemed to preclude the Administrative Agent or a Lender from filing any such
action, suit, or proceeding in any other appropriate forum.

 

Exhibit G-2 - Page 6



--------------------------------------------------------------------------------

13. All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by facsimile and
addressed or delivered to such party at its address set forth below or at such
other address as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted. Notice may be given as follows:

To Subsidiary Guarantors:

c/o DCT Industrial Trust Inc.

518 17th Street, 8th Floor

Denver, Colorado 80202

Attention: Matthew T. Murphy

Telephone:     303-597-2400

Facsimile:      303-228-2201

With a copy to:

Mayer Brown LLP

Hyatt Center

71 S. Wacker Drive

Chicago, IL l 60606

Attention: John Lawlor

Telephone:     312-701-7220

Facsimile:      312-706-8163

To Bank of America, N.A., as Administrative Agent and as a Lender:

Bank of America, N.A.

901 Main Street, 64th Floor

Dallas, TX 75202-3714

Attention:     Kurt Mathison

Facsimile:     (214) 209-0995

With a copy to:

Bank of America, N.A.

901 Main Street, 14th Floor

Dallas, TX 75202-3714

Attention:     Henry C. Pennell

Facsimile:     (214) 290-9448

If to any other Lender, to its address set forth in the Credit Agreement.

 

Exhibit G-2 - Page 7



--------------------------------------------------------------------------------

14. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Subsidiary Guarantors and shall inure
to the benefit of the Administrative Agent and the Lenders’ successors and
assigns.

15. This Guaranty shall be construed and enforced under the laws of the State of
New York.

16. SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH
IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

17. (a) The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under this
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Subsidiary Guarantor’s liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the amount of such liability shall, without any further action
by the Subsidiary Guarantors, the Administrative Agent or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Subsidiary Guarantor’s “Maximum
Liability”). This Paragraph 17(a) with respect to the Maximum Liability of the
Subsidiary Guarantors is intended solely to preserve the rights of the
Administrative Agent hereunder to the maximum extent not subject to avoidance
under applicable law, and neither any Subsidiary Guarantor nor any other person
or entity shall have any right or claim under this Paragraph 17(a) with respect
to the Maximum Liability, except to the extent necessary so that the obligations
of such Subsidiary Guarantor hereunder shall not be rendered voidable under
applicable law.

(b) Each of the Subsidiary Guarantors agrees that the Obligations may at any
time and from time to time exceed the Maximum Liability of each Subsidiary
Guarantor, and may exceed the aggregate Maximum Liability of all other
Subsidiary Guarantors, without impairing this Guaranty or affecting the rights
and remedies of the Administrative Agent hereunder. Nothing in this
Paragraph 17(b) shall be construed to increase any Subsidiary Guarantor’s
obligations hereunder beyond its Maximum Liability.

 

Exhibit G-2 - Page 8



--------------------------------------------------------------------------------

(c) In the event any Subsidiary Guarantor (a “Paying Subsidiary Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Subsidiary Guarantor (each a
“Non-Paying Subsidiary Guarantor”) shall contribute to such Paying Subsidiary
Guarantor an amount equal to such Non-Paying Subsidiary Guarantor’s “Pro Rata
Share” of such payment or payments made, or losses suffered, by such Paying
Subsidiary Guarantor. For the purposes hereof, each Non-Paying Subsidiary
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Subsidiary Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Subsidiary Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Subsidiary Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Subsidiary Guarantor from the Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Subsidiary Guarantors hereunder (including such Paying Subsidiary Guarantor)
as of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Maximum Liability has
not been determined for any Subsidiary Guarantors, the aggregate amount of all
monies received by such Subsidiary Guarantors from the Borrower after the date
hereof (whether by loan, capital infusion or by other means). Nothing in this
Paragraph 17(c) shall affect any Subsidiary Guarantor’s several liability for
the entire amount of the Obligations (up to such Subsidiary Guarantor’s Maximum
Liability). Each of the Subsidiary Guarantors covenants and agrees that its
right to receive any contribution under this Guaranty from a Non-Paying
Subsidiary Guarantor shall be subordinate and junior in right of payment to all
the Obligations. The provisions of this Paragraph 17(c) are for the benefit of
both the Administrative Agent and the Subsidiary Guarantors and may be enforced
by any one, or more, or all of them in accordance with the terms hereof.

18. From time to time, additional parties may execute a joinder substantially in
the form of Exhibit A hereto, and thereby become a party to this Guaranty. From
and after delivery of such joinder, the Subsidiary delivering such joinder shall
be a Subsidiary Guarantor, and be bound by all of the terms and provisions of
this Guaranty.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit G-2 - Page 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Subsidiary Guarantors have executed and delivered this
Guaranty as of the date first written above.

 

[ADD SIGNATURE BLOCKS]

 

Exhibit G-2 - Page 10



--------------------------------------------------------------------------------

EXHIBIT A TO SUBSIDIARY GUARANTY

FORM OF JOINDER TO GUARANTY

THIS JOINDER is executed by             , a              (“Subsidiary”), which
hereby agrees as follows:

1. All capitalized terms used herein and not defined in this Joinder shall have
the meanings provided in that certain Subsidiary Guaranty (the “Guaranty”) dated
as of February             , 2013, executed for the benefit of Bank of America,
N.A., as agent for itself and certain other lenders, with respect to certain
unsecured credit facilities from the Lenders to DCT Industrial Operating
Partnership LP (“Borrower”).

2. As required by the Credit Agreement described in the Guaranty, Subsidiary is
executing this Joinder to become a party to the Guaranty.

3. Each and every term, condition, representation, warranty, and other provision
of the Guaranty, by this reference, is incorporated herein as if set forth
herein in full and the undersigned agrees to fully and timely perform each and
every obligation of a Subsidiary Guarantor under such Guaranty.

[INSERT SIGNATURE BLOCK]

 

Exhibit G-2 - Page 11



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit and Term Loan
Agreement dated as of February __, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DCT Industrial
Operating Partnership LP (the “Borrower”), Bank of America, N.A. (the
“Administrative Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:           Name:       Title:     Date:               ,
20[    ]

 

Exhibit H-1 - Page 1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit and Term Loan
Agreement dated as of February __, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DCT Industrial
Operating Partnership LP (the “Borrower”), Bank of America, N.A. (the
“Administrative Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:           Name:       Title:     Date:               ,
20[    ]

 

Exhibit H-2 - Page 1



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit and Term Loan
Agreement dated as of February __, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DCT Industrial
Operating Partnership LP (the “Borrower”), Bank of America, N.A. (the
“Administrative Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:           Name:       Title:     Date:               ,
20[    ]

 

Exhibit H-3 - Page 1



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit and Term Loan
Agreement dated as of February __, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DCT Industrial
Operating Partnership LP (the “Borrower”), Bank of America, N.A. (the
“Administrative Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Exhibit H-4 - Page 1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:           Name:       Title:     Date:               ,
20[    ]

 

Exhibit H-4 - Page 2



--------------------------------------------------------------------------------

EXHIBIT I

OPINION MATTERS

The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:

 

  •  

Section 5.01(a), (b) and (c)

 

  •  

Section 5.02

 

  •  

Section 5.03

 

  •  

Section 5.04

 

  •  

Section 5.06

 

  •  

Section 5.14(b)

The opinion should also cover such additional matters as may be reasonably
requested by Administrative Agent.

 

Exhibit I - Page 1



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit and Term Loan Agreement,
dated as of February 20, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.05(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, amount and maturity of its Revolving Credit Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
WELLS FARGO BANK, NATIONAL ASSOCIATION or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Amended and Restated Credit and Term
Loan Agreement, dated as of February 20, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.05(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, amount and maturity of its Revolving Credit Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
PNC BANK, NATIONAL ASSOCIATION or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Amended and Restated Credit and Term
Loan Agreement, dated as of February 20, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.05(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, amount and maturity of its Revolving Credit Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
CITIBANK, N.A. or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Credit Loan from time to time made by the Lender to the Borrower
under that certain Amended and Restated Credit and Term Loan Agreement, dated as
of February 20, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.05(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, amount and maturity of its Revolving Credit Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
REGIONS BANK or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Credit Loan from time to time made by the Lender to the Borrower
under that certain Amended and Restated Credit and Term Loan Agreement, dated as
of February 20, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.05(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, amount and maturity of its Revolving Credit Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
U.S. BANK NATIONAL ASSOCIATION or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Amended and Restated Credit and Term
Loan Agreement, dated as of February 20, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.05(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, amount and maturity of its Revolving Credit Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
CAPITAL ONE, N.A. or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Credit Loan from time to time made by the Lender to the Borrower
under that certain Amended and Restated Credit and Term Loan Agreement, dated as
of February 20, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.05(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, amount and maturity of its Revolving Credit Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
UNION BANK, N.A. or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Credit Loan from time to time made by the Lender to the Borrower
under that certain Amended and Restated Credit and Term Loan Agreement, dated as
of February 20, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.05(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, amount and maturity of its Revolving Credit Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
CITY NATIONAL BANK or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Credit Loan from time to time made by the Lender to the Borrower
under that certain Amended and Restated Credit and Term Loan Agreement, dated as
of February 20, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.05(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, amount and maturity of its Revolving Credit Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
COMERICA BANK or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Credit Loan from time to time made by the Lender to the Borrower
under that certain Amended and Restated Credit and Term Loan Agreement, dated as
of February 20, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.05(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, amount and maturity of its Revolving Credit Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
JPMORGAN CHASE BANK, N.A. or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit and Term Loan Agreement,
dated as of February 20, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.05(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, amount and maturity of its Revolving Credit Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

TERM NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Term Loan from time to time made by the Lender to the Borrower under
that certain Amended and Restated Credit and Term Loan Agreement, dated as of
February 20, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of the Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Term Note shall become, or may be declared to be immediately due and
payable all as provided in the Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

TERM NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
WELLS FARGO BANK, NATIONAL ASSOCIATION or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Term Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit and Term Loan Agreement,
dated as of February 20, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of the Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Term Note shall become, or may be declared to be immediately due and
payable all as provided in the Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

TERM NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
PNC BANK, NATIONAL ASSOCIATION or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Term Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit and Term Loan Agreement,
dated as of February 20, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of the Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Term Note shall become, or may be declared to be immediately due and
payable all as provided in the Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

TERM NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
CITIBANK, N.A. or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Term Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit and Term Loan Agreement, dated as of
February 20, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of the Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Term Note shall become, or may be declared to be immediately due and
payable all as provided in the Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

TERM NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
REGIONS BANK or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Term Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit and Term Loan Agreement, dated as of
February 20, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of the Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Term Note shall become, or may be declared to be immediately due and
payable all as provided in the Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

TERM NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
U.S. BANK NATIONAL ASSOCIATION or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Term Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit and Term Loan Agreement,
dated as of February 20, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of the Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Term Note shall become, or may be declared to be immediately due and
payable all as provided in the Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

TERM NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
CAPITAL ONE, N.A. or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Term Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit and Term Loan Agreement, dated as of
February 20, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of the Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Term Note shall become, or may be declared to be immediately due and
payable all as provided in the Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

TERM NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
UNION BANK, N.A. or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Term Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit and Term Loan Agreement, dated as of
February 20, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of the Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Term Note shall become, or may be declared to be immediately due and
payable all as provided in the Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

TERM NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
CITY NATIONAL BANK or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Term Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit and Term Loan Agreement, dated as of
February 20, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of the Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Term Note shall become, or may be declared to be immediately due and
payable all as provided in the Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

TERM NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
COMERICA BANK or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Term Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit and Term Loan Agreement, dated as of
February 20, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of the Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Term Note shall become, or may be declared to be immediately due and
payable all as provided in the Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

TERM NOTE

February 20, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
JPMORGAN CHASE BANK, N.A. or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Term Loan from time to time made by the Lender to the Borrower
under that certain Amended and Restated Credit and Term Loan Agreement, dated as
of February 20, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of the Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Term Note shall become, or may be declared to be immediately due and
payable all as provided in the Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING
PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole general partner By:    
Name:   Matthew Murphy Title:   Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY

This Subsidiary Guaranty is made as of February 20, 2013, by the parties
identified in the signature pages thereto, and any Joinder to Guaranty hereafter
delivered (collectively, the “Subsidiary Guarantors”), to and for the benefit of
Bank of America, N.A., individually (“Bank of America”) and as administrative
agent (“Administrative Agent”) for itself and the lenders under the Credit
Agreement (as defined below) and their respective successors and assigns
(collectively, the “Lenders”).

RECITALS

A. DCT Industrial Operating Partnership LP, a limited partnership organized
under the laws of the State of Delaware (“Borrower”), has requested that the
Lenders make unsecured credit facilities available to Borrower (the
“Facilities”).

B. The Lenders have agreed to make available the Facilities to Borrower pursuant
to the terms and conditions set forth in the Amended and Restated Credit and
Term Loan Agreement of even date herewith among Borrower, Bank of America,
individually, and as Administrative Agent, and the Lenders named therein (as
amended, modified or restated from time to time, the “Credit Agreement”). All
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Credit Agreement.

C. If requested to do so, Borrower has executed and delivered or will execute
and deliver to the Lenders promissory notes as evidence of Borrower’s
indebtedness to each such Lender with respect to the Facilities (the promissory
notes described above, together with any amendments or allonges thereto, or
restatements, replacements or renewals thereof, and/or new promissory notes to
new Lenders under the Credit Agreement, are collectively referred to herein as
the “Notes”).

D. Subsidiary Guarantors are subsidiaries of Borrower. Subsidiary Guarantors
acknowledge that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Subsidiary
Guarantors by making funds available to Subsidiary Guarantors through Borrower
and by enhancing the financial strength of the consolidated group of which
Subsidiary Guarantors and Borrower are members. The execution and delivery of
this Guaranty by Subsidiary Guarantors are conditions precedent to the
performance by the Lenders of their obligations under the Credit Agreement.

AGREEMENTS

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:



--------------------------------------------------------------------------------

1. Subsidiary Guarantors absolutely, unconditionally, irrevocably, jointly and
severally guaranty to each of the Lenders:

(a) the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the other Loan Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.” Each Subsidiary
Guarantor’s obligations hereunder are limited in the manner set forth in
Paragraph 17 below.

2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent, to pay all the Facility
Indebtedness and to perform all the Obligations as are then or thereafter become
due and owing or are to be performed under the terms of the Notes, the Credit
Agreement, and the other Loan Documents.

3. Subsidiary Guarantors do hereby waive (i) notice of acceptance of this
Guaranty by the Administrative Agent and the Lenders and any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (ii) any defense, right of set-off or other claim which Subsidiary
Guarantors may have against Borrower or which Subsidiary Guarantors or Borrower
may have against the Administrative Agent or the Lenders or the holder of a
Note, (iii) presentment for payment, demand for payment (other than as provided
for in Paragraph 2 above), notice of nonpayment (other than as provided for in
Paragraph 2 above) or dishonor, protest and notice of protest, diligence in
collection and any and all formalities which otherwise might be legally required
to charge Subsidiary Guarantors with liability, (iv) any failure by the
Administrative Agent and the Lenders to inform Subsidiary Guarantors of any
facts the Administrative Agent and the Lenders may now or hereafter know about
Borrower, the Facilities, or the transactions contemplated by the Credit
Agreement, it being understood and agreed that the Administrative Agent and the
Lenders have no duty so to inform and that

 

2



--------------------------------------------------------------------------------

Subsidiary Guarantors are fully responsible for being and remaining informed by
Borrower of all circumstances bearing on the existence or creation, or the risk
of nonpayment of the Facility Indebtedness or the risk of nonperformance of the
Obligations, and (v) any and all right to cause a marshalling of assets of
Borrower or any other action by any court or governmental body with respect
thereto, or to cause the Administrative Agent and the Lenders to proceed against
any other security given to a Lender in connection with the Facility
Indebtedness or the Obligations. Credit may be granted or continued from time to
time by the Lenders to Borrower without notice to or authorization from
Subsidiary Guarantors, regardless of the financial or other condition of
Borrower at the time of any such grant or continuation. The Administrative Agent
and the Lenders shall have no obligation to disclose or discuss with Subsidiary
Guarantors the Lenders’ assessment of the financial condition of Borrower.
Subsidiary Guarantors acknowledge that no representations of any kind whatsoever
have been made by the Administrative Agent and the Lenders to Subsidiary
Guarantors. No modification or waiver of any of the provisions of this Guaranty
shall be binding upon the Administrative Agent and the Lenders except as
expressly set forth in a writing duly signed and delivered on behalf of the
Administrative Agent and the Lenders. Subsidiary Guarantors further agree that
any exculpatory language contained in the Credit Agreement, the Notes, and the
other Loan Documents shall in no event apply to this Guaranty, and will not
prevent the Administrative Agent and the Lenders from proceeding against
Subsidiary Guarantors to enforce this Guaranty.

4. Subsidiary Guarantors further agree that Subsidiary Guarantors’ liability as
guarantors shall in no way be impaired by any renewals or extensions which may
be made from time to time, with or without the knowledge or consent of
Subsidiary Guarantors of the time for payment of interest or principal under a
Note or by any forbearance or delay in collecting interest or principal under a
Note, or by any waiver by the Administrative Agent and the Lenders under the
Credit Agreement, or any other Loan Document, or by the Administrative Agent or
the Lenders’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Document, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Loan
Documents and this Guaranty have been performed, notwithstanding any act or
thing which might otherwise operate as a legal or equitable discharge of a
surety. Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Lenders may at any time enter into agreements with
Borrower to amend and modify a Note, the Credit Agreement or any of the other
Loan Documents, or any thereof, including an amendment

 

3



--------------------------------------------------------------------------------

to increase the amount of the Facilities, and may waive or release any provision
or provisions of a Note, the Credit Agreement or any other Loan Document and,
with reference to such instruments, may make and enter into any such agreement
or agreements as the Administrative Agent, the Lenders and Borrower may deem
proper and desirable, without in any manner impairing this Guaranty or any of
the Administrative Agent and the Lenders’ rights hereunder or any of Subsidiary
Guarantors’ obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Subsidiary Guarantors agree
that their obligations hereunder shall be joint and several with any and all
other guarantees given in connection with the Facilities from time to time.
Subsidiary Guarantors agree that this Guaranty may be enforced by the
Administrative Agent and the Lenders without the necessity at any time of
resorting to or exhausting any security or collateral, if any, given in
connection herewith or with a Note, the Credit Agreement, or any of the other
Loan Documents or by or resorting to any other guaranties, and Subsidiary
Guarantors hereby waive the right to require the Administrative Agent and the
Lenders to join Borrower in any action brought hereunder or to commence any
action against or obtain any judgment against Borrower or to pursue any other
remedy or enforce any other right. Subsidiary Guarantors further agree that
nothing contained herein or otherwise shall prevent the Administrative Agent and
the Lenders from pursuing concurrently or successively all rights and remedies
available to them at law and/or in equity or under a Note, the Credit Agreement
or any other Loan Document, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a discharge of any of
Subsidiary Guarantors’ obligations hereunder, it being the purpose and intent of
Subsidiary Guarantors that the obligations of such Subsidiary Guarantors
hereunder shall be primary, absolute, independent and unconditional under any
and all circumstances whatsoever. Neither Subsidiary Guarantors’ obligations
under this Guaranty nor any remedy for the enforcement thereof shall be
impaired, modified, changed or released in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of
Borrower under a Note, the Credit Agreement or any other Loan Document or by
reason of Borrower’s bankruptcy or by reason of any creditor or bankruptcy
proceeding instituted by or against Borrower. This Guaranty shall continue to be
effective and be deemed to have continued in existence or be reinstated (as the
case may be) if at any time payment of all or any part of any sum payable
pursuant to a Note, the Credit Agreement or any other Loan Document is rescinded
or otherwise required to be returned by the payee upon the insolvency,
bankruptcy, or reorganization of the payor, all as though such payment to such
Lender had not been made, regardless of whether such Lender contested the order
requiring the return of such payment. The obligations of Subsidiary Guarantors
pursuant to the preceding sentence shall survive any termination, cancellation,
or release of this Guaranty.

6. This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.

 

4



--------------------------------------------------------------------------------

7. If: (i) this Guaranty, a Note, or any of the other Loan Documents are placed
in the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any other Loan Document; (iii) an
attorney is retained to enforce any of the other Loan Documents or to provide
advice or other representation with respect to the Loan Documents in connection
with an enforcement action or potential enforcement action; or (iv) an attorney
is retained to represent the Administrative Agent or any Lender in any other
legal proceedings whatsoever in connection with this Guaranty, a Note, the
Credit Agreement, any of the other Loan Documents, or any property securing the
Facility Indebtedness (other than any action or proceeding brought by any Lender
or participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Subsidiary
Guarantors shall pay to the Administrative Agent or such Lender upon demand all
reasonable and documented attorney’s fees, costs and expenses, including,
without limitation, court costs, filing fees and all other costs and expenses
incurred in connection therewith (all of which are referred to herein as
“Enforcement Costs”), in addition to all other amounts due hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.

9. Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter
existing is hereby subordinated to the Facility Indebtedness. Subsidiary
Guarantors will not seek, accept, or retain for Subsidiary Guarantors’ own
account, any payment from Borrower on account of such subordinated debt at any
time when a Default exists under the Credit Agreement or the other Loan
Documents, and any such payments to Subsidiary Guarantors made while any Default
then exists under the Credit Agreement or the other Loan Documents on account of
such subordinated debt shall be collected and received by Subsidiary Guarantors
in trust for the Lenders and shall be paid over to the Administrative Agent on
behalf of the Lenders on account of the Facility Indebtedness without impairing
or releasing the obligations of Subsidiary Guarantors hereunder.

 

5



--------------------------------------------------------------------------------

10. Subsidiary Guarantors hereby subordinate to the Facility Indebtedness any
and all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Subsidiary
Guarantors may have against Borrower arising from a payment made by Subsidiary
Guarantors under this Guaranty and agree that, until the entire Facility
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Subsidiary Guarantors or the Lenders or any right of Subsidiary
Guarantors or the Lenders to proceed against (i) Borrower for reimbursement, or
(ii) any other guarantor or any collateral security or guaranty or right of
offset held by the Lenders for the payment of the Facility Indebtedness and
performance of the Obligations, nor shall Subsidiary Guarantors seek or be
entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made by Subsidiary Guarantors hereunder. It is
expressly understood that the agreements of Subsidiary Guarantors set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.

11. Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

12. Subsidiary Guarantors hereby submit to personal jurisdiction in the State of
New York for the enforcement of this Guaranty and waive any and all personal
rights to object to such jurisdiction for the purposes of litigation to enforce
this Guaranty. Subsidiary Guarantors hereby consent to the jurisdiction of any
United States Federal or New York State court sitting in New York, New York in
any action, suit, or proceeding which the Administrative Agent or a Lender may
at any time wish to file in connection with this Guaranty or any related matter.
Subsidiary Guarantors hereby agree that an action, suit, or proceeding to
enforce this Guaranty may be brought in any state or federal court in the State
of New York and hereby waive any objection which Subsidiary Guarantors may have
to the laying of the venue of any such action, suit, or proceeding in any such
court; provided, however, that the provisions of this Paragraph shall not be
deemed to preclude the Administrative Agent or a Lender from filing any such
action, suit, or proceeding in any other appropriate forum.

13. All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by facsimile and
addressed or delivered to such party at its address set forth below or at such
other address as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted. Notice may be given as follows:

 

6



--------------------------------------------------------------------------------

To Subsidiary Guarantors:

c/o DCT Industrial Trust Inc.

518 17th Street, 8th Floor

Denver, Colorado 80202

Attention: Matthew T. Murphy

Telephone:    303-597-2400

Facsimile:     303-228-2201

With a copy to:

Mayer Brown LLP

Hyatt Center

71 S. Wacker Drive

Chicago, IL l 60606

Attention:      John Lawlor

Telephone:    312-701-7220

Facsimile:     312-706-8163

To Bank of America, N.A., as Administrative Agent and as a Lender:

Bank of America, N.A.

901 Main Street, 64th Floor

Dallas, TX 75202-3714

Attention: Kurt Mathison

Facsimile:    (214) 209-0995

With a copy to:

Bank of America, N.A.

901 Main Street, 14th Floor

Dallas, TX 75202-3714

Attention:         Henry C. Pennell

Facsimile:        (214) 290-9448

If to any other Lender, to its address set forth in the Credit Agreement.

14. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Subsidiary Guarantors and shall inure
to the benefit of the Administrative Agent and the Lenders’ successors and
assigns.

 

7



--------------------------------------------------------------------------------

15. This Guaranty shall be construed and enforced under the laws of the State of
New York.

16. SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH
IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

17. (a) The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under this
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Subsidiary Guarantor’s liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the amount of such liability shall, without any further action
by the Subsidiary Guarantors, the Administrative Agent or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Subsidiary Guarantor’s “Maximum
Liability”). This Paragraph 17(a) with respect to the Maximum Liability of the
Subsidiary Guarantors is intended solely to preserve the rights of the
Administrative Agent hereunder to the maximum extent not subject to avoidance
under applicable law, and neither any Subsidiary Guarantor nor any other person
or entity shall have any right or claim under this Paragraph 17(a) with respect
to the Maximum Liability, except to the extent necessary so that the obligations
of such Subsidiary Guarantor hereunder shall not be rendered voidable under
applicable law.

(b) Each of the Subsidiary Guarantors agrees that the Obligations may at any
time and from time to time exceed the Maximum Liability of each Subsidiary
Guarantor, and may exceed the aggregate Maximum Liability of all other
Subsidiary Guarantors, without impairing this Guaranty or affecting the rights
and remedies of the Administrative Agent hereunder. Nothing in this
Paragraph 17(b) shall be construed to increase any Subsidiary Guarantor’s
obligations hereunder beyond its Maximum Liability.

(c) In the event any Subsidiary Guarantor (a “Paying Subsidiary Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Subsidiary Guarantor (each a
“Non-Paying Subsidiary Guarantor”) shall contribute to such

 

8



--------------------------------------------------------------------------------

Paying Subsidiary Guarantor an amount equal to such Non-Paying Subsidiary
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Subsidiary Guarantor. For the purposes hereof, each
Non-Paying Subsidiary Guarantor’s “Pro Rata Share” with respect to any such
payment or loss by a Paying Subsidiary Guarantor shall be determined as of the
date on which such payment or loss was made by reference to the ratio of
(i) such Non-Paying Subsidiary Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Subsidiary Guarantor’s Maximum
Liability has not been determined, the aggregate amount of all monies received
by such Non-Paying Subsidiary Guarantor from the Borrower after the date hereof
(whether by loan, capital infusion or by other means) to (ii) the aggregate
Maximum Liability of all Subsidiary Guarantors hereunder (including such Paying
Subsidiary Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Subsidiary Guarantors,
the aggregate amount of all monies received by such Subsidiary Guarantors from
the Borrower after the date hereof (whether by loan, capital infusion or by
other means). Nothing in this Paragraph 17(c) shall affect any Subsidiary
Guarantor’s several liability for the entire amount of the Obligations (up to
such Subsidiary Guarantor’s Maximum Liability). Each of the Subsidiary
Guarantors covenants and agrees that its right to receive any contribution under
this Guaranty from a Non-Paying Subsidiary Guarantor shall be subordinate and
junior in right of payment to all the Obligations. The provisions of this
Paragraph 17(c) are for the benefit of both the Administrative Agent and the
Subsidiary Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.

18. From time to time, additional parties may execute a joinder substantially in
the form of Exhibit A hereto, and thereby become a party to this Guaranty. From
and after delivery of such joinder, the Subsidiary delivering such joinder shall
be a Subsidiary Guarantor, and be bound by all of the terms and provisions of
this Guaranty.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Subsidiary Guarantors have executed and delivered this
Guaranty as of the date first written above.

 

DCT—AZ 2004 RN PORTFOLIO L LLC,

DCT—AZ 2004 RN PORTFOLIO U LLC,

DCT—GA 2004 RN PORTFOLIO L LLC,

DCT—GA 2004 RN PORTFOLIO U LLC,

DCT 30TH TERRACE LLC,

DCT 101 RRNJ LLC,

DCT 1045 GREENS PARKWAY LLC,

DCT 11180 RANCH LLC,

DCT 11400 NW LLC,

DCT 1201 PERRY LLC,

DCT 4117 PINNACLE II LLC,

DCT 5800 COLISEUM LLC,

DCT 700 MILWAUKEE LLC,

DCT AIR CENTER LLC,

DCT AIRPORT DRIVE LLC,

DCT AIRTEX LLC,

DCT ANTOINE BELTWAY LLC,

DCT ARTHUR AVENUE LLC,

DCT BLACKHAWK CENTER LLC,

DCT BECKLEY LLC,

DTC BOBALI DRIVE LLC,

DCT BOLDT PARK LLC,

DCT BOLLMAN MD LLC,

DCT BYRON ROAD LLC,

DCT CENTER AVENUE LLC,

DCT CHINO LLC,

DCT CLAYMOORE LLC,

DCT CREEK ROAD OH LLC,

DCT CREEKSIDE I LLC,

DCT CREEKSIDE II LLC,

each a Delaware limited liability company

By:    DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its sole member

        By:    DCT Industrial Trust Inc., a Maryland
corporation, its general partner

                By:       

Matthew Murphy,

Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

DCT CREEKSIDE IV LLC,

DCT DELLA COURT LLC,

DCT DIRECTORS ROW LLC,

DCT DULLES PHASE I LLC,

DCT DULLES PHASE II LLC,

DCT ECKHOFF STREET LLC,

DCT FONTANA LLC,

DCT FRANKLIN ROAD LLC,

DCT FREEPORT DRIVE LLC,

DCT GREENLEAF LLC,

DCT GUION ROAD LLC,

DCT HANOVER LLC,

DCT HARLAN ROAD LLC,

DCT HIGH STREET LLC,

DCT – IL S GARY LLC,

DCT INDEPENDENCE LLC,

DCT JAMIKE KY LLC,

DCT KENNEDY LLC,

DCT LOMBARD ROAD LLC,

DCT LOUISVILLE LOGISTICS LLC,

DCT LUNT AVENUE LLC,

DCT MALLARD LLC,

DCT MARKET STREET LLC,

DCT MISSION STREET, LLC,

DCT NEWPOINT LLC,

DCT NORTHMONT LLC,

DCT NORTHMONT 600 LLC,

DCT NORTH 45TH AVENUE, LLC

DCT NORTHWEST OH LLC,

DCT OAKLEY LLC,

DCT OKANELLA LLC,

each a Delaware limited liability company

By:    DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its sole member

        By:    DCT Industrial Trust Inc., a Maryland
corporation, its general partner

                By:       

Matthew Murphy,

Chief Financial Officer

 

S-2



--------------------------------------------------------------------------------

DCT OTA FARMS LLC,

DCT PAN AMERICAN LLC,

DCT PARK WEST LLC,

DCT PARK WEST II, LLC,

DCT PECOS LLC,

DCT PEORIA STREET LLC,

DCT PERRY ROAD LLC,

DCT PHOENIX LLC,

DCT PLEASANTDALE ROAD LLC,

DCT PLAINFIELD LLC,

DCT PORT UNION LLC,

DCT PRESIDENTS DRIVE LLC,

DCT PSA POMONA LLC,

DCT REGENTVIEW AVENUE LLC,

DCT RENAISSANCE RIALTO LLC,

DCT RENTON LLC,

DCT RICKENBACKER V LLC,

DCT RITTIMAN LLC,

DCT RIVER WEST LLC,

DCT RIVERPORT LLC,

DCT ROCKAWAY LLC,

DCT ROOSEVELT LLC,

DCT SKYHARBOR LLC,

DCT SLOVER II LLC,

DCT SLOVERLAND LLC

DCT SOUTHCREEK-EAGLES LANDING, LLC,

DCT SOUTHPARK FLEX A LLC,

DCT SOUTHPARK FLEX F LLC,

DCT SOUTHPARK XII LLC,

DCT STONEFIELD LLC,

DCT SUMNER LLC,

DCT SUMNER II LLC,

each a Delaware limited liability company

By:    DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its sole member

        By:    DCT Industrial Trust Inc., a Maryland
corporation, its general partner

                By:       

Matthew Murphy,

Chief Financial Officer

 

S-3



--------------------------------------------------------------------------------

DCT SUMMIT RIDGE GA LLC,

DCT SYCAMORE CANYON LLC,

DCT VALLEY DISTRIBUTION CENTER LLC,

DCT WHITE BIRCH LLC,

DCT WHITE OAK CIRCLE LLC,

DCT WHITESTOWN LLC,

DCT WOLF ROAD LLC,

DCT ZANE TRACE LLC,

each a Delaware limited liability company

By:    DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its sole member

        By:    DCT Industrial Trust Inc., a Maryland
corporation, its general partner

                By:       

Matthew Murphy,

Chief Financial Officer

 

S-4



--------------------------------------------------------------------------------

CIVF I—CA1M04, LLC,

CIVF I—CA1M01 & CAW01, LLC,

CIVF I—CA1M05, LLC,

CIVF I—GA1M04 & GA1M05, LLC,

CIVF I—GA1M01, LLC,

CIVF I—GA1W01, LLC,

CIVF I—GA1W02-GA1W07, LLC,

CIVF I—GA1W13, GA1W12, & GA1W11, LLC,

CIVF I—GA1W24, LLC,

CIVF I—GA1W14, LLC,

CIVF I—IL1B01 & IL1M01, LLC,

CIVF I—IL1W02, LLC,

CIVF I—KY1M01-KY1M06 & KY1W01, LLC,

CIVF I—NJ1B02, LLC,

CIVF I—NJ1W01, LLC,

CIVF I—OH1B01, LLC,

CIVF I—OH1B02, LLC,

CIVF I—OH2B01 & OH2M01, LLC,

CIVF I—TX1M01, LLC,

CIVF I—TX1W02, LLC,

CIVF I—WA1M05 & M06, LLC,

CIVF I—WA1M07, LLC,

each a Delaware limited liability company

By:    DCT Industrial Value Fund I, L.P., a
Delaware limited partnership, its sole member

        By:    DCT Industrial Value Fund I Inc., a
Maryland corporation, its general partner

                By:       

Matthew Murphy,

Chief Financial Officer

 

S-5



--------------------------------------------------------------------------------

DCT—CA 2004 RN PORTFOLIO L LP,

a Delaware limited partnership

 

By:   DCT—CA 2004 RN PORTFOLIO GP LLC, a
Delaware limited liability company, its
general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its sole member

 

By:   DCT Industrial Trust Inc., a Maryland
corporation, its general partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT—EASTPARK II LP,

a Delaware limited partnership

 

By:   DCT—Eastpark II GP LLC, a Delaware
limited liability company, its general partner

 

By:   DCT Industrial Operating Partnership
LP, a Delaware limited partnership, its
sole member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-6



--------------------------------------------------------------------------------

DCT—TX 2004 RN PORTFOLIO L LP,

a Delaware limited partnership

 

By:   DCT—TX 2004 RN Portfolio GP LLC, a Delaware limited liability company, its
general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its sole member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT AMERICAN WAY LP, a Delaware limited partnership

 

By:   DCT AMERICAN WAY GP LLC, a
Delaware limited liability company, its
general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its sole member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-7



--------------------------------------------------------------------------------

DCT BELTWAY 8 II LP, a Delaware limited
    partnership

 

By:   DCT Beltway 8 II GP LLC, a Delaware
limited liability company, its general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its sole member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT BOGGY CREEK FL LP,

a Delaware limited partnership

 

By:   DCT Boggy Creek FL GP LLC, a Delaware
limited liability company, its general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its sole member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-8



--------------------------------------------------------------------------------

DCT BONDESEN NORTH LP,

a Delaware limited partnership

 

By:   DCT Bondesen North GP LLC, a Delaware
limited liability company, its General Partner

 

By:   DCT Industrial Operating Partnership
LP, a Delaware limited partnership, its
Sole Member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT BONDESEN—BELTWAY 8—RITTIMAN
    LP, a Delaware limited partnership

 

By:   DCT BONDESEN—BELTWAY 8—
RITTIMAN GP LLC, a Delaware limited
liability company, its general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-9



--------------------------------------------------------------------------------

DCT CENTRAL GREEN LP,

a Delaware limited partnership

 

By:   DCT Central Green GP LLC, a Delaware
limited liability company, its General Partner

 

By:   DCT Industrial Operating Partnership
LP, a Delaware limited partnership, its
Sole Member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT CHERRY STREET CA LP,

a Delaware limited partnership

 

By:   DCT Cherry Street CA GP LLC, a Delaware
limited liability company, its general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-10



--------------------------------------------------------------------------------

DCT CHICKASAW H LP,

a Delaware limited partnership

 

By:   DCT Chickasaw GP H LLC, a Delaware
limited liability company, its general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT CHICKASAW A LP,

a Delaware limited partnership

 

By:   DCT Chickasaw GP A LLC, a Delaware
limited liability company, its general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-11



--------------------------------------------------------------------------------

DCT FAIRBANKS LP,

a Delaware limited partnership

 

By:   DCT Fairbanks GP LLC, a Delaware limited
liability company, its general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT FITE COURT LP,

a Delaware limited partnership

 

By:   DCT Fite Court GP LLC, a Delaware limited
liability company, its general partner

 

By:   CIVF I—MA1MO1, LLC, a Delaware
limited liability company,

 

By:   DCT Industrial Value Fund I, L.P., a
Delaware limited partnership, its sole
member

 

By:   DCT Industrial Value Fund I, Inc., a
Maryland corporation, its general partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-12



--------------------------------------------------------------------------------

DCT FOOTHILL LP,

a Delaware limited partnership

 

By:   DCT FOOTHILL GP LLC, a Delaware
limited liability company, its general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT GRAND RIVER LP,

a Delaware limited partnership

 

By:   DCT GRAND RIVER GP LLC, a Delaware
limited liability company, its general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its sole member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-13



--------------------------------------------------------------------------------

DCT MIAMI SERVICE LP,

a Delaware limited partnership

 

By:   DCT MIAMI SERVICE GP LLC, a Delaware
limited liability company, its general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its sole member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT NW PLACE TX LP,

a Delaware limited partnership

 

By:   DCT NW Place TX GP LLC, a Delaware
limited liability company, its general partner

 

By:   DCT Industrial Operating Partnership
LP, a Delaware limited partnership, its
Sole Member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-14



--------------------------------------------------------------------------------

DCT RANCHO I LP,

a Delaware limited partnership

 

By:   DCT Rancho I GP LLC, a Delaware limited
liability company, its general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its sole member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT ROCKDALE LP,

a Delaware limited partnership

 

By:   DCT Rockdale GP LLC, a Delaware limited
liability company, its general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its sole member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-15



--------------------------------------------------------------------------------

DCT VALLEY DRIVE CA LP,

a Delaware limited partnership

 

By:   DCT Valley Drive CA GP LLC, a Delaware
limited liability company, its general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its sole member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT WEST BY NORTHWEST LP,

a Delaware limited partnership

 

By:   DCT West by Northwest GP LLC, a Delaware
limited liability company, its general partner

 

By:   DCT INDUSTRIAL OPERATING
PARTNERSHIP LP, a Delaware limited
partnership, its sole member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-16



--------------------------------------------------------------------------------

DCT EASTGATE LP,

a Delaware limited partnership

 

By:   DCT Eastgate GP LLC, a Delaware limited
liability company, its general partner

 

By:   DCT Industrial Operating Partnership
LP, a Delaware limited partnership, its
sole member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT 1615 DIPLOMAT LP,

a Delaware limited partnership

 

By:   DCT 1615 Diplomat GP LLC, a Delaware
limited liability company, its general partner

 

By:   DCT Industrial Operating Partnership
LP, a Delaware limited partnership, its
sole member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-17



--------------------------------------------------------------------------------

DCT—SHELBY 18 LP,

a Delaware limited partnership

 

By:   DCT Shelby 18 GP LLC, a Delaware limited
liability company, its general partner

 

By:   DCT Industrial Operating Partnership
LP, a Delaware limited partnership, its
sole member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

VETERANS CORPORATE CENTER LLC,

a Delaware limited liability company

 

By:   DCT Veterans Corporate Center LLC, a
Delaware limited liability company, its
general partner

 

By:   DCT Industrial Operating Partnership
LP, a Delaware limited partnership, its
Sole Member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its general
partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-18



--------------------------------------------------------------------------------

LOGISTICS WAY DCT/LWI LLC,

a Delaware limited liability company

 

By:   DCT Logistics Way LLC, a Delaware limited
liability company, its Sole Member

 

By:   DCT Industrial TRS, Inc., a Delaware
corporation, its Sole Member

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT SOUTHCREEK IV—ATLANTA LLC,

a Delaware limited liability company

 

By:   DCT Southcreek LLC, a Delaware limited
liability company, its Sole Member

 

By:   DCT Industrial TRS, Inc., a Delaware
corporation, its Sole Member

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT HOLMESCREST LANE LP

a Delaware limited partnership

 

By:   DCT Holmescrest Lane GP LLC, a Delaware
limited liability company, its general partner

 

By:   DCT Industrial TRS, Inc., a Delaware
corporation, its Sole Member

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-19



--------------------------------------------------------------------------------

DCT GUADALAJARA 1 LLC,

a Delaware limited liability company

 

By:   DCT Guadalajara Holding 1 LLC, a Delaware
limited liability company, its Sole Member

 

By:   DCT Mexico REIT LLC, a Delaware
limited liability company, its Sole
Member

 

By:   DCT Industrial Operating
Partnership LP, a Delaware limited
partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its
general partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-20



--------------------------------------------------------------------------------

DCT GUADALAJARA 2 LLC,

a Delaware limited liability company

 

By:   DCT Guadalajara Holding 2 LLC, a Delaware
limited liability company, its Sole Member

 

By:   DCT Mexico REIT LLC, a Delaware
limited liability company, its Sole
Member

 

By:   DCT Industrial Operating
Partnership LP, a Delaware limited
partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its
general partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-21



--------------------------------------------------------------------------------

DCT GUADALAJARA 3 LLC,

a Delaware limited liability company

 

By:   DCT Guadalajara Holding 3 LLC, a Delaware
limited liability company, its Sole Member

 

By:   DCT Mexico REIT LLC, a Delaware limited liability company, its Sole Member

 

By:   DCT Industrial Operating
Partnership LP, a Delaware limited partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its
general partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-22



--------------------------------------------------------------------------------

DCT QUERETARO 1 LLC,

a Delaware limited liability company

 

By:   DCT Queretaro Holding 1 LLC, a Delaware limited liability company, its
Sole
Member

 

By:   DCT Mexico REIT LLC, a Delaware limited liability company, its Sole
Member

 

By:   DCT Industrial Operating
Partnership LP, a Delaware limited partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a Maryland corporation, its general partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-23



--------------------------------------------------------------------------------

DCT MONTERREY 1 LLC,

a Delaware limited liability company

 

By:   DCT Monterrey Holding 1 LLC, a Delaware limited liability company, its
Sole Member

 

By:   DCT Mexico REIT LLC, a Delaware limited liability company, its Sole
Member

 

By:   DCT Industrial Operating
Partnership LP, a Delaware limited partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a Maryland corporation, its
general partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT MONTERREY 2 LLC,

a Delaware limited liability company

 

By:   DCT Monterrey Holding 2 LLC, a Delaware limited liability company, its
Sole Member

 

By:   DCT Mexico REIT LLC, a Delaware limited liability company, its Sole Member

 

By:   DCT Industrial Operating
Partnership LP, a Delaware limited partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a Maryland corporation, its general partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-24



--------------------------------------------------------------------------------

DCT MONTERREY 3 LLC,

a Delaware limited liability company

 

By:   DCT Monterrey Holding 3 LLC, a Delaware limited liability company, its
Sole Member

 

By:   DCT Mexico REIT LLC, a Delaware limited liability company, its Sole Member

 

By:   DCT Industrial Operating
Partnership LP, a Delaware limited
partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its
general partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-25



--------------------------------------------------------------------------------

DCT MONTERREY 5 LLC,

a Delaware limited liability company

 

By:   DCT Monterrey Holding 5 LLC, a Delaware limited liability company, its
Sole Member

 

By:   DCT Mexico REIT LLC, a Delaware limited liability company, its Sole Member

 

By:   DCT Industrial Operating
Partnership LP, a Delaware limited partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a Maryland corporation, its
general partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

DCT SAN LUIS POTOSI 1 LLC,

a Delaware limited liability company

 

By:   DCT San Luis Potosi 1 LLC, a Delaware
limited liability company, its Sole Member

 

By:   DCT Mexico REIT LLC, a Delaware limited liability company, its Sole
Member

 

By:   DCT Industrial Operating
Partnership LP, a Delaware limited partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a Maryland corporation, its general partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-26



--------------------------------------------------------------------------------

DCT TIJUANA 1 LLC,

a Delaware limited liability company

 

By:   DCT Tijuana Holding 1 LLC, a Delaware limited liability company, its Sole
Member

 

By:   DCT Mexico REIT LLC, a Delaware limited liability company, its Sole Member

 

By:   DCT Industrial Operating
Partnership LP, a Delaware limited partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a Maryland corporation, its general partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-27



--------------------------------------------------------------------------------

DCT TIJUANA 2 LLC,

a Delaware limited liability company

 

By:   DCT Tijuana Holding 2 LLC, a Delaware limited liability company, its Sole
Member

 

By:   DCT Mexico REIT LLC, a Delaware limited liability company, its Sole Member

 

By:   DCT Industrial Operating
Partnership LP, a Delaware limited partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a Maryland corporation, its
general partner

 

By:       

Matthew Murphy,

Chief Financial Officer

 

S-28



--------------------------------------------------------------------------------

DCT TIJUANA 3 LLC,

a Delaware limited liability company

 

By:   DCT Tijuana Holding 3 LLC, a Delaware
limited liability company, its Sole Member

 

By:   DCT Mexico REIT LLC, a Delaware
limited liability company, its Sole
Member

 

By:   DCT Industrial Operating
Partnership LP, a Delaware limited
partnership, its Sole Member

 

By:   DCT Industrial Trust Inc., a
Maryland corporation, its
general partner

 

By:        

Matthew Murphy,

Chief Financial Officer

 

ADC NORTH-DCT/SIP, LLC,

a Delaware limited liability company

 

By:   DCT ADC North LLC, a Delaware limited liability company, its Sole Member

 

By:   DCT Industrial Operating Partnership LP, a Delaware limited partnership,
its Sole Member

 

By:   DCT Industrial Trust Inc., a Maryland corporation, its general partner

By:        

Matthew Murphy,

Chief Financial Officer

 

S-29



--------------------------------------------------------------------------------

DCT MONTERREY 6 LLC,

a Delaware limited liability company

 

By:   DCT Monterrey Holding 6 LLC, a Delaware limited liability company, its
Sole Member

 

By:   DCT Mexico REIT LLC, a Delaware limited liability company, its Sole Member

 

By:   DCT Industrial Operating Partnership LP, a Delaware limited partnership,
its Sole Member

 

By:   DCT Industrial Trust Inc., a Maryland corporation, its general partner

By:        

Matthew Murphy,

Chief Financial Officer

 

S-30



--------------------------------------------------------------------------------

DCT MONTERREY 7 LLC,

a Delaware limited liability company

 

By:   DCT Monterrey Holding 7 LLC, a Delaware limited liability company, its
Sole Member

 

By:   DCT Mexico REIT LLC, a Delaware limited liability company, its Sole Member

 

By:   DCT Industrial Operating Partnership LP, a Delaware limited partnership,
its Sole Member

 

By:   DCT Industrial Trust Inc., a Maryland corporation, its general partner

By:        

Matthew Murphy,

Chief Financial Officer

 

S-31



--------------------------------------------------------------------------------

DCT MONTERREY 8 LLC,

a Delaware limited liability company

 

By:   DCT Monterrey Holding 8 LLC, a Delaware limited liability company, its
Sole Member

 

By:   DCT Mexico REIT LLC, a Delaware limited liability company, its Sole Member

 

By:   DCT Industrial Operating Partnership LP, a Delaware limited partnership,
its Sole Member

 

By:   DCT Industrial Trust Inc., a Maryland corporation, its general partner

By:        

Matthew Murphy,

Chief Financial Officer

 

DCT DFW LP,

a Delaware limited partnership

 

By:   DCT DFW GP LLC, a Delaware limited liability company, its General Partner

 

By:   DCT Industrial Operating Partnership LP, a Delaware limited partnership,
its Sole Member

 

By:   DCT Industrial Trust Inc., a Maryland corporation, its general partner

By:        

Matthew Murphy,

Chief Financial Officer

 

S-32



--------------------------------------------------------------------------------

DCT PINNACLE LP,

a Delaware limited partnership

 

By:   DCT Pinnacle GP LLC, a Delaware limited liability company, its General
Partner

 

By:   DCT Industrial Operating Partnership LP, a Delaware limited partnership,
its Sole Member

 

By:   DCT Industrial Trust Inc., a Maryland corporation, its general partner

By:        

Matthew Murphy,

Chief Financial Officer

DCT GSW GATEWAY 3 LP,

a Delaware limited partnership

 

By:   DCT GSW Gateway 3 GP LLC, a Delaware limited liability company, its
general partner

 

By:   DCT Industrial Operating Partnership LP, a Delaware limited partnership,
its sole member

 

By:   DCT Industrial Trust Inc., a Maryland corporation, its general partner

By:        

Matthew Murphy,

Chief Financial Officer

 

S-33



--------------------------------------------------------------------------------

CIVF I—TX1B01 & B02, M02-M05, W04, W07-W10, L.P., a Delaware limited partnership

 

By:   CIVF I—TX GP, LLC, a Delaware limited liability company, its General
Partner

 

By:   DCT Industrial Value Fund I, L.P.,
a Delaware limited partnership,
its Sole Member

 

By:   DCT Industrial Value Fund I,
Inc., a Maryland corporation,
its General Partner

By:        

Matthew Murphy,

Chief Financial Officer

DCT ORLANDO ADC LP,

a Delaware limited partnership

 

By:   DCT Orlando ADC GP LLC,
a Delaware limited liability company,
its General Partner

 

By:   DCT Industrial Operating
Partnership LP, a Delaware
limited partnership, its Sole Member

 

By:   DCT Industrial Trust Inc.,
a Maryland corporation,
its General Partner

By:        

Matthew Murphy,

Chief Financial Officer

 

S-34



--------------------------------------------------------------------------------

RUN DEEP, L.L.C.,

a Maryland limited liability company

 

By:   Delta - MD1, LLC, a Delaware
limited liability company, its
Managing Member

 

By:   DCT Maryland LLC,
a Delaware limited liability
company, its Sole Member

 

By:   DCT Industrial Operating
Partnership LP, a Delaware
limited partnership, its Sole
Member

 

By:   DCT Industrial Trust
Inc., a Maryland
corporation, its
General Partner

By:        

Matthew Murphy,

Chief Financial Officer

 

S-35



--------------------------------------------------------------------------------

DELTA-GREENWOOD, LLC,

DELTA-JUNCTION DRIVE, LLC,

RIVERSIDE INVESTORS, L.L.C.,

WESTERN AVENUE ASSOCIATES, L.L.C.,

a Delaware limited liability company

 

By:   Delta - MD1, LLC, a Delaware limited
liability company, its Managing Member

 

By:   DCT Maryland LLC, a Delaware
limited liability company, its Sole
Member

 

By:   DCT Industrial Operating
Partnership LP, a Delaware
limited partnership, its Sole
Member

 

By:   DCT Industrial Trust
Inc., a Maryland corporation,
its General Partner

By:        

Matthew Murphy,

Chief Financial Officer

 

S-36



--------------------------------------------------------------------------------

ROUTE ONE HUNDRED LIMITED PARTNERSHIP,

a Maryland limited partnership

 

By:   Delta—MD2, LLC, a Delaware limited liability
company, its General Partner

 

By:   Delta—MD1, LLC, a Delaware limited
liability company, its Managing
Member

 

By:   DCT Maryland LLC, a Delaware
limited liability company, its Sole
Member

 

By:   DCT Industrial Operating
Partnership LP, a Delaware
limited partnership, its Sole
Member

 

By:   DCT Industrial Trust
Inc., a Maryland
corporation, its
General Partner

By:        

Matthew Murphy,

Chief Financial Officer

 

S-37



--------------------------------------------------------------------------------

DCT GREENS CROSSING LP,

a Delaware limited partnership

 

By:   DCT Greens Crossing GP LLC,
a Delaware limited liability company,
its General Partner

 

By:   DCT Industrial Operating Partnership LP,
a Delaware limited partnership,
its Sole Member

 

By:   DCT Industrial Trust Inc.,
a Maryland corporation,
its General Partner

By:        

Matthew Murphy,

Chief Financial Officer

DCT MID SOUTH LOGISTICS V LP,

a Delaware limited partnership

 

By:   DCT Mid South Logistics V GP LLC,
a Delaware limited liability company,
its General Partner

 

By:   DCT Industrial Operating
Partnership LP, a Delaware
limited partnership, its Sole Member

 

By:   DCT Industrial Trust Inc.,
a Maryland corporation,
its General Partner

By:        

Matthew Murphy,

Chief Financial Officer

 

S-38



--------------------------------------------------------------------------------

EXHIBIT A TO SUBSIDIARY GUARANTY

FORM OF JOINDER TO GUARANTY

THIS JOINDER is executed by             , a              (“Subsidiary”), which
hereby agrees as follows:

1. All capitalized terms used herein and not defined in this Joinder shall have
the meanings provided in that certain Subsidiary Guaranty (the “Guaranty”) dated
as of February             , 2013, executed for the benefit of Bank of America,
N.A., as agent for itself and certain other lenders, with respect to certain
unsecured credit facilities from the Lenders to DCT Industrial Operating
Partnership LP (“Borrower”).

2. As required by the Credit Agreement described in the Guaranty, Subsidiary is
executing this Joinder to become a party to the Guaranty.

3. Each and every term, condition, representation, warranty, and other provision
of the Guaranty, by this reference, is incorporated herein as if set forth
herein in full and the undersigned agrees to fully and timely perform each and
every obligation of a Subsidiary Guarantor under such Guaranty.

[INSERT SIGNATURE BLOCK]

 

Exhibit A



--------------------------------------------------------------------------------

TRUST GUARANTY

This Guaranty is made as of February 20, 2013, by DCT Industrial Trust Inc., a
Maryland corporation (“Guarantor”), to and for the benefit of Bank of America,
N.A., individually (“Bank of America”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Credit Agreement
(as defined below) and their respective successors and assigns (collectively,
the “Lenders”).

RECITALS

A. DCT Industrial Operating Partnership LP, a limited partnership organized
under the laws of the State of Delaware (“Borrower”), has requested that the
Lenders make unsecured credit facilities available to Borrower (the
“Facilities”).

B. The Lenders have agreed to make available the Facilities to Borrower pursuant
to the terms and conditions set forth in the Amended and Restated Credit and
Term Loan Agreement of even date herewith among Borrower, Bank of America,
individually, and as Administrative Agent, and the Lenders named therein (as
amended, modified or restated from time to time, the “Credit Agreement”). All
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Credit Agreement.

C. If requested to do so, Borrower has executed and delivered or will execute
and deliver to the Lenders promissory notes as evidence of Borrower’s
indebtedness to each such Lender with respect to the Facilities (the promissory
notes described above, together with any amendments or allonges thereto, or
restatements, replacements or renewals thereof, and/or new promissory notes to
new Lenders under the Credit Agreement, are collectively referred to herein as
the “Notes”).

D. Guarantor is the sole general partner of the Borrower. Guarantor acknowledges
that the extension of credit by the Administrative Agent and the Lenders to
Borrower pursuant to the Credit Agreement will benefit Guarantor by enhancing
the financial strength of the consolidated group of which Guarantor and Borrower
are members. The execution and delivery of this Guaranty by Guarantor is a
condition precedent to the performance by the Lenders of their obligations under
the Credit Agreement.



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agree as follows:

1. Guarantor absolutely, unconditionally, and irrevocably guaranties to each of
the Lenders:

(a) the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the other Loan Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”

2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by the Administrative Agent, to pay all the Facility Indebtedness and to
perform all the Obligations as are then or thereafter become due and owing or
are to be performed under the terms of the Notes, the Credit Agreement, and the
other Loan Documents.

3. Guarantor does hereby waive (i) notice of acceptance of this Guaranty by the
Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of set-off or other claim which Guarantor may have
against Borrower or which Guarantor or Borrower may have against the
Administrative Agent or the Lenders or the holder of a Note, (iii) presentment
for payment, demand for payment (other than as provided for in Paragraph 2
above), notice of nonpayment (other than as provided for in Paragraph 2 above)
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge Guarantor
with liability, (iv) any failure by the Administrative Agent and the Lenders to
inform Guarantor of any facts the Administrative Agent and the Lenders may now
or hereafter know about Borrower, the Facilities, or the transactions
contemplated by the Credit Agreement, it being understood and agreed that the
Administrative Agent and the Lenders have no duty so to inform and that
Guarantor is fully responsible for being and remaining informed by Borrower of
all circumstances bearing on the existence or creation, or the risk of
nonpayment of the Facility Indebtedness or the risk of nonperformance of the
Obligations, and (v) any and all right to cause a marshalling of assets of
Borrower or any other action by any court or governmental body with respect
thereto, or to cause the Administrative Agent and the Lenders to proceed against
any other security given to a Lender in connection with the Facility
Indebtedness

 

2



--------------------------------------------------------------------------------

or the Obligations. Credit may be granted or continued from time to time by the
Lenders to Borrower without notice to or authorization from Guarantor,
regardless of the financial or other condition of Borrower at the time of any
such grant or continuation. The Administrative Agent and the Lenders shall have
no obligation to disclose or discuss with Guarantor the Lenders’ assessment of
the financial condition of Borrower. Guarantor acknowledges that no
representations of any kind whatsoever have been made by the Administrative
Agent and the Lenders to Guarantor. No modification or waiver of any of the
provisions of this Guaranty shall be binding upon the Administrative Agent and
the Lenders except as expressly set forth in a writing duly signed and delivered
on behalf of the Administrative Agent and the Lenders. Guarantor further agrees
that any exculpatory language contained in the Credit Agreement, the Notes, and
the other Loan Documents shall in no event apply to this Guaranty, and will not
prevent the Administrative Agent and the Lenders from proceeding against
Guarantor to enforce this Guaranty.

4. Guarantor further agrees that Guarantor’s liability as a guarantor shall in
no way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Loan Document, or by the Administrative Agent or the Lenders’ failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in a Note, the Credit Agreement or any other Loan
Document, or by the acceptance by the Administrative Agent or the Lenders of any
security or any increase, substitution or change therein, or by the release by
the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantor shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all indebtedness has been
paid in full and the other terms, covenants and conditions of the Credit
Agreement, and other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety. Guarantor further understands and agrees that
the Administrative Agent and the Lenders may at any time enter into agreements
with Borrower to amend and modify a Note, the Credit Agreement or any of the
other Loan Documents, or any thereof, including an amendment to increase the
amount of the Facilities, and may waive or release any provision or provisions
of a Note, the Credit Agreement, or any other Loan Document and, with reference
to such instruments, may make and enter into any such agreement or agreements as
the Administrative Agent, the Lenders and Borrower may deem proper and
desirable, without in any manner impairing this Guaranty or any of the
Administrative Agent and the Lenders’ rights hereunder or any of Guarantor’s
obligations hereunder.

 

3



--------------------------------------------------------------------------------

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Guarantor agrees that its
obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facilities from time to time. Guarantor
agrees that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Credit Agreement, or any of the other Loan Documents or by or resorting to any
other guaranties, and Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Guarantor
further agrees that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Lenders from pursuing concurrently or successively
all rights and remedies available to them at law and/or in equity or under a
Note, the Credit Agreement or any other Loan Document, and the exercise of any
of their rights or the completion of any of their remedies shall not constitute
a discharge of any of Guarantor’s obligations hereunder, it being the purpose
and intent of Guarantor that the obligations of such Guarantor hereunder shall
be primary, absolute, independent and unconditional under any and all
circumstances whatsoever. Neither Guarantor’s obligations under this Guaranty
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Loan Document or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower. This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such payment.
The obligations of Guarantor pursuant to the preceding sentence shall survive
any termination, cancellation, or release of this Guaranty.

6. This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.

7. If: (i) this Guaranty, a Note, or any of the other Loan Documents are placed
in the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any other Loan Document; (iii) an
attorney is retained to enforce any of the other Loan Documents or to provide
advice or other representation with respect to the Loan Documents in connection
with an enforcement action or potential enforcement action; or (iv) an attorney
is retained to represent the Administrative Agent or any Lender in any other
legal proceedings whatsoever in connection with this Guaranty, a

 

4



--------------------------------------------------------------------------------

Note, the Credit Agreement, any of the other Loan Documents, or any property
securing the Facility Indebtedness (other than any action or proceeding brought
by any Lender or participant against the Administrative Agent alleging a breach
by the Administrative Agent of its duties under the Loan Documents), then
Guarantor shall pay to the Administrative Agent or such Lender upon demand all
reasonable and documented attorney’s fees, costs and expenses, including,
without limitation, court costs, filing fees and all other costs and expenses
incurred in connection therewith (all of which are referred to herein as
“Enforcement Costs”), in addition to all other amounts due hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.

9. Any indebtedness of Borrower to Guarantor now or hereafter existing is hereby
subordinated to the Facility Indebtedness. Guarantor will not seek, accept, or
retain for Guarantor’s own account, any payment from Borrower on account of such
subordinated debt at any time when a Default exists under the Credit Agreement
or the other Loan Documents, and any such payments to Guarantors made while any
Default then exists under the Credit Agreement or the other Loan Documents on
account of such subordinated debt shall be collected and received by Guarantor
in trust for the Lenders and shall be paid over to the Administrative Agent on
behalf of the Lenders on account of the Facility Indebtedness without impairing
or releasing the obligations of Guarantor hereunder.

10. Guarantor hereby subordinates to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantor
may have against Borrower arising from a payment made by Guarantor under this
Guaranty and agree that, until the entire Facility Indebtedness is paid in full,
not to assert or take advantage of any subrogation rights of Guarantor or the
Lenders or any right of Guarantors or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. It is expressly understood that the agreements of Guarantor set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.

 

5



--------------------------------------------------------------------------------

11. Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

12. Guarantor hereby submits to personal jurisdiction in the State of New York
for the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantor hereby consents to the jurisdiction of any United States
Federal or New York State court sitting in New York, New York in any action,
suit, or proceeding which the Administrative Agent or a Lender may at any time
wish to file in connection with this Guaranty or any related matter. Guarantor
hereby agrees that an action, suit, or proceeding to enforce this Guaranty may
be brought in any state or federal court in the State of New York and hereby
waives any objection which Guarantor may have to the laying of the venue of any
such action, suit, or proceeding in any such court; provided, however, that the
provisions of this Paragraph shall not be deemed to preclude the Administrative
Agent or a Lender from filing any such action, suit, or proceeding in any other
appropriate forum.

13. All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by facsimile and
addressed or delivered to such party at its address set forth below or at such
other address as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted. Notice may be given as follows:

To Guarantor:

DCT Industrial Trust, Inc.

518 17th Street, 8th Floor

Denver, Colorado 80202

Attention: Matthew T. Murphy

Telephone:     303-597-2400

Facsimile:      303-228-2201

 

6



--------------------------------------------------------------------------------

With a copy to:

Mayer Brown LLP

Hyatt Center

71 S. Wacker Drive

Chicago, IL l 60606

Attention: John Lawlor

Telephone:     312-701-7220

Facsimile:      312-706-8163

To Bank of America, N.A., as Administrative Agent and as a Lender:

Bank of America, N.A.

901 Main Street, 64th Floor

Dallas, TX 75202-3714

Attention:     Kurt Mathison

Facsimile:     (214) 209-0995

With a copy to:

Bank of America, N.A.

901 Main Street, 14th Floor

Dallas, TX 75202-3714

Attention:     Henry C. Pennell

Facsimile:     (214) 290-9448

If to any other Lender, to its address set forth in the Credit Agreement.

14. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of the Administrative Agent and the Lenders’ successors and assigns.

15. This Guaranty shall be construed and enforced under the laws of the State of
New York.

16. GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH IS
THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.

 

DCT INDUSTRIAL TRUST INC., a Maryland corporation By:      

Matthew Murphy

Chief Financial Officer

 

S-1